Exhibit 10.1

 

TABLE OF CONTENTS

 

    

Page

--------------------------------------------------------------------------------

1. Definitions

  

2

1.1 Definitions

  

2

2. The Purchase and Sale of the Securities

  

3

2.1 Authorization

  

3

2.2 Obligations to Purchase, Sell and Exchange Securities

  

3

2.3 Effects of Agreement

  

4

3. Representations and Warranties of the Issuers

  

5

3.1 Organization and Qualification

  

5

3.2 Ownership of Subsidiaries

  

5

3.3 Capitalization

  

5

3.4 Authority Relative to This Agreement

  

6

3.5 No Conflict; Required Filings and Consents

  

6

3.6 Collateral

  

7

3.7 Governmental Regulation

  

8

3.8 Margin Stock

  

8

3.9 Private Placement; No Brokers

  

8

3.10 Combination Agreement, Credit Agreement and Collateral Documents

  

9

3.11 Indebtedness of iSTT Nation Ltd.

  

9

3.12 SEC Reports; Financial Statements

  

9

3.13 Material Changes

  

10

3.14 No Misstatements

  

10

4. Representations and Warranties of the A-2 Purchaser

  

10

4.1 Investment Intent

  

10

4.2 ERISA Matters

  

10

4.3 Authority Relative to This Agreement

  

11

4.4 Legend

  

11

4.5 Private Placement; No Brokers

  

12

5. Agreements of the Parties

  

12

6. Conditions to Second Closing

  

14

6.1 A-2 Purchaser’s Closing Conditions

  

14

6.2 Parent Closing Conditions

  

16

6.3 A-1 Purchaser Closing Conditions

  

17

7. Miscellaneous

  

17

7.1 Entire Agreement

  

17

7.2 Expenses and Indemnities

  

17

7.3 Notices

  

17

7.4 Descriptive Headings

  

18

 

i



--------------------------------------------------------------------------------

7.5 Severability

  

18

7.6 Governing Law

  

19

7.7 Arbitration

  

19

7.8 Waiver of Jury Trial

  

19

7.9 No Assignment

  

19

7.10 Counterparts

  

20

7.11 Amendment and Waiver

  

20

7.12 Aggregation of Offered Securities

  

20

7.13 Allocation of Consideration

  

20

 

LIST OF EXHIBITS

 

Exhibit 2.1(a)—A-2 Note

Exhibit 2.1(b)(i)—Common Warrant

Exhibit 2.1(b)(ii)—Change in Control Warrants

Exhibit 2.1(c)(i)—Series A Cash Trigger Warrant for A-1 Purchaser and Series B
Cash Trigger Warrant for A-1 Purchaser

Exhibit 2.1(c)(ii)—Series A Cash Trigger Warrant for A-2 Purchaser and Series B
Cash Trigger Warrant for A-2 Purchaser

Exhibit 2.2(a)—Allocation of Notes and Warrants

Exhibit 5(i)—Form of Voting Agreement

Exhibit 7.1(a)—Opinions of Counsel

 

ii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AND ADMISSION AGREEMENT

 

THIS SECURITIES PURCHASE AND ADMISSION AGREEMENT is made and entered into as of
April 29, 2003 (this “Agreement”), by and among Equinix, Inc., a Delaware
corporation (the “Parent”), the subsidiaries of Parent that are or from time to
time become Guarantors of Parent’s obligations under this Agreement, STT
Communications Ltd., a company organized under the laws of the Republic of
Singapore (“STT”), i-STT Investments Pte. Ltd., a company organized under the
laws of the Republic of Singapore (the “A-1 Purchaser”), and Crosslink Ventures
IV, L.P., Offshore Crosslink Omega Ventures IV, Crosslink Omega Ventures IV GmbH
& Co. KG, Omega Bayview IV, L.L.C., Crosslink Crossover Fund III, L.P., Offshore
Crosslink Crossover Fund III and Gary F. Hromadko (collectively, the “A-2
Purchaser”, and together with the A-1 Purchaser, the “Purchasers”), and amends
and supplements that certain Securities Purchase Agreement by and among Parent,
the Guarantors named therein and the A-1 Purchaser, dated October 2, 2002, as
amended on December 31, 2002 (the “Purchase Agreement”). Unless otherwise
defined in this Agreement, capitalized terms used in this Agreement without
definition have the respective meanings given to them in the Purchase Agreement

 

WHEREAS, on December 31, 2002, Parent issued and sold to the A-1 Purchaser A-1
Notes in the aggregate principal amount of $30,000,000 and Preferred Warrants,
Cash Trigger Warrants and the Change in Control Warrants pursuant to the terms
of the Purchase Agreement;

 

WHEREAS, Parent desires to issue and sell to the A-2 Purchaser A-2 Notes in the
aggregate principal amount of $10,000,000 and Common Warrants, New Cash Trigger
Warrants (as defined below) and Change in Control Warrants, on the terms set
forth in this Agreement and in the Purchase Agreement and subject to the
conditions in this Agreement;

 

WHEREAS, to induce the A-2 Purchaser to purchase the A-2 Notes, the A-1
Purchaser has agreed to exchange the Cash Trigger Warrants issued to the A-1
Purchaser at the Closing for new Cash Trigger Warrants (the “New Cash Trigger
Warrants”) which will be issued to both the A-1 Purchaser and the A-2 Purchaser;
and

 

WHEREAS, (i) the aggregate number of shares purchasable by the Purchasers
pursuant to the New Cash Trigger Warrants will be equal to the aggregate number
of shares purchasable by the A-1 Purchaser under the original Cash Trigger
Warrants and (ii) the aggregate number of shares purchasable by the Purchasers
pursuant to the New Cash Trigger Warrants will be divided pro rata between the
Purchasers based on the aggregate principal amounts of the A-1 Notes and A-2
Notes purchased by the Purchasers.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants in
this Agreement, the Parties, intending to be legally bound, agree as follows:



--------------------------------------------------------------------------------

 

1. Definitions.

 

1.1 Definitions. The following terms defined in the Purchase Agreement shall be
amended to read in their entirety as follows for purposes of this Agreement and
the Purchase Agreement:

 

“A-1 Principal Amount” means $30,000,000.

 

“A-2 Principal Amount” means $10,000,000.

 

“A-2 Trading Period” means a thirty (30) consecutive Trading Day period during
which (i) the average of the closing prices of the Parent Common Stock on the
NMS exceeds $15.66 (subject to adjustments as provided in Section 9.6 of the
Purchase Agreement) and (ii) the average daily trading volume of the Parent
Common Stock on the NMS exceeds 17,188 shares (which number of shares shall be
deemed automatically adjusted to give effect to any stock splits, dividends,
reclassifications, combinations or recapitalizations occurring after the date of
this Agreement).

 

“Conversion Price” means (i) with respect to the A-1 Notes issued to the A-1
Purchaser, $10.77 (after giving effect to the 1-for-32 reverse split of Parent’s
Common Stock on December 31, 2002 (the “Reverse Split”)), as adjusted pursuant
to Section 9.6 of the Purchase Agreement and (ii) with respect to A-2 Notes
issued to the A-2 Purchaser, $4.00 (after giving effect to the Reverse Split, as
adjusted pursuant to Section 9.6 of the Purchase Agreement. With respect to any
PIK Notes issued as interest on A-2 Notes (the “A-2 PIK Notes”), the Conversion
Price shall be $4.84 (after giving effect to the Reverse Split), as adjusted
pursuant to Section 9.6. For purposes of Conversion Price adjustments pursuant
to Section 9.6(b) of the Purchase Agreement in connection with Dilutive
Issuances, a Dilutive Issuance shall, subject to any Excluded Conversion
Adjustment, be deemed to occur with respect to the A-2 Notes and A-2 PIK Notes
if the Company grants or sells any Parent Common Stock or any securities
convertible into or exchangeable for any Parent Common Stock at a price below
$4.84 per share, as adjusted pursuant to Section 9.6 of the Purchase Agreement.

 

“Financing Documents” means this Agreement, the Purchase Agreement, each Note,
the A-1 Security Documents, the Intercreditor Agreement, each Guaranty, each
Warrant and the Registration Rights Agreement.

 

“First Closing Letter” means the letter dated December 31, 2002 from Parent and
certain of its Subsidiaries to the A-1 Purchaser, Pihana and Jane Dietz, as
Pihana Stockholders Representative, setting forth certain terms relating to the
Closing.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Closing Date by and among the Administrative Agent, the Collateral Agent and the
A-1 Purchaser, as collateral agent for the Holders (as amended from time to time
in accordance with the provisions thereof).

 

“Junior Pledge and Security Agreement” means the Master Pledge and Security
Agreement dated as of the Closing Date by and among Parent, the Subsidiaries of
Parent party

 

2



--------------------------------------------------------------------------------

thereto, as grantors, the A-1 Purchaser, as collateral agent, and, to the extent
provided therein, each of the Holders.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the Closing Date by and between Parent and the A-1 Purchaser, as amended by
this Agreement.

 

“Requisite Holders” means, at any time of determination, the Holders of more
than fifty percent (50%) of the outstanding principal amount of each of the A-1
Notes and A-2 Notes, voting as a separate classes.

 

“Warrants” means the New Cash Trigger Warrants, the Common Warrants, the
Preferred Warrants and the Change in Control Warrants issued at the Closing and
the Second Closing.

 

2. The Purchase and Sale of the Securities.

 

2.1 Authorization.

 

(a) Parent has authorized the issuance, sale and delivery of the A-2 Notes to
the A-2 Purchaser in the original aggregate principal amount of $10,000,000. The
A-2 Notes will mature on the Maturity Date and shall bear interest from and
after the second anniversary of the Second Closing (as defined below) at the
rate of ten percent (10%) per annum (based upon a 360 day year for actual days
elapsed) on the unpaid balance thereof until the earlier of the date on which
(i) such A-2 Notes are paid in full and (ii) the A-2 Notes are converted to
Parent Common Stock pursuant to the terms hereof and thereof. Interest shall be
due and payable in A-2 PIK Notes on each May 1 and November 1 following the
second anniversary of the Second Closing in arrears. The A-2 Notes will be
substantially in the form of Exhibit 2.1(a) attached hereto.

 

(b) Parent has authorized the issuance, sale and delivery of (i) the Common
Warrants to the A-2 Purchaser in substantially the form of Exhibit 2.1(b)(i)
attached hereto, and (ii) the Change in Control Warrants to the A-2 Purchaser in
substantially the form of Exhibit 2.1(b)(ii) attached hereto.

 

(c) Parent has authorized (i) the exchange of the Cash Trigger Warrants by the
A-1 Purchaser for New Cash Trigger Warrants in substantially the form of Exhibit
2.1(c)(i) attached hereto, and (ii) the issuance, sale and delivery of the New
Cash Trigger Warrants to the A-2 Purchaser in substantially the form of Exhibit
2.1(c)(ii) attached hereto.

 

(d) Each of the Existing Guarantors has authorized the issuance and delivery of
its Guaranty.

 

2.2 Obligations to Purchase, Sell and Exchange Securities.

 

(a) Subject to the terms and conditions in this Agreement and the Purchase
Agreement, Parent agrees to issue and sell, pursuant to the Purchase Agreement
and

 

3



--------------------------------------------------------------------------------

this Agreement, to the A-2 Purchaser, and the A-2 Purchaser agrees to purchase
from Parent, the A-2 Notes and the Warrants in the amounts set forth on Exhibit
2.2(a) attached hereto.

 

(b) Subject to the satisfaction or waiver of the conditions in Article 7, the
closing of the sale of the A-2 Notes and the Warrants (the “Second Closing”)
shall occur at 10:00 a.m. Pacific time, on June 3, 2003 at the offices of
Willkie Farr & Gallagher, or at such other time and place and the Parties may
agree.

 

(c) At the Second Closing, the A-2 Purchaser shall deliver to Parent by wire
transfer of immediately available funds to an account designated by Parent no
more than three (3) days prior to the Second Closing, $10,000,000 against
delivery to the A-2 Purchaser of duly-executed A-2 Notes and the Common
Warrants, Change in Control Warrants and New Cash Trigger Warrants, dated as of
the date of date on which the Second Closing occurs, registered in such
Purchaser’s name.

 

(d) At the Second Closing, the A-1 Purchaser shall deliver to Parent for
cancellation, the Cash Trigger Warrants issued to the A-1 Purchaser at the
Closing, and Parent shall deliver to the A-1 Purchaser the New Cash Trigger
Warrants to be delivered to the A-1 Purchaser as hereinabove provided

 

2.3 Effects of Agreement.

 

(a) By execution and delivery of this Agreement, effective as of consummation of
the transactions contemplated by this Agreement, the A-2 Purchaser:

 

(i) will join and become a party to the Purchase Agreement, as supplemented
hereby;

 

(ii) will join and become a party to the Junior Pledge and Security Agreement;
and

 

(iii) will join and become a party to the Registration Rights Agreement;

 

and Parent, each of the Existing Guarantors, STT and the A-1 Purchaser each
hereby consents to the amendment and modification of the Purchase Agreement and
the Registration Rights Agreement as provided herein and each of the foregoing
effects of this Agreement; provided, however, with respect only to the A-2
Purchaser, the representations and warranties contained in Sections 3 and 4 of
this Agreement shall supersede the representations and warranties contained in
Sections 3 and 4 of the Purchase Agreement as if such representations and
warranties had originally been included in the Purchase Agreement; provided
further that Section 9.5 of the Purchase Agreement shall not apply to the A-2
Notes.

 

(b) By its execution and delivery of this Agreement, each of the Guarantors
confirms its Guaranty and acknowledges and agrees, without limiting the
generality of such Guaranty, that it applies to the obligations evidenced by the
A-2 Notes.

 

4



--------------------------------------------------------------------------------

 

(c) Nothing in this Agreement shall affect the rights or obligations of STT or
the A-1 Purchaser under the Purchase Agreement, the Combination Agreement, or
any other documents, agreements or instruments executed in connection therewith,
except as expressly amended by this Agreement. Without limiting the generality
of the foregoing, nothing in Sections 3.11, 5(h) or 6.1(e) of this Agreement
shall in any way (i) bind or restrict STT or the A-1 Purchaser, or (ii) modify
or waive the rights or obligations of STT or the A-1 Purchaser under the
Combination Agreement, the Purchase Agreement or otherwise.

 

3. Representations and Warranties of the Issuers. Parent hereby represents and
warrants to the A-2 Purchaser, on its behalf and on behalf of its Subsidiaries
and the Existing Guarantors, that the statements contained in this Article 3 are
true and correct, except as otherwise set forth on the Schedule of Exceptions
delivered by Parent to the A-2 Purchaser on the date hereof.

 

3.1 Organization and Qualification. Parent and each of its Subsidiaries is a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation and has all requisite corporate power
and authority to own, lease and otherwise hold and operate its properties and
other assets and to carry on it business as it is now being conducted. Parent
and each of its Subsidiaries is duly qualified or licensed as a foreign
corporation to do business, and is in good standing, in each jurisdiction where
the character of the properties owned, leased or operated by it or the nature of
its business makes such qualification or licensing necessary, except where the
failure to be so qualified or licensed and in good standing has not had, and
would not be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

3.2 Ownership of Subsidiaries. All of the issued and outstanding shares of
capital stock of each Subsidiary of Parent are duly authorized, validly issued,
fully paid, nonassessable and free of preemptive rights except for i-STT Nation
Ltd., Parent’s Thailand subsidiary which is 60% owned by Parent. Except for
liens contemplated by the Financing Documents, all shares of capital stock of
each Subsidiary of Parent are held of record or owned beneficially by either
Parent or another Subsidiary of Parent and are held or owned free and clear of
any restriction on transfer (other than restrictions under federal and state
securities Laws), claim, security interest, option, warrant, right, lien, call,
commitment, equity or demand. Except for liens contemplated by the Financing
Documents, there are no outstanding or authorized options, warrants, rights,
agreements or commitments to which any Subsidiary of Parent is a party or which
are binding on any of them providing for the issuance, disposition or
acquisition of any capital stock of any Subsidiary of Parent. There are no
outstanding stock appreciation, phantom stock or similar rights with respect to
any Subsidiary of Parent. There are no voting trusts, proxies or other
agreements or other arrangements or understandings with respect to the voting of
any capital stock of any Subsidiary of Parent.

 

3.3 Capitalization.

 

(a) The authorized capital stock of Parent consists of 300,000,000 shares of
Parent Common Stock and 100,000,000 shares of Preferred Stock, par value $.001
per share (the “Preferred Stock”), of which 25,000,000 shares have been
designated Series A Convertible Preferred Stock (“Series A”) and 25,000,000
shares have been designated Series A-1

 

5



--------------------------------------------------------------------------------

Convertible Preferred Stock (“Series A-1”). As of March 31, 2003, (i) 8,518,790
shares of Parent Common Stock were issued and outstanding (any change to the
number of shares of Parent Common Stock issued and outstanding between March 31,
2003 and the date of this Agreement is the result of the exercise of outstanding
options under the Parent’s stock option plans), (ii) 1,868,667 shares of Series
A were issued and outstanding, (iii) no shares of Series A-1 were issued and
outstanding and (iv) 3,231,870 shares of Parent Common Stock were reserved for
future issuance pursuant to outstanding, unexercised options to purchase Parent
Common Stock. As of the date of this Agreement, 1,249,716 shares of Parent
Common Stock were reserved for issuance pursuant to outstanding, unexercised
warrants to purchase Parent Common Stock.

 

(b) As of March 31, 2003, except for outstanding options referred to in clause
(iv) of Section 3.3(a) and outstanding warrants referred to in the last sentence
of Section 3.3(a) and otherwise as disclosed in the Parent SEC Reports (as
defined below), there were no outstanding options, warrants, or other agreements
relating to the issuance of capital stock of Parent or obligating Parent to
issue or sell any shares of its capital stock. Parent has reserved 968,804
shares of Parent Common Stock for issuance under Parent’s 1998 Stock Plan,
1,599,028 shares of Parent Common Stock for issuance under Parent’s 2000 Equity
Incentive Plan, 2,878 shares of Parent Common Stock for issuance under Parent’s
2001 Supplemental Equity Incentive Plan, 153,348 shares of Parent Common Stock
for issuance under Parent’s Employee Stock Purchase Plan, and 233,000 shares of
Parent Common Stock for issuance under Parent’s 2000 Director Option Plan.

 

3.4 Authority Relative to This Agreement. Parent and each Existing Guarantor has
all necessary corporate power and authority to execute and deliver this
Agreement and each of the other Financing Documents to which it is a party and
to consummate the transactions contemplated by this Agreement and each of the
other Financing Documents. The execution and delivery of this Agreement and each
of such Financing Documents by Parent and each Existing Guarantor and the
consummation by Parent and each Existing Guarantor, as applicable, of the
transactions contemplated by this Agreement and the other Financing Documents
have been duly and validly authorized by all necessary corporate action and no
other corporate proceedings on the part of Parent or any Existing Guarantor are
necessary to authorize this Agreement and each of the other Financing Documents
or to consummate the transactions contemplated by this Agreement and the other
Financing Documents. This Agreement and each of the other Financing Documents to
which Parent or an Existing Guarantor is a party have been duly and validly
executed and delivered by Parent and each Existing Guarantor, as applicable,
and, assuming the due authorization, execution and delivery by the other parties
thereto, constitute legal, valid and binding obligations of Parent and each
Existing Guarantor, as applicable, enforceable against Parent and each Existing
Guarantor, as applicable, in accordance with their terms.

 

3.5 No Conflict; Required Filings and Consents.

 

(a) The execution and delivery by Parent and each Existing Guarantor of this
Agreement and each of the other Financing Documents to which it is a party do
not, and the performance by Parent and each Existing Guarantor of its respective
obligations under this Agreement and each of the other Financing Documents will
not, (i) conflict with or violate the

 

6



--------------------------------------------------------------------------------

certificate of incorporation or bylaws (or similar organizational documents) of
Parent or any of its Subsidiaries, (ii) conflict with or violate in any material
respect any Law applicable to Parent or any of its Subsidiaries or by which any
property or asset of Parent or any of its Subsidiaries is bound or affected, or
(iii) conflict with, result in any material breach of or constitute a material
default (or an event which with notice or lapse of time or both would become a
default) under, require consent, approval or notice under, give to others any
right of termination, amendment, acceleration or cancellation of, require any
payment under, or result in the creation of a lien or other encumbrance on any
material property or asset of Parent or any of its Subsidiaries pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which Parent or any of its
Subsidiaries is a party or by which any material property or asset of Parent or
any of its Subsidiaries is bound or affected, except in the case of clauses (ii)
and (iii) for such conflicts, violations, breaches, defaults, consents,
approvals, notices or other rights that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect and, except in the
case of clause (iii), for the liens contemplated by the Financing Documents.

 

(b) The execution and delivery by Parent and each Existing Guarantor of this
Agreement and each of the other Financing Documents to which it is a party do
not, and the performance of its respective obligations under this Agreement and
each of the other Financing Documents will not, require any consent, approval,
order, permit, or authorization from, or registration, notification or filing
with a Governmental Entity, except for consents, approvals, orders, permits,
authorizations, registrations, notifications or filings, which if not obtained
or made could not reasonably be expected, individually or in the aggregate, to
prevent or materially delay the consummation of the transactions contemplated by
this Agreement, except for filings with Government Entities with respect to
collateral contemplated by the Financing Documents.

 

3.6 Collateral.

 

(a) The execution and delivery of the Collateral Documents by Parent and each
Existing Guarantor, together with the actions heretofore taken or to be taken on
or prior to the Second Closing (or as otherwise provided in the First Closing
Letter) for the benefit of the Holders shall create a valid security interest in
the Collateral, subject only to the First Priority Liens and the Permitted
Liens, and all filings and other actions necessary or desirable to perfect and
maintain the perfection and First Priority or Second Priority status, as
applicable, of such Liens have been or shall be duly made or taken on or prior
to the Second Closing (or as otherwise provided in the First Closing Letter),
other than the actions required under federal Law to register and record
interests in intellectual property.

 

(b) No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for either (i)
the pledge or grant by Parent and each Existing Guarantor of the liens to be
created in favor of the Collateral Agent for the benefit of the Secured Parties
pursuant to any of the Collateral Documents or (ii) the exercise by the
Collateral Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created pursuant to any of the Collateral Documents or
created or provided for by applicable Law), except for filings or recordings as
may be required

 

7



--------------------------------------------------------------------------------

in connection with the perfection of security interests, the disposition of any
Investment Related Property, or by Laws generally affecting the offering and
sale of securities.

 

(c) Except with respect to any Permitted Lien and liens as may have been filed
in favor of Collateral Agent, no effective UCC financing statement, fixture
filing or other instrument similar in effect covering all or any part of the
Collateral is on file in any filing or recording office.

 

(d) All information supplied to the Collateral Agent by or on behalf of Parent
or any Existing Guarantor with respect to any of the Collateral (in each case
taken as a whole with respect to any particular Collateral) is accurate and
complete in all material respects.

 

(e) Without limiting the generality of the foregoing, Parent and each Existing
Guarantor represents and warrants that all of its cash and cash equivalents
shall be maintained in accounts in existence as of the Second Closing (or as
otherwise provided in the First Closing Letter) in which the Collateral Agent
has a perfected security interest or such other accounts as may be pre-approved
by the Collateral Agent, and in which Collateral Agent has a perfected security
interest, other than Permitted Liens.

 

3.7 Governmental Regulation. Neither Parent nor any Existing Guarantor is
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
indebtedness or which may otherwise render all or any portion of the obligations
under this Agreement or the Financing Document Obligations unenforceable.
Neither Parent nor the Existing Guarantors are a “registered investment company”
or a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

3.8 Margin Stock. Neither Parent nor any Existing Guarantor is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any margin stock. No part of
the proceeds of sale of the A-2 Notes to the A-2 Purchaser shall be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

 

3.9 Private Placement; No Brokers. Neither Parent nor any of its Subsidiaries,
nor any agent acting on behalf of any of them, has taken any action that (a)
would cause the issuance and sale of any of the Offered Securities to be in
violation of the provisions of Section 5 of the Securities Act, or (b) violates
the provisions of any securities or blue sky Law of any applicable jurisdiction.
No broker, financial advisor, finder or other Person is entitled to any fee from
Parent or any of its Subsidiaries in connection with the transactions
contemplated by the Financing Documents, except for Salomon Smith Barney Inc.
whose fees were paid by Parent in connection with the Closing.

 

8



--------------------------------------------------------------------------------

 

3.10 Combination Agreement, Credit Agreement and Collateral Documents.

 

(a) The representations and warranties made by Parent pursuant to the
Combination Agreement and the Credit Agreement were true and correct in all
material respects as of the closings contemplated by each of such agreements
(except for such representations and warranties that were qualified to
materiality or material adverse effect (as such term is defined in the
applicable agreement), which were true and correct in all respects). Parent has
not received notice from any of the parties to either of the Combination
Agreement and the Credit Agreement claiming that Parent is in breach of the
representations and warranties thereunder.

 

(b) The Combination Agreement, the Credit Agreement and each of the Collateral
Documents are in full force and effect.

 

(c) Since December 31, 2002, Parent has not received notice from any of the
parties to the Credit Agreement or any of the Collateral Documents that an event
of default has occurred and is continuing under any of such agreements, and none
of the parties to such agreements has waived any events of default thereunder.

 

3.11 Indebtedness of iSTT Nation Ltd. As of the date hereof, the aggregate
amount of indebtedness currently outstanding pursuant to that certain credit
agreement between iSTT Nation Ltd. and UOB Radanasian Public Company Limited is
less than $1,800,000 (or the Thai Baht equivalent). iSTT Nation Ltd. will not,
and Parent will cause iSTT Nation Ltd. not to, incur any additional indebtedness
in excess of $1,800,000 (or the Thai Baht equivalent) under such credit
agreement.

 

3.12 SEC Reports; Financial Statements. Parent has filed all forms, reports and
documents with the Securities and Exchange Commission (the “Commission”)
required to be filed by it since January 1, 2001 (collectively, the “SEC
Reports”). Parent has delivered to the A-2 Purchaser a copy of all SEC Reports
filed within the ten (10) days preceding the date hereof. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, including any
financial statements or schedules included or incorporated by reference therein,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of Parent included in the SEC
Reports complied in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements were
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
Parent and its consolidated subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal year-end audit adjustments and the
absence of footnotes. All material agreements to which Parent or any Subsidiary
is a party or to which the property or assets of Parent or any Subsidiary are
subject have been included as part of

 

9



--------------------------------------------------------------------------------

or specifically identified in the SEC Reports to the extent required by the
rules and regulations of the Commission.

 

3.13 Material Changes. Since December 31, 2002, except as specifically disclosed
in the SEC Reports, (a) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect, (b) Parent has not incurred any material liabilities (contingent or
otherwise) other than trade payables and accrued expenses incurred in the
ordinary course of business, (c) Parent has not amended or changed its
certificate of incorporation or bylaws, (d) Parent has not altered its method of
financial or tax accounting or changed its auditor, (e) Parent has not declared
or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock (other than in connection with restricted stock
grants to employees), and (f) Parent has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Parent stock option
plans.

 

3.14 No Misstatements. No representation or warranty made by Parent or any
Existing Guarantors in this Agreement, any other Financing Documents or any
certificate delivered or written statements furnished or deliverable to the A-2
Purchaser by or on behalf of Parent and each Existing Guarantor for use in
connection with the transactions contemplated hereby contains or shall contain
any untrue statement of a material fact or omits to or shall not, when taken as
a whole, state a material fact necessary to make the statements contained herein
or therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by Parent
and each Existing Guarantor to be reasonable at the time made, it being
recognized by the A 2 Purchaser that such projections as to future events are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results.

 

4. Representations and Warranties of the A-2 Purchaser. The A-2 Purchaser
represents and warrants to Parent and each Existing Guarantor:

 

4.1 Investment Intent. A-2 Purchaser is an “accredited investor” within the
meaning of Regulation D under the Securities Act, that it is acquiring the
Offered Securities for the purpose of investment and not with a view to the
distribution thereof, and that it has no present intention of selling,
negotiating, or otherwise disposing of the Offered Securities. A-2 Purchaser has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of its investment in the Offered
Securities and is capable of bearing the economic risks of such investment
indefinitely. A-2 Purchaser understands that Parent is relying on this
representation to establish an exemption from registration under the Securities
Act and state securities laws.

 

4.2 ERISA Matters. The source of funds being used by A-2 Purchaser to purchase
the Notes hereunder constitutes assets: (a) allocated to the “insurance company
general account” (as such term is defined under Section V of the United States
Department of Labor’s Prohibited Transaction Class Exemption (“PTCE”) 95-60) of
A-2 Purchaser, and the purchase and holding of the Notes by A-2 Purchaser shall
at all times satisfy all of the applicable

 

10



--------------------------------------------------------------------------------

requirements for relief under PTCE 95-60, (b) allocated to a separate account
maintained by A-2 Purchaser in which no employee benefit plan, or group of plans
maintained by the same employer, participates to the extent of 10% or more, and
the purchase and holding of the Notes by A-2 Purchaser each shall at all times
satisfy all of the applicable requirements for relief under PTCE 90-1 or (c) of
an investment fund or other source, the assets of which do not include assets of
any employee benefit plan within the meaning of ERISA. For the purpose of this
section, the terms “separate account” and “employee benefit plan” shall have the
respective meanings specified in Section 3 of ERISA.

 

4.3 Authority Relative to This Agreement. A-2 Purchaser has all necessary
corporate or partnership power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated by this Agreement. The
execution and delivery of this Agreement by A-2 Purchaser and the consummation
by A-2 Purchaser of the transactions contemplated by this Agreement have been
duly and validly authorized by all necessary corporate or partnership action and
no other corporate or partnership proceedings on the part of A-2 Purchaser are
necessary to authorize this Agreement or to consummate the transactions
contemplated by this Agreement. This Agreement has been duly and validly
executed and delivered by A-2 Purchaser and, assuming the due authorization,
execution and delivery by Parent and the other Parties, constitutes a legal,
valid and binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with its terms.

 

4.4 Legend. A-2 Purchaser understands that each certificate or other document
evidencing any of the Offered Securities shall be endorsed with the following
legends:

 

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE ‘SECURITIES ACT’), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO EQUINIX, INC., QUALIFIES AS AN EXEMPT TRANSACTION
UNDER THE SECURITIES ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.”

“THE SECURITIES EVIDENCED HEREBY MAY NOT BE TRANSFERRED (AS SUCH TERM IS DEFINED
IN THAT SECURITIES PURCHASE AGREEMENT, DATED AS OF OCTOBER 2, 2002, AS AMENDED
(THE ‘PURCHASE AGREEMENT’), BY AND AMONG EQUINIX, INC., A DELAWARE CORPORATION
(‘PARENT’), THE GUARANTORS NAMED THEREIN, AND THE PURCHASERS NAMED THEREIN))
DURING THE PERIOD BEGINNING ON THE CLOSING DATE (AS SUCH TERM IS DEFINED IN THE
PURCHASE AGREEMENT) AND CONTINUING TO THE DATE THAT IS 180 DAYS FOLLOWING THE
CLOSING

 

11



--------------------------------------------------------------------------------

DATE, EXCEPT AS PERMITTED UNDER THE PURCHASE AGREEMENT. A COPY OF THE PURCHASE
AGREEMENT HAS BEEN FILED WITH THE SECRETARY OF PARENT AND IS AVAILABLE UPON
REQUEST.”

 

4.5 Private Placement; No Brokers. Neither A-2 Purchaser nor any agent acting on
behalf of it has taken any action that (a) would cause the issuance and sale of
any of the Offered Securities to be in violation of the provisions of Section 5
of the Securities Act or (b) violates the provisions of any securities or blue
sky Law of any applicable jurisdiction. No broker, financial advisor, finder or
other Person is entitled to any fee from A-2 Purchaser for which Parent would be
liable in connection with the transactions contemplated by the Financing
Documents.

 

5. Agreements of the Parties. The Parties acknowledge and agree that:

 

(a) Neither the issuance of the A-2 Notes and Warrants at the Second Closing to
the A-2 Purchaser, nor the issuance of A-2 PIK Notes to the A-2 Purchaser in the
future, if applicable, shall constitute a “Voting Stock Trigger Event” under the
Certificate of Designation regardless of whether the beneficial ownership of the
A-2 Purchaser exceeds 15% of Parent’s outstanding voting stock at the Second
Closing or in the future; provided, however, that a Voting Stock Trigger event
shall occur at such time as the actual shares of Common Stock held by the A-2
Purchaser (whether as a result of open market purchases, conversion of A-2 Notes
or A-2 PIK Notes or exercise of the Common Warrant) exceeds 15% of Parent’s
issued and outstanding shares of voting stock (assuming conversion of all
outstanding Preferred Stock) (the “Voting Threshold”). The A-2 Purchaser shall
be permitted to undertake open-market purchases of Parent Common Stock at any
time without causing a Voting Stock Trigger Event so long as the issued and
outstanding shares of Common Stock held by the A-2 Purchaser (whether as a
result of open market purchases, conversion of A-2 Notes or A-2 PIK Notes or
exercise of the Common Warrant) do not exceed the Voting Threshold. Further, the
A-1 Purchaser acknowledges and agrees that the A-2 Notes are being issued
pursuant to the Purchase Agreement.

 

(b) The A-2 Notes shall be convertible, at the option of the A-2 Purchaser, at
any time, and from time to time, on the terms and subject to the conditions set
forth in Section 9.4 of the Purchase Agreement; provided, however, the A-2 Notes
shall automatically be converted to Parent Common Stock (as if the A-2 Purchaser
had voluntarily elected to convert such A-2 Notes pursuant to Section 9.4 of the
Purchase Agreement) at the then applicable Conversion Price unless Parent shall
have received from the A-2 Purchaser, within five (5) Business Days after the
A-2 Purchaser’s receipt of written notice from Parent notifying the A-2
Purchaser of the occurrence of an A-2 Trading Period after the second
anniversary of the Second Closing, notice that it elects not to have its A-2
Notes converted to Parent Common Stock; provided further, that if an A-2 Trading
Period shall occur on or before the second anniversary of the Second Closing,
Parent may only deliver notice of the occurrence of such A-2 Trading Period on
or after the second anniversary of the Second Closing. If the A-2 Purchaser
elects not to have its A-2 Notes converted to Parent Common Stock in connection
with the occurrence of an A-2 Trading Period, Section 9.4 of the Purchase
Agreement shall no longer apply to the A-2 Notes

 

12



--------------------------------------------------------------------------------

and the A-2 Notes shall no longer be convertible into Parent Common Stock or any
other capital stock of Parent.

 

(c) Neither the Issuance of the A-2 Notes and Warrants at the Second Closing to
the A-2 Purchaser, nor the issuance of A-2 PIK Notes to the A-2 Purchaser in the
future, if applicable, shall be subject to the Right of First Offer contained in
Article 3 of that certain Governance Agreement between Parent, STT and the A-1
Purchaser dated December 31, 2002 (the “Governance Agreement”).

 

(d) The A-2 Purchaser shall be entitled to enforce Article 2 of the Governance
Agreement against Parent, STT and the A-1 Purchaser.

 

(e) Notwithstanding anything to the contrary in the Purchase Agreement, the A-2
Notes may be issued in increments of $1,000 principal amount.

 

(f) The A-2 Purchaser shall have the same rights granted to STT in Article 3 of
the Governance Agreement as if all references therein to “STT Communications”
were to the A-2 Purchaser.

 

(g) By execution and delivery of this Agreement, effective as of the Second
Closing, the Registration Rights Agreement shall be amended and supplemented as
follows: (i) notwithstanding the requirement in Section 2.1(a) of the
Registration Rights Agreement regarding the aggregate gross proceeds of a
registered offering thereunder, if the A-2 Purchaser is the “Initiating Note
Holder” (as defined in the Registration Rights Agreement), the aggregate gross
proceeds of the sale of shares requested to be registered shall be in excess of
$5,000,000; (ii) the definition of “Purchase Agreement” in the first paragraph
of the Registration Rights Agreement shall refer to the Purchase Agreement as
amended on December 31, 2002 and by this Agreement; and (iii) the parenthetical
at the end of Section 4.5 of the Registration Rights Agreement shall be amended
to read in its entirety as follows: “(voting as separate classes).”

 

In addition, the following portions of the Registration Rights Agreement shall
be amended in their entirety to read as follows:

 

(1) Section 2.1(d)(i) shall now read “after Parent has effected five
registrations (three at the request of the Holders of Series A-1 Registrable
Note Shares and two at the request of Holders of A-2 Registrable Note Shares)
pursuant to this Section 2.1 and such registrations have been declared
effective; provided, however, that the Holders of A-2 Registrable Note Shares
may not request their second registration unless such registration will register
all of such Holders’ A-2 Registrable Note Shares.”

 

(2) The first sentence of 2.1(f) shall read “After the exercise of five demand
registrations pursuant to Section 2.1(a), the Holders of Registrable Notes
Shares shall be entitled to one additional registration of Registrable Note
Shares by Parent on Form S-3 or Form S-1 if Form S-3 is not then available to
Parent.”

 

(3) Section 2.1(g) shall read “The holders of Series A-1 Notes shall be entitled
to initiate three of the registrations under this Section 2.1 and, subject to
the

 

13



--------------------------------------------------------------------------------

requirements of Section 2.1(d)(i), the holders of the Series A-2 Notes shall be
entitled to initiate two of the registrations under this Section 2.1.”

 

(h) Parent shall continue to comply with Section 6.20 of the Combination
Agreement. Parent agrees to use its reasonable best efforts to mitigate expenses
associated with its Thailand joint venture.

 

(i) Parent shall use its reasonable best efforts to assist the A-2 Purchaser in
entering into voting agreements, in substantially the form of Exhibit 5(i)
attached hereto, with the A-1 Purchaser and entities affiliated with Columbia
Capital.

 

(j) Notwithstanding the terms of Section 9.6(b)(i)(F) of the Purchase Agreement,
the issuance of the A-2 Notes and Common Warrants shall constitute a Dilutive
Issuance; provided that A-2 PIK Notes and shares of Common Stock issued or
issuable pursuant to A-2 PIK Notes, if any, issued or issuable to holders of A-2
Notes shall not be counted as shares issued or issuable in connection with the
Dilutive Issuance for purposes of calculating any Conversion Price or Warrant
Price adjustments pursuant to Section 9.6(b) of the Purchase Agreement or the
terms of any Warrant.

 

(k) By execution and delivery of this Agreement, effective as of the Second
Closing, Section 9.4(a) of the Purchase Agreement shall be amended and
supplemented such that the proviso at the end of such section shall be replaced
and shall read in its entirety as follows: “provided, however, that A-1 Notes
shall convert into Common Stock at the A-1 Conversion Rate if at the time of
conversion, any shares of Conversion Preferred Stock have been converted to
Common Stock pursuant to the conversion provisions contained in Section 5(a)(ii)
or 5(b)(ii) of the Certificate of Designation”.

 

6. Conditions to Second Closing.

 

6.1 A-2 Purchaser’s Closing Conditions. The obligation of the A-2 Purchaser to
purchase and pay for the Offered Securities to be purchased by it at the Second
Closing is subject to the satisfaction or waiver by the A-2 Purchaser, prior to
or at the Second Closing, of the following conditions:

 

(a) The A-2 Purchaser shall have received from counsel for Parent and the
Existing Guarantors, (i) an opinion or opinions substantially in the form set
forth in Exhibit 6.1(a) attached hereto, addressed to the A-2 Purchaser dated
the date of the Second Closing, and otherwise reasonably satisfactory in
substance and form to such Purchaser and its counsel and (ii) a letter or
letters entitling the A-2 Purchaser to rely on all opinions of counsel delivered
to the Lenders in connection with the Collateral Documents.

 

(b) The representations and warranties of Parent in this Agreement shall be true
and correct in all material respects (except for such representations and
warranties that are qualified to materiality or Material Adverse Effect, which
shall be true and correct in all respects) when made and as if made at the
Second Closing, except to the extent the representation or warranty is limited
by its terms to another date. There shall exist on the Closing Date, after
giving effect to the transactions contemplated by this Agreement, no Event of
Default nor a Default under this Agreement, the Credit Agreement or any other
material contract

 

14



--------------------------------------------------------------------------------

to which Parent or any of its Subsidiaries is a party for which the applicable
cure period has not expired.

 

(c) Parent and each of the Existing Guarantors shall have performed and complied
in all material respects with all covenants in this Agreement required to be
complied with on or prior to the date of the Second Closing.

 

(d) The A-2 Purchaser shall have received a certificate, dated as of the date of
the Second Closing, executed by the chief executive officer and the chief
financial officer of Parent stating that the conditions set forth in Section
6.1(b) and Section 6.1(c) have been satisfied.

 

(e) Parent shall have terminated, satisfied or otherwise resolved all of the
obligations of Parent to STT pursuant to Section 6.20 of the Combination
Agreement with respect to guarantees made by STT to UOB Radanasin Public Company
Limited to the reasonable satisfaction of the A-2 Purchaser; provided that for
the purpose of this condition, any termination, satisfaction or resolution of
Parent’s obligations with respect to guarantees made by STT to UOB Radanasin
Public Company Limited under Section 6.20 of the Combination Agreement requiring
cash or other payments by Parent in an amount equal to or less than $1,080,000
will be deemed to be “reasonably satisfactory” to the A-2 Purchaser; provided
further, that the A-2 Purchaser shall have received a certificate dated as of
the date of the Second Closing, executed by the chief financial officer of
Parent certifying that the payments required by Parent for such termination,
satisfaction or resolution of such obligations are equal to or less than
$1,080,000.

 

(f) The offering, issuance, purchase and sale of the Offered Securities, on the
date of the Second Closing, on the terms and subject to the conditions of this
Agreement, shall not be prohibited by any applicable Law or governmental
regulation (including Section 5 of the Securities Act and Regulations T, U, or X
of the Federal Reserve Board) and shall not subject the A-2 Purchaser to any
tax, penalty, liability, or other onerous condition under or pursuant to any
applicable Law or governmental regulation.

 

(g) Parent and each Existing Guarantor shall have received all authorizations,
consents, approvals, licenses, franchises, permits, and certificates by or of
all Governmental Authorities in each case, necessary for the issuance of the
Offered Securities, and the execution and delivery of this Agreement, and this
Agreement and each of the Financing Documents shall be in full force and effect
as of the Second Closing.

 

(h) No preliminary or permanent injunction or other order issued by any
Governmental Authority, nor any state, rule, regulation, decree or executive
order promulgated or enacted by any Governmental Authority, which declares this
Agreement or the Financing Documents invalid or unenforceable in any respect or
which prevents the consummation of the transactions contemplated hereby or
thereby, shall be in effect.

 

(i) The Administrative Agent and Collateral Agent shall have delivered their
consent to the execution and delivery of this Agreement and the consummation of
the transactions provided for herein.

 

15



--------------------------------------------------------------------------------

 

(j) Parent shall have delivered or shall have caused to be delivered, to the A-2
Purchaser copies of the following documents, duly certified, or the following
certificates, as applicable:

 

(i) Resolutions of the board of directors of Parent (A) authorizing the issuance
of the A-2 Notes, the Warrants, and the shares of Parent Common Stock issuable
upon conversion of the A-2 Notes and exercise of the Warrants and the execution,
delivery, and performance of this Agreement and (B) authorizing all other
actions to be taken by Parent in connection with this Agreement, the Financing
Documents, and the Collateral Documents to which it is a party;

 

(ii) Certificates, signed by the secretary or an assistant secretary of Parent,
dated as of the date of the Second Closing, as to (A) the incumbency, and
containing the specimen signature or signatures, of the Person or Persons
authorized to execute this Agreement and the Financing Documents to which it is
a party on behalf of Parent, together with evidence of the incumbency of such
secretary or assistant secretary, and (B) the authenticity and effectiveness of
Parent’s certificate of incorporation and bylaws (copies of which shall be
attached to such certificates); and

 

(iii) A certificate of status or good standing of Parent, from the Secretary of
State of the State of Delaware, dated no earlier than two (2) days prior to the
date of the Second Closing.

 

(k) The issuance of the Parent Common Stock issuable upon conversion of the A-2
Note and exercise of the Warrants shall have been approved by Parent’s
stockholders in accordance with the DGCL and the rules of the NMS.

 

(l) Section 7.2(B) of Parent’s Bylaws shall have been amended to provide that a
representative of the A-2 Purchaser shall be nominated to serve as a director of
Parent at each election of directors until Article VII of the Bylaws terminates
by its terms. Parent shall have taken all necessary corporate action such that
Gary F. Hromadko, the initial board designee of the A-2 Purchaser, shall become
a director immediately following the Second Closing.

 

(m) Parent and the A-2 Purchaser shall have agreed to an allocation of the issue
price of the A-2 Notes and Warrants in accordance with Section 7.13 of this
Agreement.

 

6.2 Parent Closing Conditions. The obligation of Parent to issue, sell and
deliver the Offered Securities to be sold by it at the Second Closing is subject
to the satisfaction or waiver by Parent, prior to or at the Second Closing, of
the following conditions:

 

(a) The representations and warranties of the A-2 Purchaser in this Agreement
shall be true and correct in all material respects (except for such
representations and warranties that are qualified as to materiality, which shall
be true and correct in all respects) when made and as if made at the Second
Closing, except to the extent the representation or warranty is limited by its
terms to another date.

 

16



--------------------------------------------------------------------------------

 

(b) The A-2 Purchaser shall have performed and complied in all material respects
with all covenants in this Agreement required to be complied with at or prior to
the Second Closing.

 

(c) Parent and each Existing Guarantor shall have received all authorizations,
consents, approvals, licenses, franchises, permits, and certificates by or of
all Governmental Authorities in each case, necessary for the issuance of the
Offered Securities being sold at the Second Closing and the execution and
delivery of this Agreement, and this Agreement and each of the Financing
Documents, as amended or modified pursuant to this Agreement, shall be in full
force and effect as of the Second Closing.

 

(d) No preliminary or permanent injunction or other order issued by any
Governmental Authority, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any Governmental Authority, which declares this
Agreement or the Financing Documents invalid or unenforceable in any respect or
which prevents the consummation of the transactions contemplated hereby or
thereby, shall be in effect.

 

(e) The A-1 Purchaser shall have delivered to Parent for cancellation the Cash
Trigger Warrants issued to the A-1 Purchaser at the Closing.

 

6.3 A-1 Purchaser Closing Conditions. Each of the conditions in Sections 6.1 and
6.2 shall have been satisfied or waived in accordance with the terms of this
Agreement.

 

7. Miscellaneous.

 

7.1 Entire Agreement. This Agreement and the Purchase Agreement, together with
the other Financing Documents, constitute the entire agreement and supersede all
prior and contemporaneous agreements, negotiations, arrangements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof.

 

7.2 Expenses and Indemnities. Parent and the Existing Guarantors agree, jointly
and severally, upon consummation of the transactions contemplated hereby, to pay
the reasonable legal fees (and, if applicable, accounting fees) of the A-2
Purchaser’s counsel incurred in connection with the negotiation, preparation and
execution of this Agreement and the respective Offered Securities being acquired
by the A-2 Purchaser, but in no event more than $75,000 unless agreed to in
writing by the Company prior to the Second Closing; provided, however, that if
the transactions contemplated hereby are not contemplated as a result of
Parent’s failure to obtain stockholder approval as required pursuant to Section
6.1(j), Parent shall pay the legal fees (and, if applicable, accounting fees) of
the A-2 Purchaser’s counsel up to an amount of $35,000. This Section 7.2
supersedes the provisions of Section 11.2 (a) of the Purchase Agreement with
respect to legal fees of the A-2 Purchaser’s counsel.

 

7.3 Notices. All notices and other communications hereunder and under the other
Financing Documents shall be in writing and shall be deemed given if delivered
personally, telecopied (which is confirmed) or sent by an internationally
recognized overnight courier service, such as Federal Express, to the Parties at
the following addresses (or at such other address for the Parties as shall be
specified by like notice):

 

17



--------------------------------------------------------------------------------

 

if to the A-2 Purchaser, to:

 

Crosslink Capital

Two Embarcadero Center

Suite 2200

San Francisco, California 94111

Attention: Jason Sanders

Telephone No.: (415) 617-1800

Telecopy No.: (415) 617-1801

 

and a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

201 Redwood Shores Parkway

Redwood Shores, California 94065

Attention: Curtis L. Mo

Telephone No.: (650) 802-3000

Telecopy No.: (650) 802-3100

 

if to Parent or any Guarantor:

 

Equinix, Inc.

301 Velocity Way, 5th Floor

Foster City, California 94404

Attention: Chief Financial Officer

Telephone No.: (650) 316-6000

Telecopy No.: (650) 316-6900

 

with a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher

787 Seventh Avenue

New York, New York 10019

Attention: Cornelius T. Finnegan III

Telephone No.: (212) 728-8000

Telecopy No.: (212) 728-8111

 

7.4 Descriptive Headings. The descriptive headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect or be used to
construe the meaning of this Agreement.

 

7.5 Severability. Any term or provision of this Agreement that is held to be
invalid, void or unenforceable shall not affect the validity or enforceability
of the remaining terms and provisions of this Agreement. If any term or
provision of this Agreement is invalid, void or unenforceable, the parties agree
that an arbitrator shall have the power to and shall, subject to such
arbitrator’s discretion, reduce the scope, duration, area or applicability of
the term or provision, to delete specific words or phrases, or to replace any
invalid, void or unenforceable

 

18



--------------------------------------------------------------------------------

term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision.

 

7.6 Governing Law. This Agreement and the rights and obligations of the Parties
under this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York (including Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York).

 

7.7 Arbitration. All disputes related to this Agreement shall be settled by the
arbitration proceedings described in Section 11.12 of the Purchase Agreement.

 

7.8 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATION SHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH SHALL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 7.8 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

7.9 No Assignment. This Agreement shall be binding upon, inure to the benefit of
and be enforceable by the Parties and their respective successors and assigns
and, in particular, shall inure to the benefit of, and be enforceable by, any
transferee of any Offered Security. The rights and obligations of Parent and the
Guarantors under this Agreement and the other Financing Documents may not be
assigned (by operation of Law or otherwise) or delegated without the consent of
the Requisite Holders. Prior to the Second Closing, each of the A-2 Purchasers
may assign any or all of its rights and obligations under this Agreement,
including, but not limited to, the obligation to purchase the A-2 Notes and the
Warrants in the amounts set forth on Exhibit 2.2(a) attached hereto, to any
person or entity controlled by Crosslink Capital or otherwise reasonably
acceptable to Parent and, upon such assignment, the assignee shall be obligated
to purchase the amount of A-2 Notes and Warrants assigned to the assignee by
such A-2 Purchaser.

 

19



--------------------------------------------------------------------------------

 

7.10 Counterparts. This Agreement may be executed in multiple counterparts
(whether delivered by facsimile or otherwise), each of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each Party and delivered to the other Parties.

 

7.11 Amendment and Waiver. Unless otherwise provided in this Agreement, any term
of this Agreement may be amended and the observance of terms of this Agreement
may be waived prior to the Second Closing (either generally or in a particular
instance and either retroactively or prospectively) only with the consent of
Parent, the A-1 Purchaser and the A-2 Purchaser. Following the Second Closing,
any such amendment or waiver may only occur in compliance with Section 11.3 of
the Purchase Agreement.

 

7.12 Aggregation of Offered Securities. All of the Offered Securities held or
acquired by a holder and its affiliated entities shall be aggregated together
for the purpose of determining the availability of any rights or related
ownership thresholds under this Agreement and any of the other Financing
Documents. For purposes of the foregoing, the Offered Securities held by any
holder that (i) is a partnership or corporation shall be deemed to include
Offered Securities held by affiliated partnerships or the partners (and in the
case of the A-2 Purchaser shall specifically include Gary F. Hromadko,
regardless of his title or affiliation), retired partners, and stockholders of
such holder or affiliated partnership, or members of the “immediate family” (as
defined below) of any such partners, retired partners, and stockholders, and any
custodian or trustee for the benefit of any of the foregoing persons, and (ii)
is an individual shall be deemed to include Offered Securities held by any
members of the stockholder’s immediate family (“immediate family” shall include
any spouse, father, mother, brother, sister, lineal descendant of spouse, or
lineal descendant) or to any custodian or trustee for the benefit of any of the
foregoing persons.

 

7.13 Allocation of Consideration.

 

(a) Parent and the A-2 Purchaser agree that the A-2 Notes and the Warrants
issued to the A-2 Purchaser constitute an “investment unit” within the meaning
of Section 1273(c)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), and that the issue price of the investment unit, as determined pursuant
to Sections 1273(c)(2)(A) and 1273(b)(2) of the Code, is $10,000,000. Parent and
the A-2 Purchaser further agree to allocate the issue price between the A-2
Notes and the Warrants in accordance with their respective fair market values,
as required by Section 1273(c)(2)(B) of the Code and Treasury Regulation Section
1.1273-2(h)(1), on and as of the Second Closing.

 

(b) Parent and the A-2 Purchaser each agree to (i) report the income tax
consequences of the A-2 Notes and the Warrants in accordance with the allocation
of issue price on and as of the Second Closing, (ii) not take any position in
its tax returns or otherwise that is inconsistent with such allocation, and
(iii) report the A-2 Notes as a debt instrument that does not provide for one or
more contingent payments.

 

(c) Parent agrees to cooperate and assist the A-2 Purchaser and any successor
holder of the A-2 Notes by providing to the A-2 Purchaser and any successor
holder of the A-2 Notes timely reports (including applicable Forms 1099) of the
interest income includable

 

20



--------------------------------------------------------------------------------

by the A-2 Purchaser for tax purposes under the A-2 Notes, and such related
information as the A-2 Purchaser may reasonably request in connection with such
determinations and reporting. Parent agrees that the A-2 Purchaser and any
successor holder of the A-2 Notes may contact the representative of Parent whose
name, address, telephone number and other contact information are set forth in
Section 7.3 of this Agreement at any reasonable time, and from time to time, for
such information and assistance.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

EQUINIX, INC.

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Name: Renee Lanam

Title: Chief Financial Officer

 

SIGNATURE PAGE TO SECURITIES PURCHASE AND ADMISSION AGREEMENT



--------------------------------------------------------------------------------

 

A-1 PURCHASER:

 

i-STT INVESTMENTS PTE, LTD.

   

By:

 

/s/    JEAN MANDEVILLE        

--------------------------------------------------------------------------------

       

Name:

Title:

 

SIGNATURE PAGE TO SECURITIES PURCHASE AND ADMISSION AGREEMENT



--------------------------------------------------------------------------------

 

STT COMMUNICATIONS LTD.

By:

 

/s/    JEAN MANDEVILLE        

--------------------------------------------------------------------------------

   

Name:

Title:

 

SIGNATURE PAGE TO SECURITIES PURCHASE AND ADMISSION AGREEMENT



--------------------------------------------------------------------------------

 

A-2 PURCHASER:

 

CROSSLINK VENTURES IV, L.P.

   

By: CROSSLINK VENTURES IV HOLDINGS, L.L.C., its
General Partner

   

By:

 

/s/    MICHAEL J. STARK        

--------------------------------------------------------------------------------

       

Michael J. Stark,
Managing Member

   

OFFSHORE CROSSLINK OMEGA VENTURES IV

(a Cayman Islands Unit Trust)

   

By: CROSSLINK VENTURES IV HOLDINGS, L.L.C., Investment Manager

   

By:

 

/s/    MICHAEL J. STARK        

--------------------------------------------------------------------------------

       

Michael J. Stark,
Managing Member

   

CROSSLINK OMEGA VENTURES IV GmbH & Co. KG

   

By: CROSSLINK VERWALTUNGS GmbH, General Partner

   

By:

 

/s/    MICHAEL J. STARK        

--------------------------------------------------------------------------------

       

Michael J. Stark,
Managing Director

   

OMEGA BAYVIEW IV, L.L.C.

   

By:

 

/s/    MICHAEL J. STARK        

--------------------------------------------------------------------------------

       

Authorized Signatory

   

CROSSLINK CROSSOVER FUND III, L.P.

   

By: CROSSLINK FUND III MANAGEMENT, L.L.C., its
General Partner

   

By:

 

/s/    MICHAEL J. STARK        

--------------------------------------------------------------------------------

       

Michael J. Stark,
Managing Member

 

SIGNATURE PAGE TO SECURITIES PURCHASE AND ADMISSION AGREEMENT



--------------------------------------------------------------------------------

 

OFFSHORE CROSSLINK CROSSOVER FUND III,
Unit Trust

By: CROSSOVER FUND III MANAGEMENT, L.L.C.,
Investment Manager

By:

 

/s/    MICHAEL J. STARK        

--------------------------------------------------------------------------------

   

Michael J. Stark,
Managing Member

   

/s/    GARY F. HROMADKO        

--------------------------------------------------------------------------------

   

Gary F. Hromadko

 

SIGNATURE PAGE TO SECURITIES PURCHASE AND ADMISSION AGREEMENT



--------------------------------------------------------------------------------

 

Each of the undersigned, being a Guarantor as of the date hereof as provided in
the Agreement, joins in the execution and delivery of such Agreement for the
purpose of indicating its agreement to the provisions of Section 2.3 hereof.

 

April 29, 2003

 

EQUINIX—DC, INC.

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

EQUINIX OPERATING CO., INC.

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

EQUINIX EUROPE, INC.

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

EQUINIX THAILAND HOLDINGS, INC.

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

EAGLE ACQUISITION CORP. 1A

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

EAGLE ACQUISITION CORP. 1B

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

 

SIGNATURE PAGE TO SECURITIES PURCHASE AND ADMISSION AGREEMENT



--------------------------------------------------------------------------------

 

EAGLE ACQUISITION CORP. 2A

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

EQUINIX PACIFIC, INC.

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

EQUINIX PACIFIC BUSINESS RECOVERY, INC.

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

PIHANA PACIFIC BUSINESS RECOVERY HONG KONG LIMITED

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

EQUINIX HONG KONG LIMITED

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

EQUINIX JAPAN KK

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

EQUINIX AUSTRALIA PTY LIMITED

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

 

SECURITIES PAGE TO SECURITIES PURCHASE AND ADMISSION AGREEMENT



--------------------------------------------------------------------------------

EQUINIX ASIA PACIFIC PTE LTD

By:

 

/s/    PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Peter Van Camp

EQUINIX SINGAPORE HOLDINGS PTE LTD

By:

 

/s/    PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Peter Van Camp

EQUINIX SINGAPORE PTE LTD

By:

 

/s/    PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Peter Van Camp

EQUINIX PACIFIC PTE LTD

By:

 

/s/    PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Peter Van Camp

PIHANA PACIFIC SINGAPORE OPCO PTE LTD

By:

 

/s/    PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Peter Van Camp

EQUINIX CAYMAN ISLANDS HOLDINGS

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

EQUINIX DUTCH HOLDINGS N.V.

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

 

SECURITIES PAGE TO SECURITIES PURCHASE AND ADMISSION AGREEMENT



--------------------------------------------------------------------------------

 

EQUINIX NETHERLANDS B.V.

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

EQUINIX FRANCE SARL

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

EQUINIX GERMANY GmbH

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

EQUINIX UK LIMITED

By:

 

/s/    RENEE LANAM        

--------------------------------------------------------------------------------

   

Renee Lanam

 

SIGNATURE PAGE TO SECURITIES PURCHASE AND ADMISSION AGREEMENT



--------------------------------------------------------------------------------

 

i-STT Investments Pte. Ltd., as Collateral Agent under the Junior Pledge and
Security Agreement referred to in the Agreement, joins in the execution and
delivery of such Agreement for the purpose of indicating its agreement to the
provisions of Section 2.3 thereof.

 

 

April 29, 2003

 

i-STT INVESTMENTS PTE. LTD.

   

By:

 

/s/    JEAN MANDEVILLE        

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SECURITIES PURCHASE AND ADMISSION AGREEMENT



--------------------------------------------------------------------------------

 

Exhibit 2.1(a)

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO EQUINIX, INC., A DELAWARE CORPORATION (THE “PARENT”),
QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE SECURITIES ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.

 

THE SECURITIES EVIDENCED HEREBY MAY NOT BE TRANSFERRED (AS SUCH TERM IS DEFINED
IN THAT SECURITIES PURCHASE AGREEMENT, DATED AS OF OCTOBER 2, 2002, AS AMENDED
(THE “PURCHASE AGREEMENT”), BY AND AMONG THE PARENT, THE GUARANTORS NAMED
THEREIN, AND THE PURCHASERS NAMED THEREIN)) DURING THE PERIOD BEGINNING ON THE
CLOSING DATE (AS SUCH TERM IS DEFINED IN THE PURCHASE AGREEMENT) AND CONTINUING
TO THE DATE THAT IS 180 DAYS FOLLOWING THE CLOSING DATE, EXCEPT AS PERMITTED
UNDER THE PURCHASE AGREEMENT. A COPY OF THE PURCHASE AGREEMENT HAS BEEN FILED
WITH THE SECRETARY OF PARENT AND IS AVAILABLE UPON REQUEST.

 

THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) WITHIN THE MEANING OF
SECTION 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. THE ISSUE DATE OF
THIS NOTE WAS JUNE             , 2003. INFORMATION REGARDING THE ISSUE PRICE,
THE TOTAL AMOUNT OF OID, AND THE YIELD TO MATURITY MAY BE OBTAINED BY WRITTEN
REQUEST OF THE HOLDER OF THIS NOTE TO THE SECRETARY OF PARENT.

 

EQUINIX, INC.

 

SERIES A-2 CONVERTIBLE SECURED NOTE DUE 2007

 

Security No. CSN-2

 

June     , 2003

 

FOR VALUE RECEIVED, the Parent hereby promises to pay to [Crosslink entity], a
[            ], or registered assigns (“Holder”), the principal amount of
[$            ] on November 1, 2007. This Note shall bear no interest until the
second anniversary of the Second Closing. From and after the second anniversary
of the Second Closing, this Note shall bear interest at the rate of ten percent
(10%) per annum (based upon a 360 day year for actual days elapsed) on the
unpaid balance thereof until the earlier of the date on which (i) this Note is
paid in full and (ii) the A-2 Notes are converted to Parent Common Stock
pursuant to the terms hereof and the Purchase Agreement. Interest shall be due
and payable in A-2 PIK Notes semi annually in arrears on each May 1 and November
1 following the second anniversary of the Second Closing, on the unpaid
principal balance hereof.

 

This Note is one of the Notes issued pursuant to the Purchase Agreement and is
entitled to the benefits of the Purchase Agreement. Reference hereby is made to
the Purchase Agreement for a statement of each of such terms and conditions, and
each of the terms and conditions of the Purchase Agreement are incorporated
herein by this reference, except as otherwise provided in any amendment or
supplement to the Purchase Agreement. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Purchase Agreement.



--------------------------------------------------------------------------------

 

Any payments that fall due hereunder on a day that is not a Business Day shall
be payable on the first succeeding Business Day and such extension of time shall
be included in the computation of any interest due hereunder. If any amount of
principal hereof or interest thereon or any other amount payable hereunder or
under the Purchase Agreement, shall not be paid in full when due and in the
manner provided herein (whether at the stated maturity, by acceleration or
otherwise), Parent shall pay interest (after as well as before entry of judgment
thereon to the extent permitted by law) on such unpaid amount to Holder, from
the date such amount becomes due until the date such amount is paid in full,
payable on demand of Holder, at a rate per annum equal, at all times, to ten
percent (10%) (computed on the basis of a 360 day year for the actual number of
days elapsed).

 

This Note is convertible, at the option of Holder, on the terms and subject to
the conditions set forth in the Purchase Agreement, into shares of Parent Common
Stock at the Conversion Price; provided, however, this Note shall automatically
be converted to Parent Common Stock (as if the Holder had voluntarily elected to
convert this Note pursuant to Section 9.4 of the Purchase Agreement) at the then
applicable Conversion Price unless Parent shall have received from the Holder,
within five (5) Business Days after the Holder’s receipt of written notice from
Parent notifying the Holder of the occurrence of an A-2 Trading Period after the
second anniversary of the Second Closing, notice that it elects not to have this
Note converted to Parent Common Stock; provided further, that if an A-2 Trading
Period shall occur on or before the second anniversary of the Second Closing,
Parent may only deliver notice of the occurrence of such A-2 Trading Period on
or after the second anniversary of the Second Closing. If the Holder elects not
to have this Note converted to Parent Common Stock in connection with the
occurrence of an A-2 Trading Period, Section 9.4 of the Purchase Agreement shall
no longer apply to this Note and this Note shall no longer be convertible into
Parent Common Stock or any other capital stock of Parent.

 

Upon the occurrence of a Change in Control, Parent is obligated to offer to
purchase all of the Notes at the prices and on the terms specified in the
Purchase Agreement.

 

This Note is not subject to prepayment.

 

This Note is equally and ratably secured by the Collateral Documents, except as
provided therein. Reference is made to the full text of the Collateral Documents
for the nature and extent of the security interest created thereby and the terms
and conditions upon which such security interest may be released.

 

The payment of all principal of, premium (if any) and interest on this Note and
the other Notes has been unconditionally guaranteed by Subsidiaries of Parent
pursuant to separate and several Guarantees. Reference is made to the full text
of such Guarantees.

 

If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner and with the
effect provided in the Purchase Agreement

 

This Note is a registered Note and, as provided in the Purchase Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
Holder or such registered Holder’s attorney duly authorized in writing, a new
Note for a like principal amount will be issued to, and registered in the name
of the transferee. Prior to due presentment for registration of transfer, Parent
may treat the Person in whose name this Note is registered as the owner of this
Note for the purpose of receiving payment and for all other purposes. Parent
will not be affected by any notice to the contrary.

 

2



--------------------------------------------------------------------------------

 

This Note is governed by and shall be construed in accordance with the laws of
the Sate of New York, including Section 5-1402 of the New York General
Obligations Law. The Holder of this Note, by acceptance of this Note, waives any
right to trial by jury and agrees that any action arising out of, related to or
otherwise by virtue of this Note will be determined only by arbitration as
provided in the Purchase Agreement.

 

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Parent has caused this Note to be signed by its duly
authorized officer as of the date first written above.

 

EQUINIX, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

 

OPTION OF HOLDER TO ELECT TO HAVE NOTES PURCHASED
UPON A CHANGE OF CONTROL

 

If you elect to have Equinix, Inc., a Delaware corporation (“Equinix”) purchase
this Note pursuant to the Change of Control Offer made pursuant to Section 9.7
of the Purchase Agreement, check the following box: ¨

 

If you wish to have Equinix purchase only part of your Note pursuant to the
Change of Control Offer made pursuant to Section 9.7 of the Purchase Agreement,
state the aggregate principal amount you want to be purchased:
$                    

 

Date:                     

 

Signature:

 

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

       

Title:

 

 

--------------------------------------------------------------------------------

 

NOTICE

 

The signature to the foregoing election must correspond to the name as written
upon the face of the attached Note in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED NOTE

 

FOR VALUE RECEIVED                      hereby sells, assigns and transfers unto
                     all rights of the undersigned under and pursuant to the
attached Note, and the undersigned does hereby irrevocably constitute and
appoint                      Attorney to transfer said Note on the books of
Equinix, Inc., a Delaware corporation, with full power of substitution.

 

[TRANSFEROR]

     

Signature:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Dated:                     

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Note in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

Exhibit 2.1(b)(i)

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO EQUINIX, INC., A DELAWARE CORPORATION (THE “PARENT”),
QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE SECURITIES ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.

 

THE SECURITIES EVIDENCED HEREBY MAY NOT BE TRANSFERRED (AS SUCH TERM IS DEFINED
IN THAT SECURITIES PURCHASE AGREEMENT, DATED AS OF OCTOBER 2, 2002, AS AMENDED
(THE “PURCHASE AGREEMENT”), BY AND AMONG THE PARENT, THE GUARANTORS NAMED
THEREIN, AND THE PURCHASERS NAMED THEREIN)) DURING THE PERIOD BEGINNING ON THE
CLOSING DATE (AS SUCH TERM IS DEFINED IN THE PURCHASE AGREEMENT) AND CONTINUING
TO THE DATE THAT IS 180 DAYS FOLLOWING THE CLOSING DATE, EXCEPT AS PERMITTED
UNDER THE PURCHASE AGREEMENT. A COPY OF THE PURCHASE AGREEMENT HAS BEEN FILED
WITH THE SECRETARY OF PARENT AND IS AVAILABLE UPON REQUEST.

 

EQUINIX, INC.

 

COMMON STOCK WARRANT

 

June     , 2003

 

Warrant No.

 

CS-1

Date of Initial Issuance:

 

June     , 2003

Number of Shares:

 

500,000

Initial Warrant Price:

 

$0.01

Expiration Date:

 

June     , 2008

 

THIS CERTIFIES THAT for value received, [Crosslink entity], a
[                    ], or its registered assigns (hereinafter called “Warrant
Holder”), is entitled to purchase from Parent, at any time during the Term of
this Warrant (as defined below), five hundred thousand (500,000) shares of
Common Stock, par value $0.001 per share, of Parent (“Common Stock”), at the
Warrant Price (as defined below), payable as provided herein. The exercise of
this Warrant shall be subject to the provisions, limitations and restrictions
herein contained. This Warrant may be exercised in whole or in part.

 

Section 1. Definitions. Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Purchase
Agreement. For all purposes of this Warrant, the following terms shall have the
meanings indicated:

 

“Term of this Warrant” shall mean the period beginning on the date of initial
issuance hereof and ending on the Expiration Date, as set forth above.

 

“Warrant Price” shall mean $0.01 per share, subject to adjustment in accordance
with Section 4.

 

“Warrants” shall mean this Common Stock Warrant and any other Common Stock
Warrant or Common Stock Warrants issued in connection with the Purchase
Agreement to the original holder of this Common Stock Warrant or issued to any
transferees of such original holder or subsequent holder.



--------------------------------------------------------------------------------

 

“Warrant Shares” shall mean shares of Common Stock, subject to adjustment or
change as herein provided, purchased or purchasable by Warrant Holder upon the
exercise hereof.

 

Section 2. Exercise of Warrant.

 

2.1 Procedure for Exercise of Warrant. To exercise this Warrant in whole or in
part (but not as to any fractional Warrant Share), Warrant Holder shall deliver
to Parent at its office referred to in Section 8 at any time (the “Exercise
Date”) and from time to time during the Term of this Warrant: (a) the Notice of
Exercise in the form of Exhibit A attached hereto, (b) cash, certified or
official bank check payable to the order of Parent, wire transfer of funds to
Parent’s account, or cancellation of any indebtedness of Parent to Warrant
Holder (or any combination of any of the foregoing) in the amount of the Warrant
Price for each share being purchased, and (c) this Warrant. Notwithstanding any
provisions herein to the contrary, if the Current Market Value is greater than
the Warrant Price (at the date of calculation, as set forth below), in lieu of
exercising this Warrant as hereinabove permitted, the Warrant Holder may elect
to receive shares of Common Stock equal to the value (as determined below) of
this Warrant (or the portion thereof being canceled) by surrender of this
Warrant at the office of Parent referred to in Section 8, together with the
Notice of Exercise, in which event Parent shall issue to Warrant Holder that
number of whole Warrant Shares computed using the following formula:

 

CS = WCS x (CMV-WP)

CMV

 

Where

 

  CS   equals the number of shares of Common Stock to be issued to Warrant
Holder

 

  WCS   equals the number of shares of Common Stock purchasable under the
Warrant or, if only a portion of the Warrant is being exercised, under the
portion of the Warrant being exercised (at the date of such calculation)

 

  CMV   equals the Current Market Value (at the date of such calculation)

 

  WP   equals the Warrant Price (as adjusted to the date of such calculation)

 

This Warrant shall be exercised by the Warrant Holder by the surrender of this
Warrant to Parent at any time during usual business hours at Parent’s principal
place of business, accompanied by the Notice of Exercise, substantially in the
form of Exhibit A attached hereto, specifying that the Warrant Holder elects to
exercise all or a portion of this Warrant and the name or names (with address)
in which a certificate or certificates for Warrant Shares are to be issued and
(if so required by Parent) by a written instrument or instruments of transfer in
form reasonably satisfactory to Parent duly executed by the Warrant Holder or
its duly authorized attorney. Upon exercise of this Warrant, Parent shall
deliver to Warrant Holder the certificate or certificates for the Warrant Shares
so purchased within the number of days specified in Rule 15c6-1 under the
Exchange Act applicable to open market transactions, provided that immediately
prior to the close of business on the Exercise Date, the exercising Warrant
Holder shall be deemed to be the holder of record of the Warrant Shares issuable
upon exercise of this Warrant, notwithstanding that the share register of Parent
shall then be closed or that certificates representing such Warrant Shares shall
not then be actually delivered to such Person. Immediately prior to the close of
business on the Exercise Date, all rights with respect to this Warrant so
exercised, including the rights, if any, to receive notices, will terminate (in
the case of a partial exercise, to the extent of the portion of this Warrant so
exercised), except only the rights of the Warrant Holder to (i) receive
certificates for the number of Warrant Shares into which this Warrant has been
exercised, and (ii) exercise the rights to which the Warrant Holder is entitled
as a holder of Warrant Shares.

 

2.2 Transfer Restriction Legend. Each certificate for Warrant Shares shall bear
the following legends (and any additional legend required by (a) any applicable
state securities laws and (b) any securities exchange upon which such Warrant
Shares may, at the time of such exercise, be listed) on the face thereof

 

2



--------------------------------------------------------------------------------

unless at the time of exercise such Warrant Shares shall be registered under the
Securities Act:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED (AS SUCH TERM
IS DEFINED IN THAT SECURITIES PURCHASE AGREEMENT, DATED AS OF OCTOBER 2, 2002,
AS AMENDED (THE “PURCHASE AGREEMENT”), BY AND AMONG EQUINIX, INC., A DELAWARE
CORPORATION (“PARENT”), THE GUARANTORS NAMED THEREIN, AND THE PURCHASERS NAMED
THEREIN)) DURING THE PERIOD BEGINNING ON THE CLOSING DATE (AS SUCH TERM IS
DEFINED IN THE PURCHASE AGREEMENT) AND CONTINUING TO THE DATE THAT IS 180 DAYS
FOLLOWING THE CLOSING DATE. A COPY OF THE PURCHASE AGREEMENT HAS BEEN FILED WITH
THE SECRETARY OF PARENT AND IS AVAILABLE UPON REQUEST.

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution under a registration statement of the securities
represented thereby) shall also bear such legend unless, in the opinion of
counsel for Warrant Holder thereof (which counsel shall be reasonably
satisfactory to Parent) the securities represented thereby are not, at such
time, required by law to bear such legend. The second legend set forth above,
and the second legend set forth on the face of this Warrant, shall be removed at
the request of the Warrant Holder following the lapse of such restriction.

 

Section 3. Covenants as to Common Stock . Parent covenants and agrees that all
Warrant Shares that may be issued upon the exercise of the rights represented by
this Warrant shall, upon issuance, be validly issued, fully-paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issue thereof and not issued in violation of any preemptive rights. Parent
further covenants and agrees that it shall pay when due and payable any and all
federal and state taxes which may be payable in respect of the issue of this
Warrant or any Common Stock or certificates therefor issuable upon the exercise
of this Warrant. Parent further covenants and agrees that Parent shall at all
times have authorized and reserved, free from preemptive rights, a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant. Parent further covenants and agrees that if any
shares of capital stock to be reserved for the purpose of the issuance of shares
upon the exercise of this Warrant require registration with or approval of any
governmental authority under any federal or state law before such shares may be
validly issued or delivered upon exercise, then Parent shall in good faith and
as expeditiously as possible endeavor to secure such registration or approval,
as the case may be. If and so long as the Common Stock issuable upon conversion
of this Warrant is listed on any national securities exchange, Parent shall, if
permitted by the rules of such exchange, list and keep listed on such exchange,
upon official notice of issuance, all shares of such Common Stock issuable upon
conversion of this Warrant.

 

Section 4. Adjustment of Warrant Price and Number and Kind of Warrant Shares .
The Warrant Price and number and kind of Warrant Shares shall be subject to
adjustment from time to time as set forth in this Section 4. Upon each
adjustment of the Warrant Price as provided herein, Warrant Holder shall
thereafter be entitled to purchase, at the Warrant Price resulting from such
adjustment, the number of shares (calculated to the nearest tenth of a share)
obtained by multiplying the Warrant Price in effect immediately prior to such
adjustment by the number of shares purchasable pursuant hereto immediately prior
to such adjustment and dividing the product thereof by the Warrant Price
resulting from such adjustment.

 

3



--------------------------------------------------------------------------------

 

(a) Adjustment for Change in Capital Stock:

 

(i) If, after the date hereof, Parent

 

(A) pays a dividend or makes a distribution on any of its Common Stock in shares
of any of its Common Stock or Warrants, rights or options exercisable for its
Common Stock, other than a dividend or distribution of the type described in
Section 4(h);

 

(B) pays a dividend or makes a distribution on any of its Common Stock in shares
of any of its capital stock, other than Common Stock or rights, warrants or
options exercisable for its Common Stock and other than a dividend or
distribution of the type of described in Section 4(h); or

 

(C) subdivides any of its outstanding shares of Common Stock into a greater
number of shares; or

 

(D) combines any of its outstanding shares of Common Stock into a smaller number
of shares; or

 

(E) issues by reclassification of any of its Common Stock any shares of any of
its capital stock;

 

then the Warrant Price in effect immediately prior to such action shall be
adjusted so that the Warrant Holder may receive the number of shares of capital
stock of Parent which such Warrant Holder would have owned immediately following
such action if such Warrant Holder had exercised this Warrant (and had converted
any Conversion Preferred Stock issuable upon such exercise) immediately prior to
such action or immediately prior to the record date applicable thereto, if any.

 

(ii) The adjustment shall become effective immediately after the record date in
the case of a dividend or distribution and immediately after the effective date
in the case of a subdivision, combination or reclassification. If such dividend
or distribution is not so paid or made or such subdivision, combination or
reclassification is not effected, the Warrant Price shall again be adjusted to
be the Warrant Price which would then be in effect if such record date or
effective date had not been so fixed.

 

(iii) If, after an adjustment, a Warrant Holder upon exercise of this Warrant
may receive shares of two or more classes of capital stock of Parent, the
Warrant Price shall thereafter be subject to adjustment upon the occurrence of
an action taken with respect to any such class of capital stock as is
contemplated by this Section 4(a) with respect to the Common Stock, on terms
comparable to those applicable to the Common Stock in this Section 4.

 

(b) Adjustment for Sale of Common Stock Below Current Market Value:

 

(i) If, after the date hereof, Parent makes a Dilutive Issuance other than an
Excluded Conversion Adjustment, the Warrant Price shall be adjusted in
accordance with the formula:

 

4



--------------------------------------------------------------------------------

 

WP’ = WP(CS+(AC/WP))

                        CS+AS

 

WP’=

  

The adjusted Warrant Price;

WP=

  

The Warrant Price prior to the Dilutive Issuance;

AC=

  

Aggregate consideration paid for the securities issued in the Dilutive Issuance;

CS=

  

Common Stock Outstanding prior to the Dilutive Issuance; and

AS=

  

Number of shares of securities (on as-converted basis) issued in the Dilutive
Issuance (“Additional Stock”).

 

(ii) The adjustment shall become effective immediately after the Dilutive
Issuance.

 

(iii) In the case of a Dilutive Issuance for cash, the consideration shall be
deemed to be the amount of cash paid therefor before deducting any reasonable
discounts, commissions or other expenses allowed, paid or incurred by Parent for
any underwriting or otherwise in connection with the issuance and sale thereof.

 

(iv) In the case of a Dilutive Issuance for a consideration in whole or in part
other than cash, the consideration other than cash shall be deemed to be the
fair market value thereof as determined in good faith by the Board of Directors
irrespective of any accounting treatment.

 

(v) In the case of the issuance of options to purchase or rights to subscribe
for Common Stock, securities by their terms convertible into or exchangeable for
Common Stock or options to purchase or rights to subscribe for such convertible
or exchangeable securities, the following provisions shall apply for purposes of
determining the number of shares of Additional Stock issued and the
consideration paid therefor:

 

(A) The aggregate maximum number of shares of Common Stock deliverable upon
exercise (assuming the satisfaction of any conditions to exercisability,
including without limitation, the passage of time, but without taking into
account potential antidilution adjustments) of such options to purchase or
rights to subscribe for Common Stock shall be deemed to have been issued at the
time such options or rights were issued and for a consideration equal to the
consideration (determined in the manner provided in Sections 4(b)(ii) and
4(b)(iii)), if any, received by Parent upon the issuance of such options or
rights plus the minimum exercise price provided in such options or rights
(without taking into account potential antidilution adjustments) for the Common
Stock covered thereby.

 

(B) The aggregate maximum number of shares of Common Stock deliverable upon
conversion of, or in exchange (assuming the satisfaction of any conditions to
convertibility or exchangeability, including, without limitation, the passage of
time, but without taking into account potential antidilution adjustments) for,
any such convertible or exchangeable securities or upon the exercise of options
to purchase or rights to subscribe for such convertible or exchangeable
securities and subsequent conversion or exchange thereof shall be deemed to have
been issued at the time such securities were issued or such options or rights
were issued and for a consideration equal to the consideration, if any, received
by Parent for any such securities and related options or rights (excluding any
cash received on account of accrued interest or accrued dividends), plus the
minimum additional consideration, if any, to be received by Parent (without
taking into account potential antidilution adjustments) upon the conversion or
exchange of such securities or the exercise of any related options or rights
(the consideration in each case to be determined in the manner provided in
Sections 4(b)(ii) and 4(b)(iii)).

 

(C) In the event of any change in the number of shares of Common Stock

 

5



--------------------------------------------------------------------------------

deliverable or in the consideration payable to Parent upon exercise of such
options or rights or upon conversion of or in exchange for such convertible or
exchangeable securities, the Warrant Price, to the extent in any way affected by
or computed using such options, rights or securities, shall be recomputed to
reflect such change, but no further adjustment shall be made for the actual
issuance of Common Stock or any payment of such consideration upon the exercise
of any such options or rights or the conversion or exchange of such securities.

 

(D) Upon the expiration of any such options or rights, the termination of any
such rights to convert or exchange or the expiration of any options or rights
related to such convertible or exchangeable securities, the Warrant Price, to
the extent in any way affected by or computed using such options, rights or
securities or options or rights related to such securities, shall be recomputed
to reflect the issuance of only the number of shares of Common Stock (and
convertible or exchangeable securities that remain in effect) actually issued
upon the exercise of such options or rights, upon the conversion or exchange of
such securities or upon the exercise of the options or rights related to such
securities.

 

(vi) No adjustment shall be made under this Section 4(b) for any adjustment
which is the subject of Section 4(a).

 

(c) Whenever the Warrant Price is adjusted, Parent shall promptly mail to the
Warrant Holder a notice of the adjustment. Parent shall obtain a certificate
from Parent’s independent public accountants briefly stating the facts requiring
the adjustment and the manner of computing it.

 

(d) If Parent consummates a Fundamental Transaction, as a condition to
consummating any such transaction the Surviving Person shall assume the
obligations under the Warrants and issue to each Warrant Holder an assumption
agreement. The assumption agreement shall provide (i) that the Warrant Holder
may exercise the Warrant for the kind and amount of securities, cash or other
assets which such holder would have received immediately after the Fundamental
Transaction if such holder had exercised such Warrant immediately before the
effective date of the transaction, assuming (to the extent applicable) that such
holder (A) was not a constituent person or an affiliate of a constituent person
to such transaction, (B) made no election with respect thereto, and (C) was
treated alike with the plurality of non-electing holders, and (ii) that the
Surviving Person shall succeed to and be substituted to every obligation of
Parent in respect of this Warrant. The assumption agreement shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 4. The Surviving Person shall mail to
Warrant Holder a notice briefly describing the assumption agreement. If the
issuer of securities deliverable upon exercise of Warrants is an affiliate of
the Surviving Person, that issuer shall join in such assumption agreement.

 

(e) Parent shall at all times reserve and keep available, free from preemptive
rights, out of its authorized but unissued Common Stock, or shares of Common
Stock held in the treasury of Parent, for issuance upon exercise of this Warrant
and payment of the exercise price, the full number of shares of Common Stock
then deliverable upon the exercise of the entire Warrant or Warrants
outstanding, and the shares so deliverable shall be fully paid and nonassessable
and free from all liens and security interests.

 

(f) After an adjustment to the Warrant Price under this Section 4, any
subsequent event requiring an adjustment under this Section 4 shall cause an
adjustment to the Warrant Price as so adjusted.

 

(g) Parent will not be required to issue fractional shares upon exercise of this
Warrant or distribute share certificates that evidence fractional shares. In
lieu of fractional shares, there shall be paid to the Warrant Holder an amount
in cash equal to the same fraction of the Current Market Value per share of
Common Stock on the Business Day preceding the Exercise Date. Such payments will
be made by check.

 

(h) If at any time Parent grants Distribution Rights or, without duplication,
makes any Distribution on the capital stock, then Parent shall grant, issue,
sell or make to each Warrant Holder, the aggregate Distribution

 

6



--------------------------------------------------------------------------------

Rights or Distribution, as the case may be, which such Warrant Holder would have
acquired if such Warrant Holder had held the maximum number of shares issuable
upon complete exercise of this Warrant immediately before the record date for
the grant, issuance or sale of such Distribution Rights or Distribution, as the
case may be, or, if there is no such record date, the date as of which the
record holders of capital stock are to be determined for the grant, issue or
sale of such Distribution Rights or Distribution, as the case may be.

 

Section 5. Ownership.

 

5.1 Ownership of Warrant. Parent may deem and treat the person in whose name
this Warrant is registered as the holder and owner hereof (notwithstanding any
notations of ownership or writing hereon made by anyone other than Parent) for
all purposes and shall not be affected by any notice to the contrary until
presentation of this Warrant for registration of transfer as provided in this
Section 5.

 

5.2 Transfer and Replacement. This Warrant and all rights hereunder are
transferable in whole or in part upon the books of Parent by Warrant Holder
hereof in person or by duly authorized attorney, and a new Warrant or Warrants,
of the same tenor as this Warrant but registered in the name of the transferee
or transferees (and in the name of Warrant Holder, if a partial transfer is
effected), shall be made and delivered by Parent upon surrender of this Warrant
duly endorsed, at the office of Parent referred to in Section 8 hereof, together
with a properly executed Assignment (in the form of Exhibit B or Exhibit C
attached hereto, as the case may be). Upon receipt by Parent of evidence
reasonably satisfactory to it of the loss, theft or destruction, and, in such
case, of indemnity or security reasonably satisfactory to it, and upon surrender
of this Warrant if mutilated, Parent shall make and deliver a new Warrant of
like tenor, in lieu of this Warrant; provided that if the Warrant Holder hereof
is an instrumentality of a state or local government or an institutional holder
or a nominee for such an instrumentality or institutional holder an irrevocable
agreement of indemnity by such Warrant Holder shall be sufficient for all
purposes of this Section 5, and no evidence of loss or theft or destruction
shall be necessary. This Warrant shall be promptly cancelled by Parent upon the
surrender hereof in connection with any transfer or replacement. Except as
otherwise provided above, in the case of the loss, theft or destruction of a
Warrant, Parent shall pay all expenses, taxes and other charges payable in
connection with any transfer or replacement of this Warrant, other than stock
transfer taxes (if any) payable in connection with a transfer of this Warrant,
which shall be payable by Warrant Holder. Warrant Holder shall not transfer this
Warrant and the rights hereunder except in compliance with federal and state
securities laws.

 

Section 6. Notice of Dissolution or Liquidation. In case of any distribution of
the assets of Parent in dissolution or liquidation (except under circumstances
when Section 4(d) shall be applicable), Parent shall give notice thereof to
Warrant Holder hereof and shall make no distribution to stockholders until the
expiration of thirty (30) days from the date of mailing of the aforesaid notice
and, in any case, Warrant Holder hereof may exercise this Warrant within thirty
(30) days from the date of the giving of such notice, and all rights herein
granted not so exercised within such thirty (30)-day period shall thereafter
become null and void.

 

Section 7. Notice of Dividends. If the Board of Directors of Parent shall
declare any dividend or other distribution on its Common Stock except by way of
a stock dividend payable in shares of its Common Stock, Parent shall mail notice
thereof to Warrant Holder not less than thirty (30) days prior to the record
date fixed for determining stockholders entitled to participate in such dividend
or other distribution, and Warrant Holder shall not participate in such dividend
or other distribution unless this Warrant is exercised prior to such record
date. The provisions of this Section 7 shall not apply to distributions made in
connection with transactions covered by Section 4.

 

Section 8. Special Arrangements of Parent. Parent covenants and agrees that
during the Term of this Warrant, unless otherwise approved by Warrant Holder,
Parent shall not amend its certificate of incorporation to eliminate as an
authorized class of capital stock that class denominated as “Common Stock” on
the date hereof.

 

7



--------------------------------------------------------------------------------

 

Section 9. Notices. Any notice or other document required or permitted to be
given or delivered to Warrant Holder shall be delivered at, or sent by certified
or registered mail to, Warrant Holder at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished to
Parent in writing by Warrant Holder. Any notice or other document required or
permitted to be given or delivered to Parent shall be delivered at, or sent by
certified or registered mail to, Parent at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished in
writing to Warrant Holder by Parent. Any notice so addressed and mailed by
registered or certified mail shall be deemed to be given when so mailed. Any
notice so addressed and otherwise delivered shall be deemed to be given when
actually received by the addressee.

 

Section 10. No Rights as Stockholder; Limitation of Liability. This Warrant
shall not entitle Warrant Holder to any of the rights of a stockholder of Parent
except upon exercise in accordance with the terms hereof. No provision hereof,
in the absence of affirmative action by Warrant Holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of
Warrant Holder, shall give rise to any liability of Warrant Holder for the
Warrant Price hereunder or as a stockholder of Parent, whether such liability is
asserted by Parent or by creditors of Parent.

 

Section 11. Governing Law; Arbitration. This Warrant and the rights and
obligations of the parties under this Warrant shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York). Each of Parent and the Warrant Holder agree that any dispute,
controversies or claims (whether in contract, tort or otherwise) arising out of,
related to or otherwise by virtue of this Warrant, breach of this Warrant or the
transactions contemplated hereby shall be finally settled by arbitration (which
shall be the exclusive forum for dispute resolution) as provided in Section
11.12 of the Purchase Agreement.

 

Section 12. Amendments. This Warrant and any provision hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by both
parties (or any respective successor in interest thereof).

 

Section 13. Headings. The headings in this Warrant are for purposes of reference
only and shall not affect the meaning or construction of any of the provisions
hereof.

 

8



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Parent has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.

 

EQUINIX, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF NOTICE OF EXERCISE

 

[To be signed only upon exercise of the Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THE ATTACHED WARRANT

 

The undersigned hereby exercises the right to purchase              Warrant
Shares which the undersigned is entitled to purchase by the terms of the
attached Warrant according to the conditions thereof, and herewith:

 

[check appropriate box(es)]

 

¨   makes payment of $             therefor in cash, certified or official bank
check or wire transfer of funds;

 

¨   makes payment of $             therefor through cancellation of
indebtedness; or

 

¨   directs Equinix, Inc., a Delaware Corporation (“Equinix”), to withhold a
number of shares of which the aggregate Current Market Value is equal to the
Warrant Price in lieu of payment of the Warrant Price, as described in Section
2.1 of the Warrant.

 

All shares to be issued pursuant hereto shall be issued in the name of and the
initial address of such person to be entered on the books of Equinix shall be:

 

The shares are to be issued in certificates of the following denominations:

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                                                       

 

NOTICE

 

The signature to the foregoing exercise notice must correspond to the name as
written upon the face of the attached Warrant in every particular, without
alteration or enlargement or any change whatsoever.



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF ASSIGNMENT

(ENTIRE)

 

[To be signed only upon transfer of entire Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                                  hereby sells, assigns and
transfers unto                                       all rights of the
undersigned under and pursuant to the attached Warrant, and the undersigned does
hereby irrevocably constitute and appoint                              Attorney
to transfer said Warrant on the books of Equinix, Inc., a Delaware corporation,
with full power of substitution.

 

[TRANSFEROR]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                                                           

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF ASSIGNMENT

(PARTIAL)

 

[To be signed only upon partial transfer of Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                                  hereby sells, assigns and
transfers unto                                  (i) the rights of the
undersigned to purchase              Warrant Shares under and pursuant to the
attached Warrant, and (ii) on a non-exclusive basis, all other rights of the
undersigned under and pursuant to the attached Warrant, it being understood that
the undersigned shall retain, severally (and not jointly) with the transferee(s)
named herein, all rights assigned on such non-exclusive basis. The undersigned
does hereby irrevocably constitute and appoint
                                         Attorney to transfer said Warrant on
the books of Equinix, Inc., a Delaware corporation, with full power of
substitution.

 

[TRANSFEROR]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                                                          

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

Exhibit 2(b)(ii)

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO EQUINIX, INC., A DELAWARE CORPORATION (THE “PARENT”),
QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE SECURITIES ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.

 

THE SECURITIES EVIDENCED HEREBY MAY NOT BE TRANSFERRED (AS SUCH TERM IS DEFINED
IN THAT SECURITIES PURCHASE AGREEMENT, DATED AS OF OCTOBER 2, 2002, AS AMENDED
(THE “PURCHASE AGREEMENT”), BY AND AMONG THE PARENT, THE GUARANTORS NAMED
THEREIN, AND THE PURCHASERS NAMED THEREIN)) DURING THE PERIOD BEGINNING ON THE
CLOSING DATE (AS SUCH TERM IS DEFINED IN THE PURCHASE AGREEMENT) AND CONTINUING
TO THE DATE THAT IS 180 DAYS FOLLOWING THE CLOSING DATE, EXCEPT AS PERMITTED
UNDER THE PURCHASE AGREEMENT. A COPY OF THE PURCHASE AGREEMENT HAS BEEN FILED
WITH THE SECRETARY OF PARENT AND IS AVAILABLE UPON REQUEST.

 

EQUINIX, INC.

 

CHANGE IN CONTROL WARRANT

 

June     , 2003

 

Warrant No.

  

CC-2

Date of Initial Issuance:

  

June     , 2003

Original Principal Amount:

  

$10,000,000

Initial Warrant Price:

  

$0.01

Expiration Date:

  

June     , 2008

 

THIS CERTIFIES THAT for value received, [Crosslink entity], a
[                                ], or its registered assigns (hereinafter
called “Warrant Holder”), is entitled to purchase Parent, from and after the
occurrence of a Change in Control until the expiration of the Term of this
Warrant (as defined below), a number of shares of common stock, par value $0.001
per share, of Parent (the “Common Stock”), equal to the Adjusted Warrant Number
(as defined below), at the Warrant Price (as defined below), payable as provided
herein. The exercise of this Warrant shall be subject to the provisions,
limitations and restrictions herein contained. This Warrant may be exercised in
whole or in part.

 

Section 1. Definitions. Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Securities
Purchase Agreement. For all purposes of this Warrant, the following terms shall
have the meanings indicated:



--------------------------------------------------------------------------------

 

“Adjusted Warrant Number” means the quotient of (a) the product of (i) the
Principal Amount and (ii) the Premium Factor divided by (b) the Current Market
Value.

 

“Premium Factor” shall mean (a) for the period from the Closing Date to and
including October 31, 2004, 20%; (b) for the period from and including November
1, 2004 to and including October 31, 2006, 15%; and (c) for the period from and
including November 1, 2006 to and including the Maturity Date, 5%.

 

“Principal Amount” shall mean the Original Principal Amount shown on the first
page hereof, less the aggregate principal amount of Notes originally issued to
the original holder of this Warrant (or its predecessor) under the Purchase
Agreement which have been repaid or converted into equity securities of Parent,
plus the aggregate principal amount of any PIK Notes issued in respect of such
Notes which have not been repaid or converted into equity securities of Parent.
The Principal Amount shall be adjusted in connection with any partial transfer
of this Warrant pursuant to Section 6.2 to maintain the economic effect intended
in this Warrant.

 

“Term of this Warrant” shall mean the period beginning on the date of initial
issuance hereof and ending on the Expiration Date, as set forth above.

 

“Warrant Price” shall mean $0.01 per share, subject to adjustment in accordance
with Section 4.

 

“Warrants” shall mean this Change in Control Warrant and any other Change in
Control Warrant issued in connection with the Purchase Agreement to the original
holder of any Change in Control Warrant or issued to any transferees of such
original holder or subsequent holder.

 

“Warrant Shares” shall mean shares of Common Stock, subject to adjustment or
change as herein provided, purchased or purchasable by Warrant Holder upon the
exercise hereof.

 

Section 2. Adjusted Warrant Number. The Adjusted Warrant Number shall be
calculated prior to the exercise of the Warrant pursuant to Section 3 or
transfer of this Warrant pursuant to Section 6.2.

 

Section 3. Exercise of Warrant.

 

3.1 Procedure for Exercise of Warrant. To exercise this Warrant in whole or in
part (but not as to any fractional share of Common Stock), Warrant Holder shall
deliver to Parent at its office referred to in Section 10 at any time (the
“Exercise Date”) and from time to time during the Term of this Warrant: (a) the
Notice of Exercise in the form of Exhibit A attached hereto, (b) cash, certified
or official bank check payable to the order of Parent, wire transfer of funds to
Parent’s account, or cancellation of any indebtedness of Parent to Warrant
Holder (or any combination of any of the foregoing) in the amount of the Warrant
Price for each share being purchased, and (c) this Warrant. Notwithstanding any
provisions herein to the contrary, if the Current Market Value is greater than
the Warrant Price (at the date of calculation, as set forth below), in lieu of
exercising this Warrant as hereinabove permitted, the Warrant Holder may elect
to receive shares of Common Stock equal to the value (as determined below) of
this Warrant (or the portion thereof being canceled) by surrender of this
Warrant at the office of Parent referred to in Section 10 hereof, together with
the Notice of Exercise, in which event Parent shall issue to Warrant Holder that
number of whole shares of Common Stock computed using the following formula:

 

2



--------------------------------------------------------------------------------

 

CS = WCS (CMV-WP)

        CMV

 

Where

 

CS

  

equals the number of shares of Common Stock to be issued to Warrant Holder

WCS

  

equals the Adjusted Warrant Number or, if only a portion of the Warrant is being
exercised, the Adjusted Warrant Number for the portion of the Warrant being
exercised (at the date of such calculation)

CMV

  

equals the Current Market Value (at the date of such calculation)

WP

  

equals the Warrant Price (as adjusted to the date of such calculation)

 

This Warrant shall be exercised by the Warrant Holder by the surrender of this
Warrant to Parent at any time during usual business hours at Parent’s principal
place of business, accompanied by the Notice of Exercise, substantially in the
form of Exhibit A attached hereto, specifying that the Warrant Holder elects to
exercise all or a portion of this Warrant and the name or names (with address)
in which a certificate or certificates for shares of Common Stock are to be
issued and (if so required by Parent) by a written instrument or instruments of
transfer in form reasonably satisfactory to Parent duly executed by the Warrant
Holder or its duly authorized attorney. Upon exercise of this Warrant, Parent
shall deliver to Warrant Holder the certificate or certificates for the shares
of Common Stock so purchased within the number of days specified in Rule 15c6-1
under the Exchange Act with respect to open market transactions; provided that
immediately prior to the close of business on the Exercise Date, the exercising
Warrant Holder shall be deemed to be the holder of record of the shares of
Common Stock, issuable upon exercise of this Warrant, notwithstanding that the
share register of Parent shall then be closed or that certificates representing
such Common Stock shall not then be actually delivered to such Person.
Immediately prior to the close of business on the Exercise Date, all rights with
respect to this Warrant so exercised, including the rights, if any, to receive
notices, will terminate (in the case of a partial exercise, to the extent of the
portion of this Warrant so exercised), except only the rights of the Warrant
Holder to (i) receive certificates for the number of shares of Common Stock,
into which this Warrant has been exercised; and (ii) exercise the rights to
which the Warrant Holder is entitled as a holder of Common Stock.

 

3.2 Transfer Restriction Legend. Each certificate for Warrant Shares shall bear
the following legend (and any additional legend required by (i) any applicable
state securities laws and (ii) any securities exchange upon which such Warrant
Shares may, at the time of such exercise, be listed) on the face thereof unless
at the time of exercise such Warrant Shares shall be registered under the
Securities Act:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT.

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED (AS SUCH TERM
IS DEFINED IN THAT SECURITIES PURCHASE AGREEMENT, DATED AS OF OCTOBER 2, 2002,
AS AMENDED (THE “PURCHASE AGREEMENT”), BY AND AMONG EQUINIX, INC., A DELAWARE
CORPORATION (“PARENT”), THE GUARANTORS NAMED THEREIN, AND THE PURCHASERS NAMED
THEREIN)) DURING THE PERIOD BEGINNING ON THE CLOSING DATE (AS SUCH TERM IS
DEFINED IN THE PURCHASE AGREEMENT) AND CONTINUING TO THE DATE THAT IS 180 DAYS
FOLLOWING THE CLOSING DATE. A COPY OF THE PURCHASE AGREEMENT HAS BEEN FILED WITH
THE SECRETARY OF PARENT AND IS AVAILABLE UPON REQUEST.

 

3



--------------------------------------------------------------------------------

 

(a) Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution under a registration statement of the securities
represented thereby) shall also bear such legend unless, in the opinion of
counsel for Warrant Holder thereof (which counsel shall be reasonably
satisfactory to Parent) the securities represented thereby are not, at such
time, required by law to bear such legend. The second legend set forth above,
and the second legend set forth on the face of this Warrant, shall be removed at
the request of the Warrant Holder following the lapse of such restriction.

 

Section 4. Covenants as to Common Stock. Parent covenants and agrees that all
shares of Common Stock that may be issued upon the exercise of the rights
represented by this Warrant shall, upon issuance, be validly issued, fully-paid
and nonassessable, and free from all taxes, liens and charges with respect to
the issue thereof and not issued in violation of any preemptive rights. Parent
further covenants and agrees that it shall pay when due and payable any and all
federal and state taxes which may be payable in respect of the issue of this
Warrant or any Common Stock or certificates therefor issuable upon the exercise
of this Warrant. Parent further covenants and agrees that Parent shall at all
times have authorized and reserved, free from preemptive rights, a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant. Parent further covenants and agrees that if any
shares of capital stock to be reserved for the purpose of the issuance of shares
upon the exercise of this Warrant require registration with or approval of any
governmental authority under any federal or state law before such shares may be
validly issued or delivered upon exercise, then Parent shall in good faith and
as expeditiously as possible endeavor to secure such registration or approval,
as the case may be. If and so long as the Common Stock issuable upon conversion
of this Warrant is listed on any national securities exchange, Parent shall, if
permitted by the rules of such exchange, list and keep listed on such exchange,
upon official notice of issuance, all shares of such Common Stock issuable upon
conversion of this Warrant.

 

Section 5. Adjustment of Warrant Price and Number and Kind of Warrant Shares.
The Warrant Price and number and kind of Warrant Shares shall be subject to
adjustment from time as set forth in this Section 5; provided that no adjustment
to the number of Warrant Shares shall be made in connection with any adjustment
of the Warrant Price under Section 5(b).

 

(a) Adjustment for Change in Capital Stock:

 

(i) If, after the date hereof, Parent

 

(A) pays a dividend or makes a distribution on any of its Common Stock in shares
of any of its Common Stock or Warrants, rights or options exercisable for its
Common Stock, other than a dividend or distribution of the type described in
Section 5(h);

 

(B) pays a dividend or makes a distribution on any of its Common Stock in shares
of any of its capital stock, other than Common Stock or rights, warrants or
options exercisable for its Common Stock and other than a dividend or
distribution of the type of described in Section 5(h); or

 

(C) subdivides any of its outstanding shares of Common Stock into a greater
number of shares; or

 

(D) combines any of its outstanding shares of Common Stock into a smaller number
of shares; or

 

4



--------------------------------------------------------------------------------

 

(E) issues by reclassification of any of its Common Stock any shares of any of
its capital stock;

 

then the Warrant Price in effect immediately prior to such action shall be
adjusted so that the Warrant Holder may receive the number of shares of capital
stock of Parent which such Warrant Holder would have owned immediately following
such action if such Warrant Holder had exercised this Warrant immediately prior
to such action or immediately prior to the record date applicable thereto, if
any.

 

(ii) The adjustment shall become effective immediately after the record date in
the case of a dividend or distribution and immediately after the effective date
in the case of a subdivision, combination or reclassification. If such dividend
or distribution is not so paid or made or such subdivision, combination or
reclassification is not effected, the Warrant Price shall again be adjusted to
be the Warrant Price which would then be in effect if such record date or
effective date had not been so fixed.

 

(iii) If, after an adjustment, a Warrant Holder, upon exercise of this Warrant
may receive shares of two or more classes of capital stock of Parent, the
Warrant Price shall thereafter be subject to adjustment upon the occurrence of
an action taken with respect to any such class of capital stock as is
contemplated by this Section 5(a) with respect to the Common Stock, on terms
comparable to those applicable to the Common Stock in this Section 5.

 

(b) Adjustment for Sale of Common Stock Below Current Market Value:

 

(i) If, after the date hereof, Parent makes a Dilutive Issuance other than an
Excluded Conversion Adjustment, the Warrant Price shall be adjusted in
accordance with the formula:

 

WP’ = WP(CS+(AC/WP))

                                CS+AS

 

WP’ =

  

The adjusted Warrant Price;

WP =

  

The Warrant Price prior to the Dilutive Issuance;

AC=

  

Aggregate consideration paid for the securities issued in the Dilutive Issuance;

CS =

  

Common Stock Outstanding prior to the Dilutive Issuance; and

AS =

  

Number of shares of securities (on as-converted basis) issued in the Dilutive
Issuance (“Additional Stock”).

 

(ii) The adjustment shall become effective immediately after the Dilutive
Issuance.

 

(iii) In the case of the issuance of a Dilutive Issuance for cash, the
consideration shall be deemed to be the amount of cash paid therefor before
deducting any reasonable discounts, commissions or other expenses allowed, paid
or incurred by Parent for any underwriting or otherwise in connection with the
issuance and sale thereof.

 

(iv) In the case of a Dilutive Issuance for a consideration in whole or in part
other than cash, the consideration other than cash shall be deemed to be the
fair market value thereof as determined in good faith by the Board of Directors
irrespective of any accounting treatment.

 

(v) In the case of the issuance of options to purchase or rights to subscribe
for Common Stock, securities by their terms convertible into or exchangeable for
Common Stock or options to purchase or rights to subscribe for such convertible
or exchangeable securities, the

 

5



--------------------------------------------------------------------------------

following provisions shall apply for purposes of determining the number of
shares of Additional Stock issued and the consideration paid therefor:

 

(A) The aggregate maximum number of shares of Common Stock deliverable upon
exercise (assuming the satisfaction of any conditions to exercisability,
including without limitation, the passage of time, but without taking into
account potential antidilution adjustments) of such options to purchase or
rights to subscribe for Common Stock shall be deemed to have been issued at the
time such options or rights were issued and for a consideration equal to the
consideration (determined in the manner provided in Sections 5(b)(ii) and
5(b)(iii)), if any, received by Parent upon the issuance of such options or
rights plus the minimum exercise price provided in such options or rights
(without taking into account potential antidilution adjustments) for the Common
Stock covered thereby.

 

(B) The aggregate maximum number of shares of Common Stock deliverable upon
conversion of, or in exchange (assuming the satisfaction of any conditions to
convertibility or exchangeability, including, without limitation, the passage of
time, but without taking into account potential antidilution adjustments) for,
any such convertible or exchangeable securities or upon the exercise of options
to purchase or rights to subscribe for such convertible or exchangeable
securities and subsequent conversion or exchange thereof shall be deemed to have
been issued at the time such securities were issued or such options or rights
were issued and for a consideration equal to the consideration, if any, received
by Parent for any such securities and related options or rights (excluding any
cash received on account of accrued interest or accrued dividends), plus the
minimum additional consideration, if any, to be received by Parent (without
taking into account potential antidilution adjustments) upon the conversion or
exchange of such securities or the exercise of any related options or rights
(the consideration in each case to be determined in the manner provided in
Sections 5(b)(ii) and 5(b)(iii)).

 

(C) In the event of any change in the number of shares of Common Stock
deliverable or in the consideration payable to Parent upon exercise of such
options or rights or upon conversion of or in exchange for such convertible or
exchangeable securities, the Warrant Price, to the extent in any way affected by
or computed using such options, rights or securities, shall be recomputed to
reflect such change, but no further adjustment shall be made for the actual
issuance of Common Stock or any payment of such consideration upon the exercise
of any such options or rights or the conversion or exchange of such securities.

 

(D) Upon the expiration of any such options or rights, the termination of any
such rights to convert or exchange or the expiration of any options or rights
related to such convertible or exchangeable securities, the Warrant Price, to
the extent in any way affected by or computed using such options, rights or
securities or options or rights related to such securities, shall be recomputed
to reflect the issuance of only the number of shares of Common Stock (and
convertible or exchangeable securities that remain in effect) actually issued
upon the exercise of such options or rights, upon the conversion or exchange of
such securities or upon the exercise of the options or rights related to such
securities.

 

(vi) No adjustment shall be made under this Section 5(b) for any adjustment
which is the subject of Section 5(a).

 

(c) Whenever the Warrant Price is adjusted, Parent shall promptly mail to the
Warrant Holder a notice of the adjustment. Parent shall obtain a certificate
from Parent’s independent public accountants briefly stating the facts requiring
the adjustment and the manner of computing it.

 

(d) If Parent, proposes a Fundamental Transaction or Change in Control, as a
condition to consummating any such transaction the Surviving Person shall assume
the obligations under the Warrants and issue to each Warrant Holder an
assumption agreement. The assumption agreement shall provide (i) that the
Warrant Holder may exercise the Warrant for the kind and amount of securities,
cash or other assets which

 

6



--------------------------------------------------------------------------------

such holder would have received immediately after the Fundamental Transaction or
Change in Control if such holder had exercised such Warrant immediately before
the effective date of the transaction, assuming (to the extent applicable) that
such holder (A) was not a constituent person or an affiliate of a constituent
person to such transaction, (B) made no election with respect thereto, and (C)
was treated alike with the plurality of non-electing holders, and (ii) that the
Surviving Person shall succeed to and be substituted to every obligation of
Parent in respect of this Warrant. The assumption agreement shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 5. The Surviving Person shall mail to
Warrant Holder a notice briefly describing the assumption agreement. If the
issuer of securities deliverable upon exercise of Warrants is an affiliate of
the Surviving Person, that issuer shall join in such assumption agreement.

 

(e) Parent shall at all times reserve and keep available, free from preemptive
rights, out of its authorized but unissued Common Stock, or shares of Common
Stock held in the treasury of Parent, for the issuance upon exercise of this
Warrant and payment of the exercise price, the full number of shares of Common
Stock then deliverable upon the exercise of the entire Warrant, and the shares
so deliverable shall be fully paid and nonassessable and free from all liens and
security interests.

 

(f) After an adjustment to the Warrant Price under this Section 5, any
subsequent event requiring an adjustment under this Section 5 shall cause an
adjustment to the Warrant Price as so adjusted.

 

(g) Parent will not be required to issue fractional shares upon exercise of this
Warrant or distribute share certificates that evidence fractional shares. In
lieu of fractional shares, there shall be paid to the Warrant Holder an amount
in cash equal to the same fraction of the Current Market Value, per share of
Common Stock on the Business Day preceding the Exercise Date. Such payments will
be made by check.

 

(h) If at any time Parent grants, Distribution Rights or, without duplication,
makes any Distribution on the capital stock, then Parent shall grant, issue,
sell or make to each Warrant Holder, the aggregate Distribution Rights or
Distribution, as the case may be, which such Warrant Holder would have acquired
if such Warrant Holder had held the maximum number of shares issuable upon
complete exercise of this Warrant immediately before the record date for the
grant, issuance or sale of such Distribution Rights or Distribution, as the case
may be, or, if there is no such record date, the date as of which the record
holders of capital stock are to be determined for the grant, issue or sale of
such Distribution Rights or Distribution, as the case may be.

 

Section 6. Ownership.

 

6.1 Ownership of Warrant. Parent may deem and treat the person in whose name
this Warrant is registered as the holder and owner hereof (notwithstanding any
notations of ownership or writing hereon made by anyone other than Parent) for
all purposes and shall not be affected by any notice to the contrary until
presentation of this Warrant for registration of transfer as provided in this
Section 6.

 

6.2 Transfer and Replacement. This Warrant and all rights hereunder are
transferable in whole or in part upon the books of Parent by Warrant Holder
hereof in person or by duly authorized attorney, and a new Warrant or Warrants,
of the same tenor as this Warrant but registered in the name of the transferee
or transferees (and in the name of Warrant Holder, if a partial transfer is
effected), shall be made and delivered by Parent upon surrender of this Warrant
duly endorsed, at the office of Parent referred to in Section 10, together with
a properly executed Assignment (in the form of Exhibit B or Exhibit C attached
hereto, as the case may be). Upon receipt by Parent of evidence reasonably
satisfactory to it of the loss, theft or destruction, and, in such case, of
indemnity or security reasonably satisfactory to it, and upon surrender of this
Warrant if mutilated, Parent shall make and deliver a new Warrant of like tenor,
in lieu of this Warrant; provided that if the Warrant Holder hereof is an
instrumentality of a state or local government or an institutional holder or a

 

7



--------------------------------------------------------------------------------

nominee for such an instrumentality or institutional holder an irrevocable
agreement of indemnity by such Warrant Holder shall be sufficient for all
purposes of this Section 6, and no evidence of loss or theft or destruction
shall be necessary. This Warrant shall be promptly cancelled by Parent upon the
surrender hereof in connection with any transfer or replacement. Except as
otherwise provided above, in the case of the loss, theft or destruction of a
Warrant, Parent shall pay all expenses, taxes and other charges payable in
connection with any transfer or replacement of this Warrant, other than stock
transfer taxes (if any) payable in connection with a transfer of this Warrant,
which shall be payable by Warrant Holder. Warrant Holder shall not transfer this
Warrant and the rights hereunder except in compliance with federal and state
securities laws.

 

Section 7. Notice of Dissolution or Liquidation. In case of any distribution of
the assets of Parent in dissolution or liquidation (except under circumstances
when Section 5(d) shall be applicable), Parent shall give notice thereof to
Warrant Holder hereof and shall make no distribution to stockholders until the
expiration of thirty (30) days from the date of mailing of the aforesaid notice
and, in any case, Warrant Holder hereof may exercise this Warrant within thirty
(30) days from the date of the giving of such notice, and all rights herein
granted not so exercised within such thirty (30)-day period shall thereafter
become null and void.

 

Section 8. Notice of Dividends. If the Board of Directors of Parent shall
declare any dividend or other distribution on its Common Stock except by way of
a stock dividend payable in shares of its Common Stock, Parent shall mail notice
thereof to Warrant Holder hereof not less than thirty (30) days prior to the
record date fixed for determining stockholders entitled to participate in such
dividend or other distribution, and Warrant Holder hereof shall not participate
in such dividend or other distribution unless this Warrant is exercised prior to
such record date. The provisions of this Section 8 shall not apply to
distributions made in connection with transactions covered by Section 5.

 

Section 9. Special Arrangements of Parent. Parent covenants and agrees that
during the Term of this Warrant, unless otherwise approved by Warrant Holder,
Parent shall not amend its certificate of incorporation to eliminate as an
authorized class of capital stock that class denominated as “Common Stock” on
the date hereof.

 

Section 10. Notices. Any notice or other document required or permitted to be
given or delivered to Warrant Holder shall be delivered at, or sent by certified
or registered mail to, Warrant Holder at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished to
Parent in writing by Warrant Holder. Any notice or other document required or
permitted to be given or delivered to Parent shall be delivered at, or sent by
certified or registered mail to, Parent at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished in
writing to Warrant Holder by Parent. Any notice so addressed and mailed by
registered or certified mail shall be deemed to be given when so mailed. Any
notice so addressed and otherwise delivered shall be deemed to be given when
actually received by the addressee.

 

Section 11. No Rights as Stockholder; Limitation of Liability. This Warrant
shall not entitle Warrant Holder to any of the rights of a stockholder of Parent
except upon exercise in accordance with the terms hereof. No provision hereof,
in the absence of affirmative action by Warrant Holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of
Warrant Holder, shall give rise to any liability of Warrant Holder for the
Warrant Price hereunder or as a stockholder of Parent, whether such liability is
asserted by Parent or by creditors of Parent.

 

Section 12. Governing Law; Arbitration. This Warrant and the rights and
obligations of the parties under this Warrant shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York). Each of Parent and the Warrant Holder agree that any dispute,
controversies or claims (whether in contract, tort or otherwise) arising out of,
related to or otherwise by virtue of this

 

8



--------------------------------------------------------------------------------

Warrant, breach of this Warrant or the transactions contemplated hereby shall be
finally settled by arbitration (which shall be the exclusive forum for dispute
resolution) as provided in Section 11.12 of the Purchase Agreement.

 

Section 13. Amendments. This Warrant and any provision hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by both
parties (or any respective successor in interest thereof).

 

Section 14. Headings. The headings in this Warrant are for purposes of reference
only and shall not affect the meaning or construction of any of the provisions
hereof.

 

9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Parent has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.

 

EQUINIX, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF NOTICE OF EXERCISE

 

[To be signed only upon exercise of the Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THE ATTACHED WARRANT

 

The undersigned hereby exercises the right to purchase                       
shares of Common Stock which the undersigned is entitled to purchase by the
terms of the attached Warrant according to the conditions thereof, and herewith

 

[check appropriate box(es)]

 

¨   makes payment of $                         therefor in cash, certified or
official bank check or wire transfer of funds;

 

¨   makes payment of $                         therefor through cancellation of
indebtedness; or

 

¨   directs Equinix, Inc., a Delaware corporation (“Equinix”), to withhold a
number of shares of which the aggregate Current Market Value is equal to the
Warrant Price in lieu of payment of the Warrant Price, as described in Section
2.1 of the Warrant.

 

All shares to be issued pursuant hereto shall be issued in the name of and the
initial address of such person to be entered on the books of Equinix shall be:

 

The shares are to be issued in certificates of the following denominations:

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                              

 

NOTICE

 

The signature to the foregoing election must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF ASSIGNMENT

(ENTIRE)

 

[To be signed only upon transfer of entire Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                                                   hereby
sells, assigns and transfers unto                                         
         all rights of the undersigned under and pursuant to the attached
Warrant, and the undersigned does hereby irrevocably constitute and appoint
                                              Attorney to transfer said Warrant
on the books of Equinix, Inc., a Delaware corporation, with full power of
substitution.

 

[TRANSFEROR]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                                                           

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF ASSIGNMENT

(PARTIAL)

 

[To be signed only upon partial transfer of Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                                                   hereby
sells, assigns and transfers unto                                         
         (i) the rights of the undersigned to $                         of
principal amount under and pursuant to the attached Warrant, and (ii) on a
non-exclusive basis, all other rights of the undersigned under and pursuant to
the attached Warrant, it being understood that the undersigned shall retain,
severally (and not jointly) with the transferee(s) named herein, all rights
assigned on such non-exclusive basis. The undersigned does hereby irrevocably
constitute and appoint                                          Attorney to
transfer said Warrant on the books of Equinix, Inc., a Delaware corporation,
with full power of substitution.

 

[TRANSFEROR]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                                     

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

 

Exhibit 2.1 (c)(i)

1 of 2

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO EQUINIX, INC., A DELAWARE CORPORATION (THE “PARENT”),
QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE SECURITIES ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.

 

EQUINIX, INC.

 

SERIES A CASH TRIGGER WARRANT

 

June     , 2003

 

Warrant No.

  

CT-5

Date of Initial Issuance:

  

June     , 2003

 

THIS CERTIFIES THAT for value received, [Crosslink entity], a
[                    ], or its registered assigns (hereinafter called “Warrant
Holder”), is entitled to purchase from Parent, at any time during any Exercise
Period (as defined below) until the Expiration Date (as defined below), the
number of shares of common stock, par value $0.001 per share, of Parent (“Common
Stock”) equal to the quotient obtained as of any Exercise Date (as defined
below) by dividing (i) $2,500,000 (“Purchase Amount”), less any proceeds
received by Parent from time to time as a result of previous exercises under
this Warrant, by (ii) the Warrant Price (as defined below) as of such Exercise
Date, at the Warrant Price as of such Exercise Date, payable as provided herein.
The exercise of this Warrant shall be subject to the provisions, limitations and
restrictions herein contained. This Warrant may be exercised in whole or from
time to time in part.

 

Section 1. Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Securities Purchase
Agreement, dated October 2, 2002, by and among Parent, the Guarantors named
therein and the Purchasers named therein (the “Purchase Agreement”). For all
purposes of this Warrant, the following terms shall have the meanings indicated:

 

“Amended and Restated Credit Facility” shall mean the Second Amended and
Restated Credit and Guaranty Agreement, dated as of December 31, 2002, by and
among Equinix Operating Co., Inc., Equinix, Inc. and certain of its
subsidiaries, various lenders, Salomon Smith Barney Inc., and Citicorp USA,
Inc., as the same may be amended or restated from time to time.

 

“Credit Documents” shall have the meaning ascribed to such term in the Amended
and Restated Credit Facility.

 

“Cure Date” shall mean 5:00 p.m. Pacific time on the fifth business day after
Parent provides the Warrant Holder with written notice of a Trigger Event.



--------------------------------------------------------------------------------

 

“Exercise Period” shall mean that period of time beginning on any Trigger Date
and ending on any related Cure Date.

 

“Expiration Date” shall mean the date on which all of Parent’s obligations under
the Amended and Restated Credit Facility are satisfied in full.

 

“Loan” shall have the meaning ascribed to such term in the Amended and Restated
Credit Facility.

 

“Percentage Interest” shall mean the Purchase Amount of the Warrant Holder as a
fraction of the Purchase Amount of all holders of Series A and B Cash Trigger
Warrants in the aggregate.

 

“Series A and B Cash Trigger Warrants” shall mean this Warrant and all similar
warrants denominated Series A Cash Trigger Warrants or Series B Cash Trigger
Warrants issued substantially concurrently with this Warrant.

 

“Trigger Date” shall mean the date on which (i) Parent fails to pay when due any
installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory payment or
otherwise or any interest on any Loan or any fee or any other amount due under
any of the Credit Documents, provided that at such time Parent does not have
sufficient cash or cash equivalents to make such payments, or (ii) Parent
defaults in its performance under the covenants set forth in Sections 6.6 or
6.7(e) of the Amended and Restated Credit Facility.

 

“Trigger Event” shall mean either of the events referenced in clauses (i) and
(ii) of the definition of “Trigger Date.”

 

“Under-Subscribed Shares” is defined in Section 2.1(c) of this Warrant.

 

“Warrants” shall mean this Cash Trigger Warrant and any other Cash Trigger
Warrant or Cash Trigger Warrants issued to the original holder of any Cash
Trigger Warrant or issued to any transferees of such original holder or
subsequent holder.

 

“Warrant Price” shall mean the per share price that is the lesser of (i) $9.792
(the “Signing Price”), subject to adjustment in accordance with Section 4
hereof, and (ii) the product obtained by multiplying (x) the Current Market
Value as of the Exercise Date and (y) 0.90.

 

“Warrant Shares” shall mean shares of Common Stock, subject to adjustment or
change as herein provided, purchased or purchasable by Warrant Holder upon the
exercise hereof.

 

Section 2. Exercise of Warrant.

 

2.1 Exercise Amount.

 

(a) During any given Exercise Period for which the Trigger Event is clause (i)
of the definition of Trigger Date:

 

(i) the minimum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest and (B) the
quotient obtained by dividing (x) $5,000,000 by (y) the Warrant Price as of such
Exercise Date; and

 

2



--------------------------------------------------------------------------------

 

(ii) the maximum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest, and (B) the
quotient obtained as of the Exercise Date by dividing (x) the sum of (I) the
amount of any past due principal or interest payment on any Loan, and (II)
$5,000,000, by (y) the Warrant Price as of such Exercise Date.

 

(b) During any given Exercise Period for which the Trigger Event is clause (ii)
of the definition of Trigger Date:

 

(i) the minimum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest and (B) the
quotient obtained by dividing (x) $5,000,000 by (y) the Warrant Price as of such
Exercise Date; and

 

(ii) the maximum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest, and (B) the
quotient obtained as of the Exercise Date by dividing (x) the sum of (I) the
amount by which the required minimum cash and cash equivalents for the
applicable month, as set forth on Schedules 6.6 and 6.7(e) of the Amended and
Restated Credit Facility exceeds Parent’s actual cash and cash equivalents
balance, but for an exercise under this Warrant during the Exercise Period, as
of the Exercise Date, and (II) $5,000,000, by (y) the Warrant Price as of such
Exercise Date.

 

(c) Notwithstanding anything to the contrary in this Section 2.1, in the event
that during any Exercise Period the amount of shares obtained by the
calculations in clause (B) of Section 2.1(a)(ii) or clause (B) of Section
2.1(b)(ii), as applicable, exceeds the number of shares for which all holders of
Series A and B Cash Trigger Warrants (“CTW Holders”) tendered Notice of Exercise
(in the form attached hereto as Exhibit A) for such Exercise Period (the
“Under-Subscribed Shares”), then Warrant Holder may purchase any and all
Under-Subscribed Shares if Warrant Holder has tendered a Notice of Additional
Exercise (in the form attached hereto as Exhibit D). If the number of shares for
which CTW Holders tender Notice of Additional Exercise exceeds the amount of
Under-Subscribed Shares, then the Under-Subscribed Shares shall be allocated pro
rata (based on each such CTW Holder’s relative Purchase Amount) among such CTW
Holders, including Warrant Holder.

 

2.2 Procedure for Exercise of Warrant. Parent shall immediately provide the
Warrant Holder with written notice of a Trigger Event, and in no event later
than the second Business Day following the Trigger Event. At any time during the
Exercise Period, the purchase rights represented by this Warrant are exercisable
by the Warrant Holder in whole or in part (but not as to any fractional share of
Common Stock) at any time (the “Exercise Date”) before the close of business on
the Expiration Date by delivery to Parent at its office referred to in Section 9
hereof: (a) the Notice of Exercise in the form of Exhibit A attached hereto, (b)
cash, certified or official bank check payable to the order of Parent, or wire
transfer of funds to Parent’s account, and (c) this Warrant. This Warrant shall
be exercised by the Warrant Holder by the surrender of this Warrant to Parent at
any time during usual business hours at Parent’s principal place of business,
accompanied by the Notice of Exercise, substantially in the form of Exhibit A
attached hereto, specifying that the Warrant Holder elects to exercise all or a
portion of this Warrant and the name or names (with address) in which a
certificate or certificates for shares of Common Stock are to be issued and (if
so required by Parent) by a written instrument or instruments of transfer in
form reasonably satisfactory to Parent duly executed by the Warrant Holder or
its duly authorized attorney. Upon exercise of this Warrant, Parent shall
deliver to Warrant Holder the certificate or certificates for the shares of
Common Stock so purchased within the number of days specified in Rule 15c6-1
under the Exchange Act with respect to open market purchases, provided that
immediately prior to the close of business on the Exercise Date, the exercising
Warrant Holder shall be deemed to be the holder of record of the shares of
Common Stock issuable upon exercise of this Warrant, notwithstanding that the
share register of Parent

 

3



--------------------------------------------------------------------------------

shall then be closed or that certificates representing such Common Stock shall
not then be actually delivered to such Person. Immediately prior to the close of
business on the Exercise Date, all rights with respect to this Warrant so
exercised, including the rights, if any, to receive notices, will terminate (in
the case of a partial exercise, to the extent of the portion of this Warrant so
exercised), except only the rights of the Warrant Holder to (i) receive
certificates for the number of shares of Common Stock, into which this Warrant
has been exercised; and (ii) exercise the rights to which the Warrant Holder is
entitled as a holder of Common Stock.

 

2.3 Transfer Restriction Legend. Each certificate for Warrant Shares shall bear
the following legend (and any additional legend required by (a) any applicable
state securities laws and (b) any securities exchange upon which such Warrant
Shares may, at the time of such exercise, be listed) on the face thereof unless
at the time of exercise such Warrant Shares shall be registered under the
Securities Act:

 

 

‘THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT.”

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution under a registration statement of the securities
represented thereby) shall also bear such legend unless, in the opinion of
counsel for Warrant Holder thereof (which counsel shall be reasonably
satisfactory to Parent) the securities represented thereby are not, at such
time, required by law to bear such legend.

 

Section 3. Covenants as to Common Stock. Parent covenants and agrees that all
shares of Common Stock that may be issued upon the exercise of the rights
represented by this Warrant shall, upon issuance, be validly issued, fully-paid
and nonassessable, and free from all taxes, liens and charges with respect to
the issue thereof and not issued in violation of any preemptive rights. Parent
further covenants and agrees that it shall pay when due and payable any and all
federal and state taxes which may be payable in respect of the issue of this
Warrant or any Common Stock or certificates therefor issuable upon the exercise
of this Warrant. Parent further covenants and agrees that Parent shall at all
times have authorized and reserved, free from preemptive rights, a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant. Parent further covenants and agrees that if any
shares of capital stock to be reserved for the purpose of the issuance of shares
upon the exercise of this Warrant require registration with or approval of any
governmental authority under any federal or state law before such shares may be
validly issued or delivered upon exercise, then Parent shall in good faith and
as expeditiously as possible endeavor to secure such registration or approval,
as the case may be. If and so long as the Common Stock issuable upon conversion
of this Warrant is listed on any national securities exchange, Parent shall, if
permitted by the rules of such exchange, list and keep listed on such exchange,
upon official notice of issuance, all shares of such Common Stock issuable upon
conversion of this Warrant.

 

Section 4. Signing Price and Other Adjustments

 

(a) Adjustment for Change in Capital Stock:

 

(i) If, after the date hereof, Parent

 

(A) pays a dividend or makes a distribution on any of its Common Stock in shares
of any of its Common Stock or

 

4



--------------------------------------------------------------------------------

Warrants, rights or options exercisable for its Common Stock, other than a
dividend or distribution of the type described in Section 4(g);

 

(B) pays a dividend or makes a distribution on any of its Common Stock in shares
of any of its capital stock, other than Common Stock or rights, warrants or
options exercisable for its Common Stock and other than a dividend or
distribution of the type of described in Section 4(g); or

 

(C) subdivides any of its outstanding shares of Common Stock into a greater
number of shares;

 

(D) combines any of its outstanding shares of Common Stock into a smaller number
of shares;

 

(E) issues by reclassification of any of its Common Stock any shares of any of
its capital stock;

 

then the Signing Price in effect immediately prior to such action shall be
adjusted so that the Warrant Holder may receive the number of shares of capital
stock of Parent which such Warrant Holder would have owned immediately following
such action if such Warrant Holder had exercised this Warrant immediately prior
to such action or immediately prior to the record date applicable thereto, if
any. It shall be assumed for purposes of the foregoing calculation that clause
(ii) of the definition of “Warrant Price” is not applicable at the time of such
hypothetical exercise.

 

(ii) The adjustment shall become effective immediately after the record date in
the case of a dividend or distribution and immediately after the effective date
in the case of a subdivision, combination or reclassification. If such dividend
or distribution is not so paid or made or such subdivision, combination or
reclassification is not effected, the Signing Price shall again be adjusted to
be the Signing Price which would then be in effect if such record date or
effective date had not been so fixed.

 

(iii) If, after an adjustment, a Warrant Holder, upon exercise of this Warrant
may receive shares of two or more classes of capital stock of Parent, the
Signing Price shall thereafter be subject to adjustment upon the occurrence of
an action taken with respect to any such class of capital stock as is
contemplated by this Section 4(a) with respect to the Common Stock, on terms
comparable to those applicable to the Common Stock in this Section 5.

 

(b) Whenever the Signing Price is adjusted, Parent shall promptly mail to the
Warrant Holder a notice of the adjustment. Parent shall obtain a certificate
from Parent’s independent public accountants briefly stating the facts requiring
the adjustment and the manner of computing it.

 

(c) If Parent proposes a Fundamental Transaction, as a condition to consummating
any such transaction the Surviving Person shall assume the obligations under the
Warrants and issue to each Warrant Holder an assumption agreement. The
assumption agreement shall provide (i) that the Warrant Holder may exercise the
Warrant for the kind and amount of securities, cash or other assets which such
holder would have received immediately after the Fundamental Transaction if such
holder had exercised such Warrant immediately before the effective date of the
transaction, assuming (to the extent applicable) that such holder (A) was not a
constituent person or an affiliate of a constituent person to such

 

5



--------------------------------------------------------------------------------

transaction, (B) made no election with respect thereto, and (C) was treated
alike with the plurality of non-electing holders, and (ii) that the Surviving
Person shall succeed to and be substituted to every obligation of Parent in
respect of this Warrant. The assumption agreement shall provide for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Section 4. The Surviving Person shall mail to Warrant
Holder a notice briefly describing the assumption agreement. If the issuer of
securities deliverable upon exercise of Warrants is an affiliate of the
Surviving Person, that issuer shall join in such assumption agreement.

 

(d) Parent shall at all times reserve and keep available, free from preemptive
rights, out of its authorized but unissued Common Stock, or shares of Common
Stock held in the treasury of Parent, for the issuance upon exercise of this
Warrant and payment of the exercise price, the full number of shares of Common
Stock then deliverable upon the exercise of the entire Warrant, and the shares
so deliverable shall be fully paid and nonassessable and free from all liens and
security interests.

 

(e) After an adjustment to the Signing Price under this Section 4, any
subsequent event requiring an adjustment under this Section 4 shall cause an
adjustment to the Signing Price as so adjusted.

 

(f) Parent will not be required to issue fractional shares upon exercise of this
Warrant or distribute share certificates that evidence fractional shares. In
lieu of fractional shares, there shall be paid to the Warrant Holder an amount
in cash equal to the same fraction of the Current Market Value, per share of
Common Stock on the Business Day preceding the Exercise Date. Such payments will
be made by check.

 

(g) If at any time Parent grants, Distribution Rights or, without duplication,
makes any Distribution on the capital stock, then Parent shall grant, issue,
sell or make to each Warrant Holder, the aggregate Distribution Rights or
Distribution, as the case may be, which such Warrant Holder would have acquired
if such Warrant Holder had held the maximum number of shares issuable upon
complete exercise of this Warrant immediately before the record date for the
grant, issuance or sale of such Distribution Rights or Distribution, as the case
may be, or, if there is no such record date, the date as of which the record
holders of capital stock are to be determined for the grant, issue or sale of
such Distribution Rights or Distribution, as the case may be.

 

Section 5. Ownership.

 

5.1 Ownership of Warrant. Parent may deem and treat the person in whose name
this Warrant is registered as the holder and owner hereof (notwithstanding any
notations of ownership or writing hereon made by anyone other than Parent) for
all purposes and shall not be affected by any notice to the contrary until
presentation of this Warrant for registration of transfer as provided in this
Section 5.

 

5.2 Transfer and Replacement. This Warrant and all rights hereunder are
transferable in whole or in part upon the books of Parent by Warrant Holder
hereof in person or by duly authorized attorney, and a new Warrant or Warrants,
of the same tenor as this Warrant but registered in the name of the transferee
or transferees (and in the name of Warrant Holder, if a partial transfer is
effected) shall be made and delivered by Parent upon surrender of this Warrant
duly endorsed, at the office of Parent referred to in Section 9 hereof, together
with a properly executed Assignment (in the form of Exhibit B or Exhibit C
hereto, as the case may be). Upon receipt by Parent of evidence reasonably
satisfactory to it of the loss, theft or destruction, and, in such case, of
indemnity or security reasonably satisfactory to it, and upon surrender of this
Warrant if mutilated, Parent shall make and deliver a new Warrant of like tenor,
in lieu of this Warrant; provided that if the Warrant Holder hereof is an
instrumentality of a state or local government or an institutional holder or a
nominee for such an instrumentality or institutional holder an

 

6



--------------------------------------------------------------------------------

irrevocable agreement of indemnity by such Warrant Holder shall be sufficient
for all purposes of this Section 5, and no evidence of loss or theft or
destruction shall be necessary. This Warrant shall be promptly cancelled by
Parent upon the surrender hereof in connection with any transfer or replacement.
Except as otherwise provided above, in the case of the loss, theft or
destruction of a Warrant, Parent shall pay all expenses, taxes and other charges
payable in connection with any transfer or replacement of this Warrant, other
than stock transfer taxes (if any) payable in connection with a transfer of this
Warrant, which shall be payable by Warrant Holder. Warrant Holder shall not
transfer this Warrant and the rights hereunder except in compliance with federal
and state securities laws.

 

Section 6. Notice of Dissolution or Liquidation. In case of any distribution of
the assets of Parent in dissolution or liquidation (except under circumstances
when Section 4(c) shall be applicable), Parent shall give notice thereof to
Warrant Holder hereof and shall make no distribution to stockholders until the
expiration of thirty (30) days from the date of mailing of the aforesaid notice
and, in any case, Warrant Holder hereof may exercise this Warrant within thirty
(30) days from the date of the giving of such notice, and all rights herein
granted not so exercised within such thirty (30)-day period shall thereafter
become null and void.

 

Section 7. Special Arrangements of Parent. Parent covenants and agrees that
prior to the Expiration Date, unless otherwise approved by Warrant Holder,
Parent shall not amend its certificate of incorporation to eliminate as an
authorized class of capital stock that class denominated as “Common Stock” on
the date hereof.

 

Section 8. Notice of Dividends. If the Board of Directors of Parent shall
declare any dividend or other distribution on its Common Stock except by way of
a stock dividend payable in shares of its Common Stock, Parent shall mail notice
thereof to Warrant Holder hereof not less than thirty days prior to the record
date fixed for determining stockholders entitled to participate in such dividend
or other distribution, and Warrant Holder hereof shall not participate in such
dividend or other distribution unless this Warrant is exercised prior to such
record date. The provisions of this Section 7 shall not apply to distributions
made in connection with transactions covered by Section 4.

 

Section 9. Notices. Any notice or other document required or permitted to be
given or delivered to Warrant Holder shall be delivered at, or sent by certified
or registered mail to, Warrant Holder at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished to
Parent in writing by Warrant Holder. Any notice or other document required or
permitted to be given or delivered to Parent shall be delivered at, or sent by
certified or registered mail to, Parent at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished in
writing to Warrant Holder by Parent. Any notice so addressed and mailed by
registered or certified mail shall be deemed to be given when so mailed. Any
notice so addressed and otherwise delivered shall be deemed to be given when
actually received by the addressee.

 

Section 10. No Rights as Stockholder; Limitation of Liability. This Warrant
shall not entitle Warrant Holder to any of the rights of a stockholder of Parent
except upon exercise in accordance with the terms hereof. No provision hereof,
in the absence of affirmative action by Warrant Holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of
Warrant Holder, shall give rise to any liability of Warrant Holder for the
Warrant Price hereunder or as a stockholder of Parent, whether such liability is
asserted by Parent or by creditors of Parent.

 

Section 11. Governing Law; Arbitration. This Warrant and the rights and
obligations of the parties under this Warrant shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York). Each of Parent and the Warrant Holder agree that any dispute,
controversies or

 

7



--------------------------------------------------------------------------------

claims (whether in contract, tort or otherwise) arising out of, related to or
otherwise by virtue of this Warrant, breach of this Warrant or the transactions
contemplated hereby shall be finally settled by arbitration (which shall be the
exclusive forum for dispute resolution) as provided in Section 11.10 of the
Purchase Agreement.

 

Section 12. Amendments. This Warrant and any provision hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by both
parties (or any respective successor in interest thereof).

 

Section 13. Headings. The headings in this Warrant are for purposes of reference
only and shall not affect the meaning or construction of any of the provisions
hereof.

 

8



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Parent has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.

 

EQUINIX, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

9



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF NOTICE OF EXERCISE

 

[To be signed only upon exercise of the Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THE ATTACHED WARRANT

 

The undersigned hereby exercises the right to purchase              shares of
Common Stock which the undersigned is entitled to purchase by the terms of the
attached Warrant according to the conditions thereof, and herewith makes payment
of $             therefor in cash, certified or official bank check or wire
transfer of funds.

 

All shares to be issued pursuant hereto shall be issued in the name of and the
initial address of such person to be entered on the books of Equinix, Inc., a
Delaware corporation, shall be:

 

The shares are to be issued in certificates of the following denominations:

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                     

 

NOTICE

 

The signature to the foregoing election must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF ASSIGNMENT

(ENTIRE)

 

[To be signed only upon transfer of entire Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                                          hereby sells,
assigns and transfers unto                                          all rights
of the undersigned under and pursuant to the attached Warrant, and the
undersigned does hereby irrevocably constitute and appoint
                                         Attorney to transfer said Warrant on
the books of Equinix, Inc., a Delaware corporation, with full power of
substitution.

 

[TRANSFEROR]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                     

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF ASSIGNMENT

(PARTIAL)

 

[To be signed only upon partial transfer of Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                          hereby sells, assigns and transfers
unto                      (i) the rights of the undersigned to purchase
                     shares of Common Stock under and pursuant to the attached
Warrant, and (ii) on a non-exclusive basis, all other rights of the undersigned
under and pursuant to the attached Warrant, it being understood that the
undersigned shall retain, severally (and not jointly) with the transferee(s)
named herein, all rights assigned on such non-exclusive basis. The undersigned
does hereby irrevocably constitute and appoint                          Attorney
to transfer said Warrant on the books of Equinix, Inc., a Delaware corporation,
with full power of substitution.

 

[TRANSFEROR]

By:

 

 

--------------------------------------------------------------------------------

   

Name

   

Title:

 

Dated:                     

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF NOTICE OF ADDITIONAL EXERCISE

 

TO BE EXECUTED BY THE REGISTERED HOLDER

 

The undersigned hereby gives notice to Parent of its commitment to purchase up
to                      Under-Subscribed Shares by the terms of the attached
Warrant according to the conditions thereof.

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Name

   

Title:

 

Dated:                     

 

NOTICE

 

The signature to the foregoing Notice must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

 

Exhibit 2.1(c)(i)

2 of 2

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO EQUINIX, INC., A DELAWARE CORPORATION (THE “PARENT”),
QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE SECURITIES ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.

 

EQUINIX, INC.

 

SERIES B CASH TRIGGER WARRANT

 

June     , 2003

 

Warrant No.                           CT-6

Date of Initial Issuance:         June     ,2003

 

THIS CERTIFIES THAT for value received, [entity], a [                    ], or
its registered assigns (hereinafter called “Warrant Holder”), is entitled to
purchase from Parent, at any time during any Exercise Period (as defined below)
until the Expiration Date (as defined below), the number of shares of common
stock, $0.001 par value, of Parent (“Common Stock”) equal to the quotient
obtained as of any Exercise Date (as defined below) by dividing (i) $5,000,000
(“Purchase Amount”), less any proceeds received by Parent from time to time as a
result of previous exercises under this Warrant, by (ii) the Warrant Price (as
defined below) as of such Exercise Date, at the Warrant Price as of such
Exercise Date, payable as provided herein. The exercise of this Warrant shall be
subject to the provisions, limitations and restrictions herein contained. This
Warrant may be exercised in whole or from time to time in part.

 

Section 1. Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Securities Purchase
Agreement, dated October 2, 2002, by and among Parent, the Guarantors named
therein and the Purchasers named therein (the “Purchase Agreement”). For all
purposes of this Warrant, the following terms shall have the meanings indicated:

 

“Amended and Restated Credit Facility” shall mean the Second Amended and
Restated Credit and Guaranty Agreement, dated as of December 31, 2002, by and
among Equinix Operating Co., Inc., Equinix, Inc. and certain of its
subsidiaries, various lenders, Salomon Smith Barney Inc., and Citicorp USA,
Inc., as the same may be amended or restated from time to time.

 

“Credit Documents” shall have the meaning ascribed to such term in the Amended
and Restated Credit Facility.

 

“Cure Date” shall mean 5:00 p.m. Pacific time, on the fifth business day after
Parent provides the Warrant Holder with written notice of a Trigger Event.

 

“Exercise Period” shall mean that period of time beginning on any Trigger Date
and ending on



--------------------------------------------------------------------------------

any related Cure Date.

 

“Expiration Date” shall mean the date on which all of Parent’s obligations under
the Amended and Restated Credit Facility are satisfied in full.

 

“Loan” shall have the meaning ascribed to such term in the Amended and Restated
Credit Facility.

 

“Percentage Interest” shall mean the Purchase Amount of the Warrant Holder as a
fraction of the Purchase Amount of all holders of Series A and B Cash Trigger
Warrants in the aggregate.

 

“Series A and B Cash Trigger Warrants” shall mean this Warrant and all similar
warrants denominated Series A Cash Trigger Warrants or Series B Cash Trigger
Warrants issued substantially concurrently with this Warrant.

 

“Trigger Date” shall mean the date on which (i) Parent fails to pay when due any
installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory payment or
otherwise or any interest on any Loan or any fee or any other amount due under
any of the Credit Documents, provided that at such time Parent does not have
sufficient cash or cash equivalents to make such payments, or (ii) Parent
defaults in its performance under the covenants set forth in Sections 6.6 or
6.7(e) of the Amended and Restated Credit Facility.

 

“Trigger Event” shall mean either of the events referenced in clauses (i) and
(ii) of the definition of “Trigger Date.”

 

“Under-Subscribed Shares” is defined in Section 2.1(c) of this Warrant.

 

“Warrants” shall mean this Cash Trigger Warrant and any other Cash Trigger
Warrant or Cash Trigger Warrants issued to the original holder of any Cash
Trigger Warrant or issued to any transferees of such original holder or
subsequent holder.

 

“Warrant Price” shall mean the per share price that is the product obtained by
multiplying (x) the Current Market Value as of the Exercise Date and (y) 0.90.

 

“Warrant Shares” shall mean shares of Common Stock, subject to adjustment or
change as herein provided, purchased or purchasable by Warrant Holder upon the
exercise hereof.

 

Section 2. Exercise of Warrant.

 

2.1 Exercise Amount.

 

(a) During any given Exercise Period for which the Trigger Event is clause (i)
of the definition of Trigger Date:

 

(i) the minimum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest and (B) the
quotient obtained by dividing (x) $5,000,000 by (y) the Warrant Price as of such
Exercise Date; and

 

(ii) the maximum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest, and (B) the
quotient obtained as of the Exercise Date by dividing (x) the sum of (I) the
amount of any past due

 

2



--------------------------------------------------------------------------------

principal or interest payment on any Loan, and (II) $5,000,000, by (y) the
Warrant Price as of such Exercise Date.

 

(b) During any given Exercise Period for which the Trigger Event is clause (ii)
of the definition of Trigger Date:

 

(i) the minimum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest and (B) the
quotient obtained by dividing (x) $5,000,000 by (y) the Warrant Price as of such
Exercise Date; and

 

(ii) the maximum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest, and (B) the
quotient obtained as of the Exercise Date by dividing (x) the sum of (I) the
amount by which the required minimum cash and cash equivalents for the
applicable month, as set forth on Schedules 6.6 and 6.7(e) of the Amended and
Restated Credit Facility exceeds Parent’s actual cash and cash equivalents
balance, but for an exercise under this Warrant during the Exercise Period, as
of the Exercise Date, and (II) US$5,000,000, by (y) the Warrant Price as of such
Exercise Date.

 

(c) Notwithstanding anything to the contrary in this Section 2.1, in the event
that during any Exercise Period the amount of shares obtained by the
calculations in clause (B) of Section 2.1(a)(ii) or clause (B) of Section
2.1(b)(ii), as applicable, exceeds the number of shares for which all holders of
Series A and B Cash Trigger Warrants (“CTW Holders”) tendered Notice of Exercise
(in the form attached hereto as Exhibit A) for such Exercise Period (the
“Under-Subscribed Shares”), then Warrant Holder may purchase any and all
Under-Subscribed Shares if Warrant Holder has tendered a Notice of Additional
Exercise (in the form attached hereto as Exhibit D). If the number of shares for
which CTW Holders tender Notice of Additional Exercise exceeds the amount of
Under-Subscribed Shares, then the Under-Subscribed Shares shall be allocated pro
rata (based on each such CTW Holder’s relative Purchase Amount) among such CTW
Holders, including Warrant Holder.

 

2.2 Procedure for Exercise of Warrant. Parent shall immediately provide the
Warrant Holder with written notice of a Trigger Event, and in no event later
than the second Business Day following the Trigger Event. At any time during the
Exercise Period, the purchase rights represented by this Warrant are exercisable
by the Warrant Holder in whole or in part (but not as to any fractional share of
Common Stock) at any time (the “Exercise Date”) before the close of business on
the Expiration Date by delivery to Parent at its office referred to in Section 9
hereof: (a) the Notice of Exercise in the form of Exhibit A attached hereto, (b)
cash, certified or official bank check payable to the order of Parent, or wire
transfer of funds to Parent’s account, and (c) this Warrant. This Warrant shall
be exercised by the Warrant Holder by the surrender of this Warrant to Parent at
any time during usual business hours at Parent’s principal place of business,
accompanied by the Notice of Exercise, substantially in the form of Exhibit A
attached hereto, specifying that the Warrant Holder elects to exercise all or a
portion of this Warrant and the name or names (with address) in which a
certificate or certificates for shares of Common Stock are to be issued and (if
so required by Parent) by a written instrument or instruments of transfer in
form reasonably satisfactory to Parent duly executed by the Warrant Holder or
its duly authorized attorney. Upon exercise of this Warrant, Parent shall
deliver to Warrant Holder the certificate or certificates for the shares of
Common Stock so purchased within the number of days specified in Rule 15c6-1
under the Exchange Act with respect to open market purchases, provided that
immediately prior to the close of business on the Exercise Date, the exercising
Warrant Holder shall be deemed to be the holder of record of the shares of
Common Stock issuable upon exercise of this Warrant, notwithstanding that the
share register of Parent shall then be closed or that certificates representing
such Common Stock shall not then be actually delivered to such Person.
Immediately prior to the close of business on the Exercise Date, all rights with
respect to this Warrant so exercised, including the rights, if any, to receive
notices, will terminate (in the

 

3



--------------------------------------------------------------------------------

case of a partial exercise, to the extent of the portion of this Warrant so
exercised), except only the rights of the Warrant Holder to (i) receive
certificates for the number of shares of Common Stock, into which this Warrant
has been exercised; and (ii) exercise the rights to which the Warrant Holder is
entitled as a holder of Common Stock.

 

2.3 Transfer Restriction Legend. Each certificate for Warrant Shares shall bear
the following legend (and any additional legend required by (a) any applicable
state securities laws and (b) any securities exchange upon which such Warrant
Shares may, at the time of such exercise, be listed) on the face thereof unless
at the time of exercise such Warrant Shares shall be registered under the
Securities Act:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT.”

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution under a registration statement of the securities
represented thereby) shall also bear such legend unless, in the opinion of
counsel for Warrant Holder thereof (which counsel shall be reasonably
satisfactory to Parent) the securities represented thereby are not, at such
time, required by law to bear such legend.

 

Section 3. Covenants as to Common Stock. Parent covenants and agrees that all
shares of Common Stock that may be issued upon the exercise of the rights
represented by this Warrant shall, upon issuance, be validly issued, fully-paid
and nonassessable, and free from all taxes, liens and charges with respect to
the issue thereof and not issued in violation of any preemptive rights. Parent
further covenants and agrees that it shall pay when due and payable any and all
federal and state taxes which may be payable in respect of the issue of this
Warrant or any Common Stock or certificates therefor issuable upon the exercise
of this Warrant. Parent further covenants and agrees that Parent shall at all
times have authorized and reserved, free from preemptive rights, a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant. Parent further covenants and agrees that if any
shares of capital stock to be reserved for the purpose of the issuance of shares
upon the exercise of this Warrant require registration with or approval of any
governmental authority under any federal or state law before such shares may be
validly issued or delivered upon exercise, then Parent shall in good faith and
as expeditiously as possible endeavor to secure such registration or approval,
as the case may be. If and so long as the Common Stock issuable upon conversion
of this Warrant is listed on any national securities exchange, Parent shall, if
permitted by the rules of such exchange, list and keep listed on such exchange,
upon official notice of issuance, all shares of such Common Stock issuable upon
conversion of this Warrant.

 

Section 4. Adjustments

 

(a) If Parent proposes a Fundamental Transaction, as a condition to consummating
any such transaction the Surviving Person shall assume the obligations under the
Warrants and issue to each Warrant Holder an assumption agreement. The
assumption agreement shall provide (i) that the Warrant Holder may exercise the
Warrant for the kind and amount of securities, cash or other assets which such
holder would have received immediately after the Fundamental Transaction if such
holder had exercised such Warrant immediately before the effective date of the
transaction, assuming (to the extent applicable) that such holder (A) was not a
constituent person or an affiliate of a constituent person to such transaction,
(B) made no election with respect thereto, and (C) was treated alike with the
plurality of non-electing holders, and (ii) that the Surviving Person shall
succeed to and be substituted to every obligation

 

4



--------------------------------------------------------------------------------

of Parent in respect of this Warrant. The assumption agreement shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 4. The Surviving Person shall mail to
Warrant Holder a notice briefly describing the assumption agreement. If the
issuer of securities deliverable upon exercise of Warrants is an affiliate of
the Surviving Person, that issuer shall join in such assumption agreement.

 

(b) Parent shall at all times reserve and keep available, free from preemptive
rights, out of its authorized but unissued Common Stock, or shares of Common
Stock held in the treasury of Parent, for the issuance upon exercise of this
Warrant and payment of the exercise price, the full number of shares of Common
Stock then deliverable upon the exercise of the entire Warrant, and the shares
so deliverable shall be fully paid and nonassessable and free from all liens and
security interests.

 

(c) Parent will not be required to issue fractional shares upon exercise of this
Warrant or distribute share certificates that evidence fractional shares. In
lieu of fractional shares, there shall be paid to the Warrant Holder an amount
in cash equal to the same fraction of the Current Market Value, per share of
Common Stock on the Business Day preceding the Exercise Date. Such payments will
be made by check.

 

(d) If at any time Parent grants, Distribution Rights or, without duplication,
makes any Distribution on the capital stock, then Parent shall grant, issue,
sell or make to each Warrant Holder, the aggregate Distribution Rights or
Distribution, as the case may be, which such Warrant Holder would have acquired
if such Warrant Holder had held the maximum number of shares issuable upon
complete exercise of this Warrant immediately before the record date for the
grant, issuance or sale of such Distribution Rights or Distribution, as the case
may be, or, if there is no such record date, the date as of which the record
holders of capital stock are to be determined for the grant, issue or sale of
such Distribution Rights or Distribution, as the case may be.

 

Section 5. Ownership.

 

5.1 Ownership of Warrant. Parent may deem and treat the person in whose name
this Warrant is registered as the holder and owner hereof (notwithstanding any
notations of ownership or writing hereon made by anyone other than Parent) for
all purposes and shall not be affected by any notice to the contrary until
presentation of this Warrant for registration of transfer as provided in this
Section 5.

 

5.2 Transfer and Replacement. This Warrant and all rights hereunder are
transferable in whole or in part upon the books of Parent by Warrant Holder
hereof in person or by duly authorized attorney, and a new Warrant or Warrants,
of the same tenor as this Warrant, but registered in the name of the transferee
or transferees (and in the name of Warrant Holder, if a partial transfer is
effected) shall be made and delivered by Parent upon surrender of this Warrant
duly endorsed, at the office of Parent referred to in Section 9 hereof, together
with a properly executed Assignment (in the form of Exhibit B or Exhibit C
attached hereto, as the case may be). Upon receipt by Parent of evidence
reasonably satisfactory to it of the loss, theft or destruction, and, in such
case, of indemnity or security reasonably satisfactory to it, and upon surrender
of this Warrant if mutilated, Parent shall make and deliver a new Warrant of
like tenor, in lieu of this Warrant; provided that if the Warrant Holder hereof
is an instrumentality of a state or local government or an institutional holder
or a nominee for such an instrumentality or institutional holder an irrevocable
agreement of indemnity by such Warrant Holder shall be sufficient for all
purposes of this Section 5, and no evidence of loss or theft or destruction
shall be necessary. This Warrant shall be promptly cancelled by Parent upon the
surrender hereof in connection with any transfer or replacement. Except as
otherwise provided above, in the case of the loss, theft or destruction of a
Warrant, Parent shall pay all expenses, taxes and other charges payable in
connection with any transfer or replacement of this Warrant, other than stock
transfer taxes (if any) payable in

 

5



--------------------------------------------------------------------------------

connection with a transfer of this Warrant, which shall be payable by Warrant
Holder. Warrant Holder shall not transfer this Warrant and the rights hereunder
except in compliance with federal and state securities laws.

 

Section 6. Notice of Dissolution or Liquidation. In case of any distribution of
the assets of Parent in dissolution or liquidation (except under circumstances
when Section 4(c) shall be applicable), Parent shall give notice thereof to
Warrant Holder hereof and shall make no distribution to stockholders until the
expiration of thirty (30) days from the date of mailing of the aforesaid notice
and, in any case, Warrant Holder hereof may exercise this Warrant within thirty
(30) days from the date of the giving of such notice, and all rights herein
granted not so exercised within such thirty (30)-day period shall thereafter
become null and void.

 

Section 7. Notice of Dividends. If the Board of Directors of Parent shall
declare any dividend or other distribution on its Common Stock except by way of
a stock dividend payable in shares of its Common Stock, Parent shall mail notice
thereof to Warrant Holder hereof not less than thirty (30) days prior to the
record date fixed for determining stockholders entitled to participate in such
dividend or other distribution, and Warrant Holder hereof shall not participate
in such dividend or other distribution unless this Warrant is exercised prior to
such record date. The provisions of this Section 7 shall not apply to
distributions made in connection with transactions covered by Section 4.

 

Section 8. Special Arrangements of Parent. Parent covenants and agrees that
prior to the Expiration Date, unless otherwise approved by Warrant Holder,
Parent shall not amend its certificate of incorporation to eliminate as an
authorized class of capital stock that class denominated as “Common Stock” on
the date hereof.

 

Section 9. Notices. Any notice or other document required or permitted to be
given or delivered to Warrant Holder shall be delivered at, or sent by certified
or registered mail to, Warrant Holder at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished to
Parent in writing by Warrant Holder. Any notice or other document required or
permitted to be given or delivered to Parent shall be delivered at, or sent by
certified or registered mail to, Parent at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished in
writing to Warrant Holder by Parent. Any notice so addressed and mailed by
registered or certified mail shall be deemed to be given when so mailed. Any
notice so addressed and otherwise delivered shall be deemed to be given when
actually received by the addressee.

 

Section 10. No Rights as Stockholder; Limitation of Liability. This Warrant
shall not entitle Warrant Holder to any of the rights of a stockholder of Parent
except upon exercise in accordance with the terms hereof. No provision hereof,
in the absence of affirmative action by Warrant Holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of
Warrant Holder, shall give rise to any liability of Warrant Holder for the
Warrant Price hereunder or as a stockholder of Parent, whether such liability is
asserted by Parent or by creditors of Parent.

 

Section 11. Governing Law; Arbitration. This Warrant and the rights and
obligations of the parties under this Warrant shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York). Each of Parent and the Warrant Holder agree that any dispute,
controversies or claims (whether in contract, tort or otherwise) arising out of,
related to or otherwise by virtue of this Warrant, breach of this Warrant or the
transactions contemplated hereby shall be finally settled by arbitration (which
shall be the exclusive forum for dispute resolution) as provided in Section
11.12 of the Purchase Agreement.

 

6



--------------------------------------------------------------------------------

 

Section 12. Amendments. This Warrant and any provision hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by both
parties (or any respective successor in interest thereof).

 

Section 13. Headings. The headings in this Warrant are for purposes of reference
only and shall not affect the meaning or construction of any of the provisions
hereof.

 

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Parent has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.

 

EQUINIX, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

8



--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF NOTICE OF EXERCISE

 

[To be signed only upon exercise of the Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THE ATTACHED WARRANT

 

The undersigned hereby exercises the right to purchase              shares of
Common Stock which the undersigned is entitled to purchase by the terms of the
attached Warrant according to the conditions thereof, and herewith makes payment
of $             therefor in cash, certified or official bank check or wire
transfer of funds.

 

All shares to be issued pursuant hereto shall be issued in the name of and the
initial address of such person to be entered on the books of Equinix, Inc., a
Delaware corporation, shall be:

 

The shares are to be issued in certificates of the following denominations:

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                     

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF ASSIGNMENT

(ENTIRE)

 

[To be signed only upon transfer of entire Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                                          hereby sells,
assigns and transfers unto                                          all rights
of the undersigned under and pursuant to the attached Warrant, and the
undersigned does hereby irrevocably constitute and appoint
                                         Attorney to transfer said Warrant on
the books of Equinix, Inc., a Delaware corporation, with full power of
substitution.

 

[TRANSFEROR]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                     

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF ASSIGNMENT

(PARTIAL)

 

[To be signed only upon partial transfer of Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                      hereby sells, assigns and transfers unto
                     (i) the rights of the undersigned to purchase             
shares of Common Stock under and pursuant to the attached Warrant, and (ii) on a
non-exclusive basis, all other rights of the undersigned under and pursuant to
the attached Warrant, it being understood that the undersigned shall retain,
severally (and not jointly) with the transferee(s) named herein, all rights
assigned on such non-exclusive basis. The undersigned does hereby irrevocably
constitute and appoint                      Attorney to transfer said Warrant on
the books of Equinix, Inc., a Delaware corporation, with full power of
substitution.

 

[TRANSFEROR]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                     

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF NOTICE OF ADDITIONAL EXERCISE

 

TO BE EXECUTED BY THE REGISTERED HOLDER

 

The undersigned hereby gives notice to Parent of its commitment to purchase up
to              Under-Subscribed Shares by the terms of the attached Warrant
according to the conditions thereof.

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                     

 

NOTICE

 

The signature to the foregoing Notice must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

Exhibit 2.1(c)(ii)

1 of 2

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO EQUINIX, INC., A DELAWARE CORPORATION (THE “PARENT”),
QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE SECURITIES ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.

 

EQUINIX, INC.

 

SERIES A CASH TRIGGER WARRANT

 

June     , 2003

 

Warrant No.                            CT-3

Date of Initial Issuance:         June     , 2003

 

THIS CERTIFIES THAT for value received, i-STT Investments Pte Ltd, or its
registered assigns (hereinafter called “Warrant Holder”), is entitled to
purchase from Parent, at any time during any Exercise Period (as defined below)
until the Expiration Date (as defined below), the number of shares of common
stock, $0.001 par value, of Parent (“Common Stock”) equal to the quotient
obtained as of any Exercise Date (as defined below) by dividing (i) $7,500,000
(“Purchase Amount”), less any proceeds received by Parent from time to time as a
result of previous exercises under this Warrant, by (ii) the Warrant Price (as
defined below) as of such Exercise Date, at the Warrant Price as of such
Exercise Date, payable as provided herein. The exercise of this Warrant shall be
subject to the provisions, limitations and restrictions herein contained. This
Warrant may be exercised in whole or from time to time in part.

 

Section 1. Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Securities Purchase
Agreement, dated October 2, 2002, by and among Parent, the Guarantors named
therein and the Purchasers named therein (the “Purchase Agreement”). For all
purposes of this Warrant, the following terms shall have the meanings indicated:

 

“Amended and Restated Credit Facility” shall mean the Second Amended and
Restated Credit and Guaranty Agreement, dated as of December 31, 2002, by and
among Equinix Operating Co., Inc., Equinix, Inc. and certain of its
subsidiaries, various lenders, Salomon Smith Barney Inc., and Citicorp USA,
Inc., as the same may be amended or restated from time to time.

 

“Credit Documents” shall have the meaning ascribed to such term in the Amended
and Restated Credit Facility.

 

“Cure Date” shall mean 5:00 p.m. Pacific time, on the fifth business day after
Parent provides the Warrant Holder with written notice of a Trigger Event.

 

“Exercise Period” shall mean that period of time beginning on any Trigger Date
and ending on any related Cure Date.



--------------------------------------------------------------------------------

 

“Expiration Date” shall mean the date on which all of Parent’s obligations under
the Amended and Restated Credit Facility are satisfied in full.

 

“Loan” shall have the meaning ascribed to such term in the Amended and Restated
Credit Facility.

 

“Percentage Interest” shall mean the Purchase Amount of the Warrant Holder as a
fraction of the Purchase Amount of all holders of Series A and B Cash Trigger
Warrants in the aggregate.

 

“Series A and B Cash Trigger Warrants” shall mean this Warrant and all similar
warrants denominated Series A Cash Trigger Warrants or Series B Cash Trigger
Warrants issued substantially concurrently with this Warrant.

 

“Trigger Date” shall mean the date on which (i) Parent fails to pay when due any
installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory payment or
otherwise or any interest on any Loan or any fee or any other amount due under
any of the Credit Documents, provided that at such time Parent does not have
sufficient cash or cash equivalents to make such payments, or (ii) Parent
defaults in its performance under the covenants set forth in Sections 6.6 or
6.7(e) of the Amended and Restated Credit Facility.

 

“Trigger Event” shall mean either of the events referenced in clauses (i) and
(ii) of the definition of “Trigger Date.”

 

“Under-Subscribed Shares” is defined in Section 2.2(c) of this Warrant.

 

“Warrants” shall mean this Cash Trigger Warrant and any other Cash Trigger
Warrant or Cash Trigger Warrants issued to the original holder of any Cash
Trigger Warrant or issued to any transferees of such original holder or
subsequent holder.

 

“Warrant Price” shall mean the per share price that is the lesser of (i) $9.792
(the “Signing Price”), subject to adjustment in accordance with Section 4
hereof, and (ii) the product obtained by multiplying (x) the Current Market
Value as of the Exercise Date and (y) 0.90.

 

“Warrant Shares” shall mean shares of Common Stock, subject to adjustment or
change as herein provided, purchased or purchasable by Warrant Holder upon the
exercise hereof.

 

Section 2. Exercise of Warrant.

 

2.1 Regulatory Approvals. This Warrant shall not be exercisable until Warrant
Holder has obtained all authorizations, consents, orders and approvals required
by law, statute, rule, regulation or under any court order or governmental
authority as a condition of such exercise, including without limitation,
termination of the waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 (the “HSR Act”), if applicable. Parent will cooperate
with Warrant Holder in preparation of all required filings and will otherwise
take all actions reasonably necessary to enable Warrant Holder to obtain all
required authorizations, consents, orders and approvals with respect to exercise
of the Warrant. If an exercise under this Warrant will require Warrant Holder to
make a filing under the HSR Act, Warrant Holder may elect to exercise this
Warrant for shares of Series A-1 Convertible Preferred Stock of Parent.

 

2.2 Exercise Amount.

 

(a) During any given Exercise Period for which the Trigger Event is clause (i)
of the

 

2



--------------------------------------------------------------------------------

definition of Trigger Date:

 

(i) the minimum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest and (B) the
quotient obtained by dividing (x) $5 million by (y) the Warrant Price as of such
Exercise Date; and

 

(ii) the maximum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest, and (B) the
quotient obtained as of the Exercise Date by dividing (x) the sum of (I) the
amount of any past due principal or interest payment on any Loan, and (II) US$5
million, by (y) the Warrant Price as of such Exercise Date.

 

(b) During any given Exercise Period for which the Trigger Event is clause (ii)
of the definition of Trigger Date:

 

(i) the minimum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest and (B) the
quotient obtained by dividing (x) $5 million by (y) the Warrant Price as of such
Exercise Date; and

 

(ii) the maximum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest, and (B) the
quotient obtained as of the Exercise Date by dividing (x) the sum of (I) the
amount by which the required minimum cash and cash equivalents for the
applicable month, as set forth on Schedules 6.6 and 6.7(e) of the Amended and
Restated Credit Facility exceeds Parent’s actual cash and cash equivalents
balance, but for an exercise under this Warrant during the Exercise Period, as
of the Exercise Date, and (II) US$5 million, by (y) the Warrant Price as of such
Exercise Date.

 

(c) Notwithstanding anything to the contrary in this Section 2.2, in the event
that during any Exercise Period the amount of shares obtained by the
calculations in clause (B) of Section 2.2(a)(ii) or clause (B) of Section
2.2(b)(ii), as applicable, exceeds the number of shares for which all holders of
Series A and B Cash Trigger Warrants (“CTW Holders”) tendered Notice of Exercise
(in the form attached hereto as Exhibit A) for such Exercise Period (the
“Under-Subscribed Shares”), then Warrant Holder may purchase any and all
Under-Subscribed Shares if Warrant Holder has tendered a Notice of Additional
Exercise (in the form attached hereto as Exhibit D). If the number of shares for
which CTW Holders tender Notice of Additional Exercise exceeds the amount of
Under-Subscribed Shares, then the Under-Subscribed Shares shall be allocated pro
rata (based on each such CTW Holder’s relative Purchase Amount) among such CTW
Holders, including Warrant Holder.

 

2.3 Procedure for Exercise of Warrant. Parent shall immediately provide the
Warrant Holder with written notice of a Trigger Event, and in no event later
than the second Business Day following the Trigger Event. At any time during the
Exercise Period, the purchase rights represented by this Warrant are exercisable
by the Warrant Holder in whole or in part (but not as to any fractional share of
Common Stock) at any time (the “Exercise Date”) before the close of business on
the Expiration Date by delivery to Parent at its office referred to in Section 9
hereof: (a) the Notice of Exercise in the form of Exhibit A attached hereto, (b)
cash, certified or official bank check payable to the order of Parent, or wire
transfer of funds to Parent’s account, and (c) this Warrant. This Warrant shall
be exercised by the Warrant Holder by the surrender of this Warrant to Parent at
any time during usual business hours at Parent’s principal place of business,
accompanied by the Notice of Exercise, substantially in the form of Exhibit A
attached hereto, specifying that the Warrant Holder elects to exercise all or a
portion of this Warrant and specifying the name or names (with address) in which
a certificate or certificates for shares of Common Stock are to be issued and
(if so required by Parent) by a written instrument or instruments of transfer in
form reasonably satisfactory to Parent duly executed by the Warrant Holder or
its duly authorized

 

3



--------------------------------------------------------------------------------

attorney. Upon exercise of this Warrant, Parent shall deliver to Warrant Holder
the certificate or certificates for the shares of Common Stock so purchased
within the number of days specified in Rule 15c6-1 under the Exchange Act with
respect to open market purchases, provided that immediately prior to the close
of business on the Exercise Date, the exercising Warrant Holder shall be deemed
to be the holder of record of the shares of Common Stock, as applicable,
issuable upon exercise of this Warrant, notwithstanding that the share register
of Parent shall then be closed or that certificates representing such Common
Stock shall not then be actually delivered to such Person. Immediately prior to
the close of business on the Exercise Date, all rights with respect to this
Warrant so exercised, including the rights, if any, to receive notices, will
terminate (in the case of a partial exercise, to the extent of the portion of
this Warrant so exercised), except only the rights of the Warrant Holder to (i)
receive certificates for the number of shares of Common Stock, into which this
Warrant has been exercised; and (ii) exercise the rights to which the Warrant
Holder is entitled as a holder of Common Stock.

 

2.4 Transfer Restriction Legend. Each certificate for Warrant Shares shall bear
the following legend (and any additional legend required by (a) any applicable
state securities laws and (b) any securities exchange upon which such Warrant
Shares may, at the time of such exercise, be listed) on the face thereof unless
at the time of exercise such Warrant Shares shall be registered under the
Securities Act:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT.”

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution under a registration statement of the securities
represented thereby) shall also bear such legend unless, in the opinion of
counsel for Warrant Holder thereof (which counsel shall be reasonably
satisfactory to Parent) the securities represented thereby are not, at such
time, required by law to bear such legend.

 

2.5 Preferred Stock Election. Warrant Holder may elect to exercise this Warrant
for Series A Convertible Preferred Stock of Parent in lieu of Common Stock.

 

Section 3. Covenants as to Common Stock. Parent covenants and agrees that all
shares of Common Stock that may be issued upon the exercise of the rights
represented by this Warrant shall, upon issuance, be validly issued, fully-paid
and nonassessable, and free from all taxes, liens and charges with respect to
the issue thereof and not issued in violation of any preemptive rights. Parent
further covenants and agrees that it shall pay when due and payable any and all
federal and state taxes which may be payable in respect of the issue of this
Warrant or any Common Stock or certificates therefor issuable upon the exercise
of this Warrant. Parent further covenants and agrees that Parent shall at all
times have authorized and reserved, free from preemptive rights, a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant. Parent further covenants and agrees that if any
shares of capital stock to be reserved for the purpose of the issuance of shares
upon the exercise of this Warrant require registration with or approval of any
governmental authority under any federal or state law before such shares may be
validly issued or delivered upon exercise, then Parent shall in good faith and
as expeditiously as possible endeavor to secure such registration or approval,
as the case may be. If and so long as the Common Stock issuable upon conversion
of this Warrant is listed on any national securities exchange, Parent shall, if
permitted by the rules of such exchange, list and keep listed on such exchange,
upon official notice of issuance, all shares of such Common Stock issuable upon
conversion of this Warrant.

 

4



--------------------------------------------------------------------------------

 

Section 4. Signing Price and Other Adjustments

 

Adjustment for Change in Capital Stock:

 

If, after the date hereof, Parent

 

pays a dividend or makes a distribution on any of its Common Stock in shares of
any of its Common Stock or Warrants, rights or options exercisable for its
Common Stock, other than a dividend or distribution of the type described in
Section 4(a)(i);

 

pays a dividend or makes a distribution on any of its Common Stock in shares of
any of its Capital Stock, other than Common Stock or rights, warrants or options
exercisable for its Common Stock and other than a dividend or distribution of
the type of described in Section 4(a)(i); or

 

subdivides any of its outstanding shares of Common Stock into a greater number
of shares; or

 

combines any of its outstanding shares of Common Stock into a smaller number of
shares; or

 

issues by reclassification of any of its Common Stock any shares of any of its
Capital Stock;

 

then the Signing Price in effect immediately prior to such action shall be
adjusted so that the Warrant Holder may receive the number of shares of Capital
Stock of Parent which such Warrant Holder would have owned immediately following
such action if such Warrant Holder had exercised this Warrant immediately prior
to such action or immediately prior to the record date applicable thereto, if
any. It shall be assumed for purposes of the foregoing calculation that clause
(ii) of the definition of “Warrant Price” is not applicable at the time of such
hypothetical exercise.

 

The adjustment shall become effective immediately after the record date in the
case of a dividend or distribution and immediately after the effective date in
the case of a subdivision, combination or reclassification. If such dividend or
distribution is not so paid or made or such subdivision, combination or
reclassification is not effected, the Signing Price shall again be adjusted to
be the Signing Price which would then be in effect if such record date or
effective date had not been so fixed.

 

If, after an adjustment, a Warrant Holder, upon exercise of this Warrant may
receive shares of two or more classes of Capital Stock of Parent, the Signing
Price shall thereafter be subject to adjustment upon the occurrence of an action
taken with respect to any such class of Capital Stock as is contemplated by this
Section 4(a) with respect to the Common Stock, on terms comparable to those
applicable to the Common Stock in this Section 5.

 

Whenever the Signing Price is adjusted, Parent shall promptly mail to the
Warrant Holder a notice of the adjustment. Parent shall obtain a certificate
from Parent’s independent public accountants briefly stating the facts requiring
the adjustment and the manner of computing it. The certificate shall be
conclusive evidence that the adjustment is correct.

 

5



--------------------------------------------------------------------------------

 

(a) If Parent proposes a Fundamental Transaction, as a condition to consummating
any such transaction the Surviving Person shall assume the obligations under the
Warrants and issue to each Warrant Holder an assumption agreement. The
assumption agreement shall provide (i) that the Warrant Holder may exercise the
Warrant for the kind and amount of securities, cash or other assets which such
holder would have received immediately after the Fundamental Transaction if such
holder had exercised such Warrant immediately before the effective date of the
transaction, assuming (to the extent applicable) that such holder (A) was not a
constituent person or an affiliate of a constituent person to such transaction,
(B) made no election with respect thereto, and (C) was treated alike with the
plurality of non-electing holders, and (ii) that the Surviving Person shall
succeed to and be substituted to every obligation of Parent in respect of this
Warrant. The assumption agreement shall provide for adjustments which shall be
as nearly equivalent as may be practicable to the adjustments provided for in
this Section 4. The Surviving Person shall mail to Warrant Holder a notice
briefly describing the assumption agreement. If the issuer of securities
deliverable upon exercise of Warrants is an affiliate of the Surviving Person,
that issuer shall join in such assumption agreement.

 

(b) Parent shall at all times reserve and keep available, free from preemptive
rights, out of its authorized but unissued Common Stock, or shares of Common
Stock held in the treasury of Parent, for the issuance upon exercise of this
Warrant and payment of the exercise price, the full number of shares of Common
Stock then deliverable upon the exercise of the entire Warrant, and the shares
so deliverable shall be fully paid and nonassessable and free from all liens and
security interests.

 

After an adjustment to the Signing Price under this Section 4, any subsequent
event requiring an adjustment under this Section 4 shall cause an adjustment to
the Signing Price as so adjusted.

 

(c) Parent will not be required to issue fractional shares upon exercise of this
Warrant or distribute share certificates that evidence fractional shares. In
lieu of fractional shares, there shall be paid to the Warrant Holder an amount
in cash equal to the same fraction of the Current Market Value, per share of
Common Stock on the Business Day preceding the Exercise Date. Such payments will
be made by check.

 

(d) If at any time Parent grants, Distribution Rights or, without duplication,
makes any Distribution on the capital stock, then Parent shall grant, issue,
sell or make to each Warrant Holder, the aggregate Distribution Rights or
Distribution, as the case may be, which such Warrant Holder would have acquired
if such Warrant Holder had held the maximum number of shares issuable upon
complete exercise of this Warrant immediately before the record date for the
grant, issuance or sale of such Distribution Rights or Distribution, as the case
may be, or, if there is no such record date, the date as of which the record
holders of capital stock are to be determined for the grant, issue or sale of
such Distribution Rights or Distribution, as the case may be.

 

Section 5. Ownership.

 

5.1 Ownership of Warrant. Parent may deem and treat the person in whose name
this Warrant is registered as the holder and owner hereof (notwithstanding any
notations of ownership or writing hereon made by anyone other than Parent) for
all purposes and shall not be affected by any notice to the contrary until
presentation of this Warrant for registration of transfer as provided in this
Section 5.

 

5.2 Transfer and Replacement. This Warrant and all rights hereunder are
transferable in whole or in part upon the books of Parent by Warrant Holder
hereof in person or by duly authorized attorney, and a new Warrant or Warrants,
of the same tenor as this Warrant but registered in the name of the transferee
or transferees (and in the name of Warrant Holder, if a partial transfer is
effected) shall be made and delivered by Parent upon surrender of this Warrant
duly endorsed, at the office of Parent referred to in Section 9 hereof, together
with a properly executed Assignment (in the form of Exhibit B or

 

6



--------------------------------------------------------------------------------

Exhibit C attached hereto, as the case may be). Upon receipt by Parent of
evidence reasonably satisfactory to it of the loss, theft or destruction, and,
in such case, of indemnity or security reasonably satisfactory to it, and upon
surrender of this Warrant if mutilated, Parent shall make and deliver a new
Warrant of like tenor, in lieu of this Warrant; provided that if the Warrant
Holder hereof is an instrumentality of a state or local government or an
institutional holder or a nominee for such an instrumentality or institutional
holder an irrevocable agreement of indemnity by such Warrant Holder shall be
sufficient for all purposes of this Section 5, and no evidence of loss or theft
or destruction shall be necessary. This Warrant shall be promptly cancelled by
Parent upon the surrender hereof in connection with any transfer or replacement.
Except as otherwise provided above, in the case of the loss, theft or
destruction of a Warrant, Parent shall pay all expenses, taxes and other charges
payable in connection with any transfer or replacement of this Warrant, other
than stock transfer taxes (if any) payable in connection with a transfer of this
Warrant, which shall be payable by Warrant Holder. Warrant Holder shall not
transfer this Warrant and the rights hereunder except in compliance with federal
and state securities laws.

 

Section 6. Notice of Dissolution or Liquidation. In case of any distribution of
the assets of Parent in dissolution or liquidation (except under circumstances
when Section 4(c) shall be applicable), Parent shall give notice thereof to
Warrant Holder hereof and shall make no distribution to stockholders until the
expiration of thirty (30) days from the date of mailing of the aforesaid notice
and, in any case, Warrant Holder hereof may exercise this Warrant within thirty
days (30) from the date of the giving of such notice, and all rights herein
granted not so exercised within such thirty (30)-day period shall thereafter
become null and void.

 

Section 7. Notice of Dividends. If the Board of Directors of Parent shall
declare any dividend or other distribution on its Common Stock except by way of
a stock dividend payable in shares of its Common Stock, Parent shall mail notice
thereof to Warrant Holder hereof not less than thirty days prior to the record
date fixed for determining stockholders entitled to participate in such dividend
or other distribution, and Warrant Holder hereof shall not participate in such
dividend or other distribution unless this Warrant is exercised prior to such
record date. The provisions of this Section 7 shall not apply to distributions
made in connection with transactions covered by Section 4.

 

Section 8. Special Arrangements of Parent. Parent covenants and agrees that
prior to the Expiration Date, unless otherwise approved by Warrant Holder,
Parent shall not amend its certificate of incorporation to eliminate as an
authorized class of capital stock that class denominated as “Common Stock” on
the date hereof.

 

Section 9. Notices. Any notice or other document required or permitted to be
given or delivered to Warrant Holder shall be delivered at, or sent by certified
or registered mail to, Warrant Holder at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished to
Parent in writing by Warrant Holder. Any notice or other document required or
permitted to be given or delivered to Parent shall be delivered at, or sent by
certified or registered mail to, Parent at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished in
writing to Warrant Holder by Parent. Any notice so addressed and mailed by
registered or certified mail shall be deemed to be given when so mailed. Any
notice so addressed and otherwise delivered shall be deemed to be given when
actually received by the addressee.

 

Section 10. No Rights as Stockholder; Limitation of Liability. This Warrant
shall not entitle Warrant Holder to any of the rights of a stockholder of Parent
except upon exercise in accordance with the terms hereof. No provision hereof,
in the absence of affirmative action by Warrant Holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of
Warrant Holder, shall give rise to any liability of Warrant Holder for the
Warrant Price hereunder or as a stockholder of Parent,

 

7



--------------------------------------------------------------------------------

whether such liability is asserted by Parent or by creditors of Parent.

 

Section 11. Governing Law; Arbitration. This Warrant and the rights and
obligations of the parties under this Warrant shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York). Each of Parent and the Warrant Holder agree that any dispute,
controversies or claims (whether in contract, tort or otherwise) arising out of,
related to or otherwise by virtue of this Warrant, breach of this Warrant or the
transactions contemplated hereby shall be finally settled by arbitration (which
shall be the exclusive forum for dispute resolution) as provided in Section
11.10 of the Purchase Agreement.

 

Section 12. Amendments. This Warrant and any provision hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by both
parties (or any respective successor in interest thereof).

 

Section 13. Headings. The headings in this Warrant are for purposes of reference
only and shall not affect the meaning or construction of any of the provisions
hereof.

 

8



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Parent has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.

 

EQUINIX, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

9



--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF NOTICE OF EXERCISE

 

[To be signed only upon exercise of the Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THE ATTACHED WARRANT

 

The undersigned hereby exercises the right to purchase              shares of
Common Stock which the undersigned is entitled to purchase by the terms of the
attached Warrant according to the conditions thereof, and herewith makes payment
of $             therefor in cash, certified or official bank check or wire
transfer of funds.

 

All shares to be issued pursuant hereto shall be issued in the name of and the
initial address of such person to be entered on the books of Equinix, Inc., a
Delaware corporation, shall be:

 

The shares are to be issued in certificates of the following denominations:

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                     

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF ASSIGNMENT

(ENTIRE)

 

[To be signed only upon transfer of entire Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                                               hereby sells,
assigns and transfers unto                                               all
rights of the undersigned under and pursuant to the attached Warrant, and the
undersigned does hereby irrevocably constitute and appoint
                                         Attorney to transfer said Warrant on
the books of Equinix, Inc., a Delaware corporation, with full power of
substitution.

 

i-STT INVESTMENTS PTE LTD

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

Dated:                     

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF ASSIGNMENT

(PARTIAL)

 

[To be signed only upon partial transfer of Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                                          hereby sells,
assigns and transfers unto                                      (i) the rights
of the undersigned to purchase              shares of Common Stock under and
pursuant to the attached Warrant, and (ii) on a non-exclusive basis, all other
rights of the undersigned under and pursuant to the attached Warrant, it being
understood that the undersigned shall retain, severally (and not jointly) with
the transferee(s) named herein, all rights assigned on such non-exclusive basis.
The undersigned does hereby irrevocably constitute and appoint
                                 Attorney to transfer said Warrant on the books
of Equinix, Inc., a Delaware corporation, with full power of substitution.

 

i-STT INVESTMENTS PTE LTD

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

Dated:                     

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF NOTICE OF ADDITIONAL EXERCISE

 

TO BE EXECUTED BY THE REGISTERED HOLDER

 

The undersigned hereby gives notice to Parent of its commitment to purchase up
to                      Under-Subscribed Shares by the terms of the attached
Warrant according to the conditions thereof.

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                             

 

NOTICE

 

The signature to the foregoing Notice must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

Exhibit 2.1(c)(ii)

2 of 2

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO EQUINIX, INC., A DELAWARE CORPORATION (THE “PARENT”),
QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE SECURITIES ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.

 

EQUINIX, INC.

 

SERIES B CASH TRIGGER WARRANT

 

June     , 2003

 

Warrant No.                             CT-4

Date of Initial Issuance:         June     , 2003

 

THIS CERTIFIES THAT for value received, i-STT Investments Pte Ltd, or its
registered assigns (hereinafter called “Warrant Holder”), is entitled to
purchase from Parent, at any time during any Exercise Period (as defined below)
until the Expiration Date (as defined below), the number of shares of common
stock, $0.001 par value, of Parent (“Common Stock”) equal to the quotient
obtained as of any Exercise Date (as defined below) by dividing (i) $15 million
(“Purchase Amount”), less any proceeds received by Parent from time to time as a
result of previous exercises under this Warrant, by (ii) the Warrant Price (as
defined below) as of such Exercise Date, at the Warrant Price as of such
Exercise Date, payable as provided herein. The exercise of this Warrant shall be
subject to the provisions, limitations and restrictions herein contained. This
Warrant may be exercised in whole or from time to time in part.

 

Section 1. Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Securities Purchase
Agreement, dated October 2, 2002, by and among Parent, the Guarantors named
therein and the Purchasers named therein (the “Purchase Agreement”). For all
purposes of this Warrant, the following terms shall have the meanings indicated:

 

“Amended and Restated Credit Facility” shall mean the Second Amended and
Restated Credit and Guaranty Agreement, dated as of December 31, 2002, by and
among Equinix Operating Co., Inc., Equinix, Inc. and certain of its
subsidiaries, various lenders, Salomon Smith Barney Inc., and Citicorp USA,
Inc., as the same may be amended or restated from time to time.

 

“Credit Documents” shall have the meaning ascribed to such term in the Amended
and Restated Credit Facility.

 

“Cure Date” shall mean 5:00 p.m. Pacific time, on the fifth business day after
Parent provides the Warrant Holder with written notice of a Trigger Event.

 

“Exercise Period” shall mean that period of time beginning on any Trigger Date
and ending on



--------------------------------------------------------------------------------

any related Cure Date.

 

“Expiration Date” shall mean the date on which all of Parent’s obligations under
the Amended and Restated Credit Facility are satisfied in full.

 

“Loan” shall have the meaning ascribed to such term in the Amended and Restated
Credit Facility.

 

“Percentage Interest” shall mean the Purchase Amount of the Warrant Holder as a
fraction of the Purchase Amount of all holders of Series A and B Cash Trigger
Warrants in the aggregate.

 

“Series A and B Cash Trigger Warrants” shall mean this Warrant and all similar
warrants denominated Series A Cash Trigger Warrants or Series B Cash Trigger
Warrants issued substantially concurrently with this Warrant.

 

“Trigger Date” shall mean the date on which (i) Parent fails to pay when due any
installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory payment or
otherwise or any interest on any Loan or any fee or any other amount due under
any of the Credit Documents, provided that at such time Parent does not have
sufficient cash or cash equivalents to make such payments, or (ii) Parent
defaults in its performance under the covenants set forth in Sections 6.6 or
6.7(e) of the Amended and Restated Credit Facility.

 

“Trigger Event” shall mean either of the events referenced in clauses (i) and
(ii) of the definition of “Trigger Date.”

 

“Under-Subscribed Shares” is defined in Section 2.2(c) of this Warrant.

 

“Warrants” shall mean this Cash Trigger Warrant and any other Cash Trigger
Warrant or Cash Trigger Warrants issued to the original holder of any Cash
Trigger Warrant or issued to any transferees of such original holder or
subsequent holder.

 

“Warrant Price” shall mean the per share price that is the product obtained by
multiplying (x) the Current Market Value as of the Exercise Date and (y) 0.90.

 

“Warrant Shares” shall mean shares of Common Stock, subject to adjustment or
change as herein provided, purchased or purchasable by Warrant Holder upon the
exercise hereof.

 

Section 2. Exercise of Warrant.

 

2.1 Regulatory Approvals. This Warrant shall not be exercisable until Warrant
Holder has obtained all authorizations, consents, orders and approvals required
by law, statute, rule, regulation or under any court order or governmental
authority as a condition of such exercise, including without limitation,
termination of the waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 (the “HSR Act”), if applicable. Parent will cooperate
with Warrant Holder in preparation of all required filings and will otherwise
take all actions reasonably necessary to enable Warrant Holder to obtain all
required authorizations, consents, orders and approvals with respect to exercise
of the Warrant. If an exercise under this Warrant will require Warrant Holder to
make a filing under the HSR Act, Warrant Holder may elect to exercise this
Warrant for shares of Series A-1 Convertible Preferred Stock of Parent.

 

2.2 Exercise Amount.

 

2



--------------------------------------------------------------------------------

 

(a) During any given Exercise Period for which the Trigger Event is clause (i)
of the definition of Trigger Date:

 

(i) the minimum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest and (B) the
quotient obtained by dividing (x) $5 million by (y) the Warrant Price as of such
Exercise Date; and

 

(ii) the maximum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest, and (B) the
quotient obtained as of the Exercise Date by dividing (x) the sum of (I) the
amount of any past due principal or interest payment on any Loan, and (II) US$5
million, by (y) the Warrant Price as of such Exercise Date.

 

(b) During any given Exercise Period for which the Trigger Event is clause (ii)
of the definition of Trigger Date:

 

(i) the minimum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest and (B) the
quotient obtained by dividing (x) $5 million by (y) the Warrant Price as of such
Exercise Date; and

 

(ii) the maximum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest, and (B) the
quotient obtained as of the Exercise Date by dividing (x) the sum of (I) the
amount by which the required minimum cash and cash equivalents for the
applicable month, as set forth on Schedules 6.6 and 6.7(e) of the Amended and
Restated Credit Facility exceeds Parent’s actual cash and cash equivalents
balance, but for an exercise under this Warrant during the Exercise Period, as
of the Exercise Date, and (II) US$5 million, by (y) the Warrant Price as of such
Exercise Date.

 

(c) Notwithstanding anything to the contrary in this Section 2.2, in the event
that during any Exercise Period the amount of shares obtained by the
calculations in clause (B) of Section 2.2(a)(ii) or clause (B) of Section
2.2(b)(ii), as applicable, exceeds the number of shares for which all holders of
Series A and B Cash Trigger Warrants (“CTW Holders”) tendered Notice of Exercise
(in the form attached hereto as Exhibit A) for such Exercise Period (the
“Under-Subscribed Shares”), then Warrant Holder may purchase any and all
Under-Subscribed Shares if Warrant Holder has tendered a Notice of Additional
Exercise (in the form attached hereto as Exhibit D). If the number of shares for
which CTW Holders tender Notice of Additional Exercise exceeds the amount of
Under-Subscribed Shares, then the Under-Subscribed Shares shall be allocated pro
rata (based on each such CTW Holder’s relative Purchase Amount) among such CTW
Holders, including Warrant Holder.

 

2.3 Procedure for Exercise of Warrant. Parent shall immediately provide the
Warrant Holder with written notice of a Trigger Event, and in no event later
than the second Business Day following the Trigger Event. At any time during the
Exercise Period, the purchase rights represented by this Warrant are exercisable
by the Warrant Holder in whole or in part (but not as to any fractional share of
Common Stock) at any time (the “Exercise Date”) before the close of business on
the Expiration Date by delivery to Parent at its office referred to in Section 9
hereof: (a) the Notice of Exercise in the form of Exhibit A attached hereto, (b)
cash, certified or official bank check payable to the order of Parent, or wire
transfer of funds to Parent’s account, and (c) this Warrant. This Warrant shall
be exercised by the Warrant Holder by the surrender of this Warrant to Parent at
any time during usual business hours at Parent’s principal place of business,
accompanied by the Notice of Exercise, substantially in the form of Exhibit A
attached hereto, specifying that the Warrant Holder elects to exercise all or a
portion of this Warrant and specifying the name or names (with address) in which
a certificate or certificates for shares

 

3



--------------------------------------------------------------------------------

of Common Stock are to be issued and (if so required by Parent) by a written
instrument or instruments of transfer in form reasonably satisfactory to Parent
duly executed by the Warrant Holder or its duly authorized attorney. Upon
exercise of this Warrant, Parent shall deliver to Warrant Holder the certificate
or certificates for the shares of Common Stock so purchased within the number of
days specified in Rule 15c6-1 under the Exchange Act with respect to open market
purchases, provided that immediately prior to the close of business on the
Exercise Date, the exercising Warrant Holder shall be deemed to be the holder of
record of the shares of Common Stock, as applicable, issuable upon exercise of
this Warrant, notwithstanding that the share register of Parent shall then be
closed or that certificates representing such Common Stock shall not then be
actually delivered to such Person. Immediately prior to the close of business on
the Exercise Date, all rights with respect to this Warrant so exercised,
including the rights, if any, to receive notices, will terminate (in the case of
a partial exercise, to the extent of the portion of this Warrant so exercised),
except only the rights of the Warrant Holder to (i) receive certificates for the
number of shares of Common Stock, into which this Warrant has been exercised;
and (ii) exercise the rights to which the Warrant Holder is entitled as a holder
of Common Stock.

 

2.4 Transfer Restriction Legend. Each certificate for Warrant Shares shall bear
the following legend (and any additional legend required by (a) any applicable
state securities laws and (b) any securities exchange upon which such Warrant
Shares may, at the time of such exercise, be listed) on the face thereof unless
at the time of exercise such Warrant Shares shall be registered under the
Securities Act:

 

‘THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT.”

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution under a registration statement of the securities
represented thereby) shall also bear such legend unless, in the opinion of
counsel for Warrant Holder thereof (which counsel shall be reasonably
satisfactory to Parent) the securities represented thereby are not, at such
time, required by law to bear such legend.

 

2.5 Preferred Stock Election. Warrant Holder may elect to exercise this Warrant
for Series A Convertible Preferred Stock of Parent in lieu of Common Stock.

 

Section 3. Covenants as to Common Stock. Parent covenants and agrees that all
shares of Common Stock that may be issued upon the exercise of the rights
represented by this Warrant shall, upon issuance, be validly issued, fully-paid
and nonassessable, and free from all taxes, liens and charges with respect to
the issue thereof and not issued in violation of any preemptive rights. Parent
further covenants and agrees that it shall pay when due and payable any and all
federal and state taxes which may be payable in respect of the issue of this
Warrant or any Common Stock or certificates therefor issuable upon the exercise
of this Warrant. Parent further covenants and agrees that Parent shall at all
times have authorized and reserved, free from preemptive rights, a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant. Parent further covenants and agrees that if any
shares of capital stock to be reserved for the purpose of the issuance of shares
upon the exercise of this Warrant require registration with or approval of any
governmental authority under any federal or state law before such shares may be
validly issued or delivered upon exercise, then Parent shall in good faith and
as expeditiously as possible endeavor to secure such registration or approval,
as the case may be. If and so long as the Common Stock issuable upon conversion
of this Warrant is listed on any national securities exchange, Parent shall, if
permitted by the rules of such exchange, list and keep listed on such exchange,

 

4



--------------------------------------------------------------------------------

upon official notice of issuance, all shares of such Common Stock issuable upon
conversion of this Warrant.

 

Section 4. Adjustments

 

(a) If Parent proposes a Fundamental Transaction, as a condition to consummating
any such transaction the Surviving Person shall assume the obligations under the
Warrants and issue to each Warrant Holder an assumption agreement. The
assumption agreement shall provide (i) that the Warrant Holder may exercise the
Warrant for the kind and amount of securities, cash or other assets which such
holder would have received immediately after the Fundamental Transaction if such
holder had exercised such Warrant immediately before the effective date of the
transaction, assuming (to the extent applicable) that such holder (A) was not a
constituent person or an affiliate of a constituent person to such transaction,
(B) made no election with respect thereto, and (C) was treated alike with the
plurality of non-electing holders, and (ii) that the Surviving Person shall
succeed to and be substituted to every obligation of Parent in respect of this
Warrant. The assumption agreement shall provide for adjustments which shall be
as nearly equivalent as may be practicable to the adjustments provided for in
this Section 4. The Surviving Person shall mail to Warrant Holder a notice
briefly describing the assumption agreement. If the issuer of securities
deliverable upon exercise of Warrants is an affiliate of the Surviving Person,
that issuer shall join in such assumption agreement.

 

(b) Parent shall at all times reserve and keep available, free from preemptive
rights, out of its authorized but unissued Common Stock, or shares of Common
Stock held in the treasury of Parent, for the issuance upon exercise of this
Warrant and payment of the exercise price, the full number of shares of Common
Stock then deliverable upon the exercise of the entire Warrant, and the shares
so deliverable shall be fully paid and nonassessable and free from all liens and
security interests.

 

(c) Parent will not be required to issue fractional shares upon exercise of this
Warrant or distribute share certificates that evidence fractional shares. In
lieu of fractional shares, there shall be paid to the Warrant Holder an amount
in cash equal to the same fraction of the Current Market Value, per share of
Common Stock on the Business Day preceding the Exercise Date. Such payments will
be made by check.

 

(d) If at any time Parent grants, Distribution Rights or, without duplication,
makes any Distribution on the capital stock, then Parent shall grant, issue,
sell or make to each Warrant Holder, the aggregate Distribution Rights or
Distribution, as the case may be, which such Warrant Holder would have acquired
if such Warrant Holder had held the maximum number of shares issuable upon
complete exercise of this Warrant immediately before the record date for the
grant, issuance or sale of such Distribution Rights or Distribution, as the case
may be, or, if there is no such record date, the date as of which the record
holders of capital stock are to be determined for the grant, issue or sale of
such Distribution Rights or Distribution, as the case may be.

 

Section 5. Ownership.

 

5.1 Ownership of Warrant. Parent may deem and treat the person in whose name
this Warrant is registered as the holder and owner hereof (notwithstanding any
notations of ownership or writing hereon made by anyone other than Parent) for
all purposes and shall not be affected by any notice to the contrary until
presentation of this Warrant for registration of transfer as provided in this
Section 5.

 

5.2 Transfer and Replacement. This Warrant and all rights hereunder are
transferable in whole or in part upon the books of Parent by Warrant Holder
hereof in person or by duly authorized attorney, and a new Warrant or Warrants,
of the same tenor as this Warrant but registered in the name of

 

5



--------------------------------------------------------------------------------

the transferee or transferees (and in the name of Warrant Holder, if a partial
transfer is effected) shall be made and delivered by Parent upon surrender of
this Warrant duly endorsed, at the office of Parent referred to in Section 9
hereof, together with a properly executed Assignment (in the form of Exhibit B
or Exhibit C attached hereto, as the case may be). Upon receipt by Parent of
evidence reasonably satisfactory to it of the loss, theft or destruction, and,
in such case, of indemnity or security reasonably satisfactory to it, and upon
surrender of this Warrant if mutilated, Parent shall make and deliver a new
Warrant of like tenor, in lieu of this Warrant; provided that if the Warrant
Holder hereof is an instrumentality of a state or local government or an
institutional holder or a nominee for such an instrumentality or institutional
holder an irrevocable agreement of indemnity by such Warrant Holder shall be
sufficient for all purposes of this Section 5, and no evidence of loss or theft
or destruction shall be necessary. This Warrant shall be promptly cancelled by
Parent upon the surrender hereof in connection with any transfer or replacement.
Except as otherwise provided above, in the case of the loss, theft or
destruction of a Warrant, Parent shall pay all expenses, taxes and other charges
payable in connection with any transfer or replacement of this Warrant, other
than stock transfer taxes (if any) payable in connection with a transfer of this
Warrant, which shall be payable by Warrant Holder. Warrant Holder shall not
transfer this Warrant and the rights hereunder except in compliance with federal
and state securities laws.

 

Section 6. Notice of Dissolution or Liquidation. In case of any distribution of
the assets of Parent in dissolution or liquidation (except under circumstances
when Section 4(c) shall be applicable), Parent shall give notice thereof to
Warrant Holder hereof and shall make no distribution to stockholders until the
expiration of thirty (30) days from the date of mailing of the aforesaid notice
and, in any case, Warrant Holder hereof may exercise this Warrant within thirty
(30) days from the date of the giving of such notice, and all rights herein
granted not so exercised within such thirty (30)-day period shall thereafter
become null and void.

 

Section 7. Notice of Dividends. If the Board of Directors of Parent shall
declare any dividend or other distribution on its Common Stock except by way of
a stock dividend payable in shares of its Common Stock, Parent shall mail notice
thereof to Warrant Holder hereof not less than thirty days prior to the record
date fixed for determining stockholders entitled to participate in such dividend
or other distribution, and Warrant Holder hereof shall not participate in such
dividend or other distribution unless this Warrant is exercised prior to such
record date. The provisions of this Section 7 shall not apply to distributions
made in connection with transactions covered by Section 4.

 

Section 8. Special Arrangements of Parent. Parent covenants and agrees that
prior to the Expiration Date, unless otherwise approved by Warrant Holder,
Parent shall not amend its certificate of incorporation to eliminate as an
authorized class of capital stock that class denominated as “Common Stock” on
the date hereof.

 

Section 9. Notices. Any notice or other document required or permitted to be
given or delivered to Warrant Holder shall be delivered at, or sent by certified
or registered mail to, Warrant Holder at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished to
Parent in writing by Warrant Holder. Any notice or other document required or
permitted to be given or delivered to Parent shall be delivered at, or sent by
certified or registered mail to, Parent at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished in
writing to Warrant Holder by Parent. Any notice so addressed and mailed by
registered or certified mail shall be deemed to be given when so mailed. Any
notice so addressed and otherwise delivered shall be deemed to be given when
actually received by the addressee.

 

Section 10. No Rights as Stockholder; Limitation of Liability. This Warrant
shall not entitle Warrant Holder to any of the rights of a stockholder of Parent
except upon exercise in accordance with the terms

 

6



--------------------------------------------------------------------------------

hereof. No provision hereof, in the absence of affirmative action by Warrant
Holder to purchase shares of Common Stock, and no mere enumeration herein of the
rights or privileges of Warrant Holder, shall give rise to any liability of
Warrant Holder for the Warrant Price hereunder or as a stockholder of Parent,
whether such liability is asserted by Parent or by creditors of Parent.

 

Section 11. Governing Law; Arbitration. This Warrant and the rights and
obligations of the parties under this Warrant shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York). Each of Parent and the Warrant Holder agree that any dispute,
controversies or claims (whether in contract, tort or otherwise) arising out of,
related to or otherwise by virtue of this Warrant, breach of this Warrant or the
transactions contemplated hereby shall be finally settled by arbitration (which
shall be the exclusive forum for dispute resolution) as provided in Section
11.10 of the Purchase Agreement.

 

Section 12. Amendments. This Warrant and any provision hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by both
parties (or any respective successor in interest thereof).

 

Section 13. Headings. The headings in this Warrant are for purposes of reference
only and shall not affect the meaning or construction of any of the provisions
hereof.

 

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Parent has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.

 

EQUINIX, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF NOTICE OF EXERCISE

 

[To be signed only upon exercise of the Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THE ATTACHED WARRANT

 

The undersigned hereby exercises the right to purchase                     
shares of Common Stock which the undersigned is entitled to purchase by the
terms of the attached Warrant according to the conditions thereof, and herewith
makes payment of $                     therefor in cash, certified or official
bank check or wire transfer of funds.

 

All shares to be issued pursuant hereto shall be issued in the name of and the
initial address of such person to be entered on the books of Equinix, Inc., a
Delaware corporation, shall be:

 

The shares are to be issued in certificates of the following denominations:

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                     

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF ASSIGNMENT

(ENTIRE)

 

[To be signed only upon transfer of entire Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                                      hereby sells, assigns
and transfers unto                      all rights of the undersigned under and
pursuant to the attached Warrant, and the undersigned does hereby irrevocably
constitute and appoint                      Attorney to transfer said Warrant on
the books of Equinix, Inc., a Delaware corporation, with full power of
substitution.

 

i-STT INVESTMENTS PTE LTD

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                     

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF ASSIGNMENT

(PARTIAL)

 

[To be signed only upon partial transfer of Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                                  hereby sells, assigns and
transfers unto                                      (i) the rights of the
undersigned to purchase      shares of Common Stock under and pursuant to the
attached Warrant, and (ii) on a non-exclusive basis, all other rights of the
undersigned under and pursuant to the attached Warrant, it being understood that
the undersigned shall retain, severally (and not jointly) with the transferee(s)
named herein, all rights assigned on such non-exclusive basis. The undersigned
does hereby irrevocably constitute and appoint                      Attorney to
transfer said Warrant on the books of Equinix, Inc., a Delaware corporation,
with full power of substitution.

 

i-STT INVESTMENTS PTE LTD

By:

 

 

--------------------------------------------------------------------------------

   

Name

   

Title:

 

Dated:                     

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF NOTICE OF ADDITIONAL EXERCISE

 

TO BE EXECUTED BY THE REGISTERED HOLDER

 

The undersigned hereby gives notice to Parent of its commitment to purchase up
to          Under-Subscribed Shares by the terms of the attached Warrant
according to the conditions thereof.

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:                     

 

NOTICE

 

The signature to the foregoing Notice must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

 

Exhibit 2.2(a)

 

Allocation of A-2 Notes and Warrants

 

Investor

--------------------------------------------------------------------------------

  

Principal
Amount of A-2
Note

--------------------------------------------------------------------------------

    

Shares Issuable
Upon Exercise of
Common Stock
Warrants

--------------------------------------------------------------------------------

Crosslink Ventures IV, L.P.

  

$

3,514,000.00

    

175,700

Crosslink Omega Ventures I GmbH & Co. KG

  

$

153,000.00

    

7,650

Offshore Crosslink Omega Ventures IV

  

$

1,593,000.00

    

79,650

Omega Bayview IV

  

$

497,000.00

    

24,850

Crosslink Crossover Fund III

  

$

3,268,000.00

    

163,400

Offshore Crosslink Crossover Fund III

  

$

625,000.00

    

31,250

Gary Hromadko

  

$

350,000.00

    

17,500

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

Total

  

$

10,000,000.00

    

500,000